UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard International Stock Index Funds Semiannual Report April 30, 2011 Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > For the six months ended April 30, returns for the Vanguard International Stock Index Funds ranged from almost 9% for the Pacific Stock Index Fund to about 15% for the European Stock Index Fund. > Amid unsettling news about economic challenges, political upheavals, and the Japanese disasters, returns from international markets generally lagged that of the broad U.S. stock market. > Stocks in the materials, energy, and industrial sectors were among the top performers in both developed and emerging markets. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 European Stock Index Fund. 10 Pacific Stock Index Fund. 30 Emerging Markets Stock Index Fund. 49 About Your Funds Expenses. 71 Trustees Approve Advisory Arrangements. 74 Glossary. 75 European Stock Index Fund Pacific Stock Index Fund Emerging Markets Stock Index Fund Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard European Stock Index Fund Investor Shares 15.00% Admiral Shares 15.07 Signal® Shares 15.02 Institutional Shares 15.07 ETF Shares Market Price 15.22 Net Asset Value 15.08 MSCI Europe Index 15.16 European Region Funds Average 14.64 European Region Funds Average: Derived from data provided by Lipper Inc. Vanguard Pacific Stock Index Fund Investor Shares 8.64% Admiral Shares 8.74 Signal® Shares 8.74 Institutional Shares 8.69 ETF Shares Market Price 9.30 Net Asset Value 8.73 MSCI Pacific Index 8.30 Japan/Pacific Region Funds Average 8.57 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal, Institutional, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. 1 Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 9.93% Admiral Shares 10.01 Signal® Shares 10.03 Institutional Shares 10.05 Institutional Plus Shares (Inception: 12/15/2010) 8.91 ETF Shares Market Price 9.82 Net Asset Value 10.02 MSCI Emerging Markets Index 9.74 Emerging Markets Funds Average 7.68 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal, Institutional, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $27.15 $30.06 $1.007 $0.000 Admiral Shares 63.75 70.05 2.862 0.000 Signal Shares 24.68 27.10 1.115 0.000 Institutional Shares 27.20 29.88 1.228 0.000 ETF Shares 51.00 56.03 2.306 0.000 Vanguard Pacific Stock Index Fund Investor Shares $10.40 $10.96 $0.330 $0.000 Admiral Shares 68.06 71.18 2.751 0.000 Signal Shares 23.64 24.72 0.961 0.000 Institutional Shares 10.42 10.89 0.424 0.000 ETF Shares 55.06 57.57 2.243 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $29.49 $31.95 $0.434 $0.000 Admiral Shares 38.82 42.00 0.653 0.000 Signal Shares 37.34 40.39 0.644 0.000 Institutional Shares 29.55 31.95 0.528 0.000 Institutional Plus Shares 99.35 106.31 1.754 0.000 (Inception: 12/15/2010) ETF Shares 46.70 50.50 0.815 0.000 3 Chairmans Letter Dear Shareholder, Although international stocks lagged the returns of their U.S. counterparts, they still performed well during a period plagued by tribulations. Despite political turmoil in North Africa and the Middle East, natural and nuclear disasters in Japan, and ongoing debt worries in Europe, international markets generally produced gains for the six months ended April 30, 2011. All three of Vanguards International Stock Index Funds posted solid returns for the period. The European Index Fund was the top performer of the group, returning about 15%. Vanguard Emerging Markets Index Fund was next in line with a gain of about 10%, while Vanguard Pacific Index Fund returned almost 9%. All three funds closely tracked their target indexes for the period. For U.S.-based investors, the dollars six-month decline against most major currencies enhanced returns from international markets. (See the box on page 7 for more information about how currency exchange rates affected returns.) In the face of tumultuous news, global markets held strong International stock markets in aggregate produced a robust six-month return of more than 12% in U.S. dollars. For U.S.-based investors, almost half of this return reflected exchange-rate gains produced by strength in the euro and currencies in emerging markets. 4 The U.S. stock market was better able to shrug off the headlines about political upheaval, the Japanese nuclear crisis, and economic distress abroad, as well as continuing worries at home. The broad U.S. market gained more than 17% for the six months. Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong, and the pace of new job creation bounced back from extremely depressed levels. Outside the United States, global stock markets in aggregate produced a smaller but still robust six-month return of 12.44%. As the economy found its footing, U.S. interest rates edged higher Rising longer-term interest rates put pressure on bond prices, restraining fixed income returns for the six-month period. The broad taxable U.S. bond market had a flat return, while the broad municipal market returned 1.68%. The climb in rates reflected both confidence that the economic recovery would prove self-sustaining and anxiety that higher rates would be necessary to help curb inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of nominal and inflation-protected U.S. Treasury bonds. Market Barometer Total Returns Periods Ended April 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -1.68 2.20 4.52 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.02 CPI Consumer Price Index 2.83% 3.16% 2.22% 5 The return from short-term money market instruments such as the 3-month U.S. Treasury bill remained near 0%, consistent with the Federal Reserves target for short-term rates. Returns from Europe trumped emerging and Pacific markets European stocks produced impressive returns for the half-year. Despite ongoing debt concerns in some of the regions troubled economies, investors seemed to have priced in the worry, and every developed market but one posted gainsmostly in the double digits. In this environment, the European Stock Index Fund returned about 15%. The United Kingdom, which made up about one-third of the target indexs capitalization, added the most to the funds total return. Markets in Germany, France, and Switzerland were also large contributors. Greecewhich is still struggling with severe sovereign-debt issueswas the sole market to record a loss for the period. However, since the Greek market accounts for less than 1% of the value of the MSCI Europe Index, the effect on the overall return was minimal. All ten industry sectors in the index posted gains for the period. Industrial, energy, materials, and financial stocks Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.14% 0.14% 0.10%  0.14% 1.43% Pacific Stock Index Fund 0.26 0.14 0.14 0.10  0.14 1.61 Emerging Markets Stock Index Fund 0.35 0.22 0.22 0.15 0.12% 0.22 1.68 The fund expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the funds annualized expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; and for the Emerging Markets Stock Index Fund, 0.35% for Investor Shares, 0.22% for Admiral Shares, 0.22% for Signal Shares, 0.15% for Institutional Shares, 0.12% for Institutional Plus Shares (for the period since inception), and 0.22% for ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 were the biggest contributors to performance, benefiting from a sharp rise in crude oil and commodity prices and from growth opportunities in emerging markets. Together, these four sectors contributed almost 10 percentage points to the indexs total return. Australias strong returns boosted overall Pacific performance The Pacific Stock Index Fund returned almost 9% for the six months, lagging the gains of the European and emerging markets funds in large part because of weak results from Japan. The Australian Investment insight A note on foreign currency translation effects When you buy stocks of companies based outside of your home country, you gain exposure to a wider array of economic and market forces, including the dynamics of the foreign exchange markets. The exchange rate of the U.S. dollar versus another currency is the price at which the dollar can be converted into that currency. For example, if the exchange rate of the U.S. dollar versus Britains pound sterling is $1.50, it takes 1.5 dollars to purchase 1 pound. If the U.S. dollar weakenssay, to a rate of $2.00then youll need 2 dollars to buy 1 pound. Conversely, if the dollar strengthens to $1.25, it will take fewer dollars to buy a pound. The price of one currency relative to another is determined by supply and demand factorsincluding interest rates, the strength of the two economies, and geopolitical risks. In the long run, the portfolio effects of exchange-rate movements tend to balance out. But a rise or fall in the dollars value versus other currencies can influence short-term returns. Exchange-rate changes also affect the purchasing power of each new dollar you invest in foreign stocks, just as they affect the prices of foreign goods. And they can have a less immediately visible impact on a companys profits, ultimately driving its stock price. Performance during the period From October 31, 2010, through April 30, 2011, most major currencies rose in value against the U.S. dollar. In part, this reflected the Federal Reserves policy of holding short-term interest rates near zero while some foreign central banks raised rates. For U.S.-based investors, the shrinking dollar boosted returns earned in markets abroad. For example: The MSCI Europe Index returned more than 15% when translated into U.S. dollars, and the MSCI Emerging Markets Index returned nearly 10% in dollars both nearly double the indexes local-currency returns. 7 market, which accounted for about a quarter of the MSCI Pacific Indexs capitalization, was the biggest contributor to performance. It returned about 18% for the period and added more than 4 percentage points to the indexs total return. Japan, of course, suffered a series of disasters starting with the March 11 earthquake and tsunami that led to a continuing nuclear crisis. Nonetheless, the Japanese marketwhich represented almost two-thirds of the indexreturned about 5% for the period. The other three countries in the Pacific index, Hong Kong, Singapore, and New Zealand, also posted gains. The index recorded positive results in nine of ten market sectors; utilities declined Stocks in the financial, materials, and industrial sectors benefited the regions return the most. Inflation fears in China and India hindered emerging markets results Although returns from developing countries were more muted than theyve been in the recent past, the Emerging Markets Stock Index Fund posted a solid gain of about 10% for the six months. Investors concern about inflation hurt several emerging markets, most significantly China, the largest component in the target index, and India. Both countries have tightened their monetary policies to counter rising food and energy prices. Although the Chinese market mustered a small gain of about 1%, Indian stocks declined by almost 6% for the period. South Korea and Russia were the top performers in the MSCI Emerging Markets Index. Auto and information technology stocks lifted South Koreas return, while the Russian markets robust gains came from oil, natural gas, and mining. Across all emerging markets, the index posted gains in nine of ten market sectors, led by double-digit returns for energy, materials, information technology, and consumer discretionary stocks. Health care stocks declined. International funds offer an opportunity to diversify Most markets abroad lagged the broad U.S. market for the six-month span covered in this letter. As investors, we know to expect periods like thiswhen domestic stocks outperform international stocks, or vice versa. And then there are times when one asset class does better than another, as well as times when both stocks and bonds perform exceptionally well, quite poorly, or somewhere in between. The financial markets are, in a word, unpredictable. 8 At Vanguard, we believe that the best way to deal with the markets short-term volatility is to tune it out and, instead, focus on the long term. We counsel investors to create an investment plan that includes a mix of stock funds (both domestic and international), bond funds, and money market funds that are appropriate for their goals and risk toleranceand to stick with that plan regardless of market conditions. Each of Vanguards International Stock Index Funds offers broad exposure to a specific segment of the international markets at a low cost. Any one of these funds can help diversify a well-balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2011 9 European Stock Index Fund Fund Profile As of April 30, 2011 Share-Class Characteristics Investor Admiral Signal Institutional ETF Shares Shares Shares Shares Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio 1 0.26% 0.14% 0.14% 0.10% 0.14% Portfolio Characteristics MSCI AC MSCI World Europe Index Fund Index ex USA Number of Stocks 482 465 1,869 Median Market Cap $57.9B $57.9B $33.8B Price/Earnings Ratio 12.9x 12.9x 13.8x Price/Book Ratio 1.7x 1.7x 1.7x Return on Equity 19.3% 19.3% 17.8% Earnings Growth Rate -0.7% -0.7% 2.8% Dividend Yield 3.3% 3.3% 2.9% Turnover Rate (Annualized) 6%   Short-Term Reserves 0.1%   Sector Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Consumer Discretionary 8.6% 8.7% 9.0% Consumer Staples 11.8 11.8 8.5 Energy 11.2 11.2 11.6 Financials 21.7 21.6 24.8 Health Care 9.6 9.6 5.9 Industrials 11.5 11.5 11.0 Information Technology 3.1 3.1 6.3 Materials 10.6 10.6 13.0 Telecommunication Services 6.5 6.5 5.7 Utilities 5.4 5.4 4.2 Volatility Measures MSCI AC MSCI Europe World Index Index ex USA R-Squared 0.99 0.96 Beta 1.04 1.09 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 3.0% Nestle SA Packaged Foods & Meats 2.7 HSBC Holdings plc Diversified Banks 2.4 Vodafone Group plc Wireless Telecommunication Services 1.9 BP plc Integrated Oil & Gas 1.8 Total SA Integrated Oil & Gas 1.7 Novartis AG Pharmaceuticals 1.5 Siemens AG Industrial Conglomerates 1.5 Roche Holding AG Pharmaceuticals 1.4 GlaxoSmithKline plc Pharmaceuticals 1.4 Top Ten 19.3% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratios were 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares. 10 European Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Europe United Kingdom 32.4% 32.3% 14.7% France 15.5 15.6 7.1 Germany 13.5 13.5 6.2 Switzerland 12.0 12.1 5.5 Spain 5.5 5.5 2.5 Sweden 4.9 4.9 2.3 Italy 4.5 4.5 2.0 Netherlands 3.9 3.9 1.8 Finland 1.6 1.6 0.7 Denmark 1.6 1.6 0.7 Belgium 1.5 1.4 0.7 Norway 1.4 1.4 0.6 Other 1.7 1.7 0.8 Subtotal 100.0% 100.0% 45.6% Pacific 0.0% 0.0% 22.3% Emerging Markets 0.0% 0.0% 23.5% Middle East 0.0% 0.0% 0.5% North America 0.0% 0.0% 8.1% 11 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 12.80% 2.18% 5.75% Admiral Shares 8/13/2001 12.92 2.29 6.39 1 Signal Shares 10/6/2006 12.91  0.54 1 Institutional Shares 5/15/2000 12.97 2.33 5.90 ETF Shares 3/4/2005 Market Price 13.05 2.19 4.42 1 Net Asset Value 12.93 2.29 4.39 1 1 Return since inception. Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 12 European Stock Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of April 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria  43,786 0.5% Belgium ^ Anheuser-Busch InBev NV 797,093 50,869 0.5% BelgiumOther  78,756 0.9% 129,625 1.4% Denmark Novo Nordisk A/S Class B 461,347 58,403 0.7% DenmarkOther  84,381 0.9% 142,784 1.6% Finland  143,890 1.6% France Total SA 2,330,419 149,243 1.7% Sanofi-Aventis SA 1,156,828 91,525 1.0% BNP Paribas 1,057,450 83,596 0.9% ^ GDF Suez 1,364,697 55,802 0.6% LVMH Moet Hennessy Louis Vuitton SA 270,274 48,524 0.6% France Telecom SA 2,044,026 47,900 0.6% ^ Schneider Electric SA 268,080 47,363 0.5% FranceOther  849,951 9.5% 1,373,904 15.4% Germany Siemens AG 907,949 132,069 1.5% * BASF SE 1,012,025 103,919 1.2% Bayer AG 912,463 80,109 0.9% Allianz SE 500,622 78,653 0.9% Daimler AG 899,007 69,481 0.8% E.ON AG 1,987,143 67,919 0.7% Deutsche Bank AG 1,026,136 66,832 0.7% 13 European Stock Index Fund Market Percentage Value  of Net Shares ($000) Assets SAP AG 947,291 61,025 0.7% Deutsche Telekom AG 3,126,215 51,665 0.6% GermanyOther  486,150 5.4% 1,197,822 13.4% Greece  32,897 0.4% Ireland  35,736 0.4% Italy ENI SPA 2,874,153 76,952 0.8% Enel SPA 7,252,949 51,723 0.6% ItalyOther  265,520 3.0% 394,195 4.4% Netherlands Unilever NV 1,799,275 59,233 0.7% * ING Groep NV 4,225,778 55,671 0.6% Unilever plc 1,414,927 45,966 0.6% NetherlandsOther  183,813 2.0% 344,683 3.9% Norway  124,233 1.4% Portugal  35,919 0.4% Spain Telefonica SA 4,455,503 119,698 1.3% Banco Santander SA 9,186,870 117,321 1.3% Banco Bilbao Vizcaya Argentaria SA 4,696,231 60,157 0.7% SpainOther  188,541 2.1% 485,717 5.4% Sweden Telefonaktiebolaget LM Ericsson Class B 3,322,845 50,419 0.6% SwedenOther  386,227 4.3% 436,646 4.9% Switzerland Nestle SA 3,821,146 237,172 2.7% Novartis AG 2,327,473 138,020 1.6% Roche Holding AG 775,049 125,806 1.4% * UBS AG 3,989,354 79,837 0.9% ABB Ltd. 2,412,494 66,622 0.7% Credit Suisse Group AG 1,240,409 56,459 0.6% ** SwitzerlandOther  368,712 4.1% 1,072,628 12.0% United Kingdom HSBC Holdings plc 19,500,933 212,717 2.4% Vodafone Group plc 54,559,727 157,723 1.8% BP plc 19,723,683 151,623 1.7% GlaxoSmithKline plc 5,730,566 125,186 1.4% Rio Tinto plc 1,598,947 116,669 1.3% Royal Dutch Shell plc Class B 2,971,799 115,618 1.3% BHP Billiton plc 2,429,519 102,721 1.1% British American Tobacco plc 2,202,883 96,261 1.1% BG Group plc 3,735,667 96,201 1.1% 14 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Royal Dutch Shell plc Class A 2,470,510 95,434 1.1% AstraZeneca plc 1,557,938 77,303 0.9% Anglo American plc 1,456,166 76,332 0.8% Standard Chartered plc 2,587,721 71,919 0.8% Barclays plc 12,753,526 60,631 0.7% Tesco plc 8,854,132 59,694 0.7% Xstrata plc 2,288,819 58,707 0.6% Diageo plc 2,759,096 56,130 0.6% Royal Dutch Shell plc Class A 1,438,643 56,038 0.6% Vodafone Group plc ADR 299,744 8,729 0.1% BP plc ADR 167,389 7,723 0.1% United KingdomOther  1,060,366 11.9% 2,863,725 32.1% Total Common Stocks (Cost $10,260,375) 99.2% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.179% 514,948,598 514,949 5.8% 4 U.S. Government and Agency Obligations  6,999 0.1% Total Temporary Cash Investments (Cost $521,947) 5.9% 1 Total Investments (Cost $10,782,322) 105.1% Other Assets and Liabilities Other Assets 65,359 0.7% Liabilities 3 (520,022) (5.8%) (454,663) (5.1%) Net Assets 100.0% At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 12,552,141 Undistributed Net Investment Income 73,292 Accumulated Net Realized Losses (2,303,822) Unrealized Appreciation (Depreciation) Investment Securities (1,402,184) Futures Contracts 2,345 Forward Currency Contracts 2,335 Foreign Currencies 1,368 Net Assets Investor SharesNet Assets Applicable to 38,255,838 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares 15 European Stock Index Fund Amount ($000) Admiral SharesNet Assets Applicable to 45,902,169 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 11,014,572 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 23,224,194 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares ETF SharesNet Assets Applicable to 63,679,848 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares  See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $432,508,000. * Non-income-producing security.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. **Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the aggregate value of these securities was $11,350,000, representing 0.1% of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.8% and 5.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $459,199,000 of collateral received for securities on loan. 4 Securities with a value of $3,500,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 European Stock Index Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 123,143 Interest 2 61 Security Lending 1,536 Total Income 124,740 Expenses The Vanguard GroupNote B Investment Advisory Services 366 Management and AdministrativeInvestor Shares 837 Management and AdministrativeAdmiral Shares 1,475 Management and AdministrativeSignal Shares 119 Management and AdministrativeInstitutional Shares 103 Management and AdministrativeETF Shares 1,292 Marketing and DistributionInvestor Shares 518 Marketing and DistributionAdmiral Shares 207 Marketing and DistributionSignal Shares 38 Marketing and DistributionInstitutional Shares 148 Marketing and DistributionETF Shares 452 Custodian Fees 410 Shareholders ReportsInvestor Shares 13 Shareholders ReportsAdmiral Shares 11 Shareholders ReportsSignal Shares 2 Shareholders ReportsInstitutional Shares 1 Shareholders ReportsETF Shares 38 Trustees Fees and Expenses 5 Total Expenses 6,035 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (231,795) Futures Contracts 1,946 Foreign Currencies and Forward Currency Contracts 3,623 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,258,543 Futures Contracts 1,512 Foreign Currencies and Forward Currency Contracts (204) Change in Unrealized Appreciation (Depreciation) 1,259,851 Net Increase (Decrease) in Net Assets Resulting from Operations 1,152,330 1 Dividends are net of foreign withholding taxes of $12,509,000. 2 Interest income from an affiliated company of the fund was $53,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 European Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 118,705 355,561 Realized Net Gain (Loss) (226,226) (188,112) Change in Unrealized Appreciation (Depreciation) 1,259,851 955,785 Net Increase (Decrease) in Net Assets Resulting from Operations 1,152,330 1,123,234 Distributions Net Investment Income Investor Shares (39,214) (233,922) Admiral Shares (127,944) (66,666) Signal Shares (11,677) (9,876) Institutional Shares (24,552) (34,019) ETF Shares (130,385) (99,626) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   Institutional Shares   ETF Shares   Total Distributions (333,772) (444,109) Capital Share Transactions Investor Shares (842,369) (4,250,540) Admiral Shares 831,949 300,622 Signal Shares (555) 12,318 Institutional Shares (732,961) 406,075 ETF Shares 401,033 250,974 Net Increase (Decrease) from Capital Share Transactions (342,903) (3,280,551) Total Increase (Decrease) 475,655 (2,601,426) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $73,292,000 and $289,637,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 European Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .376 1 .768 1 1.008 1.372 1 1.298 1 .920 Net Realized and Unrealized Gain (Loss) on Investments 3.541 1.594 4.269 (21.597) 8.386 7.450 Total from Investment Operations 3.917 2.362 5.277 (20.225) 9.684 8.370 Distributions Dividends from Net Investment Income (1.007) (.982) (1.497) (1.215) (.924) (.700) Distributions from Realized Capital Gains       Total Distributions (1.007) (.982) (1.497) (1.215) (.924) (.700) Net Asset Value, End of Period Total Return 2 15.00% 9.35% 26.25% -47.80% 28.49% 31.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,150 $1,884 $5,789 $10,534 $26,188 $16,850 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.27% 0.22% 0.22% 0.27% Ratio of Net Investment Income to Average Net Assets 2.93% 2.98% 3.80% 3.82% 3.35% 3.35% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 European Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .970 1 1.758 1 2.448 3.177 1 3.140 1 2.230 Net Realized and Unrealized Gain (Loss) on Investments 8.192 3.864 9.968 (50.618) 19.692 17.510 Total from Investment Operations 9.162 5.622 12.416 (47.441) 22.832 19.740 Distributions Dividends from Net Investment Income (2.862) (2.382) (3.616) (2.939) (2.242) (1.680) Distributions from Realized Capital Gains       Total Distributions (2.862) (2.382) (3.616) (2.939) (2.242) (1.680) Net Asset Value, End of Period Total Return 2 15.07% 9.49% 26.33% -47.74% 28.59% 31.77% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,216 $2,087 $1,700 $1,472 $2,955 $2,175 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% 0.17% Ratio of Net Investment Income to Average Net Assets 3.05% 3.10% 3.91% 3.92% 3.45% 3.45% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 European Stock Index Fund Financial Highlights Signal Shares Six Months Oct. 6, Ended 2006 1 to For a Share Outstanding April 30, Year Ended October 31, Oct. 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .371 2 .686 2 .947 1.255 2 1.151 2 .010 2 Net Realized and Unrealized Gain (Loss) on Investments 3.164 1.497 3.860 (19.616) 7.681 1.090 Total from Investment Operations 3.535 2.183 4.807 (18.361) 8.832 1.100 Distributions Dividends from Net Investment Income (1.115) (.923) (1.397) (1.129) (.842)  Distributions from Realized Capital Gains       Total Distributions (1.115) (.923) (1.397) (1.129) (.842)  Net Asset Value, End of Period Total Return 3 15.02% 9.52% 26.34% -47.74% 28.59% 3.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $299 $272 $245 $223 $502 $12 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% 0.17% 4 Ratio of Net Investment Income to Average Net Assets 3.05% 3.10% 3.91% 3.92% 3.45% 3.45% 4 Portfolio Turnover Rate 5 6% 11% 18% 15% 9% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 European Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .388 1 .764 1 1.036 1.315 1 1.350 1 .978 Net Realized and Unrealized Gain (Loss) on Investments 3.520 1.644 4.277 (21.524) 8.390 7.450 Total from Investment Operations 3.908 2.408 5.313 (20.209) 9.740 8.428 Distributions Dividends from Net Investment Income (1.228) (1.008) (1.553) (1.261) (.970) (.738) Distributions from Realized Capital Gains       Total Distributions (1.228) (1.008) (1.553) (1.261) (.970) (.738) Net Asset Value, End of Period Total Return 2 15.07% 9.53% 26.45% -47.72% 28.63% 31.83% Ratios/Supplemental Data Net Assets, End of Period (Millions) $694 $1,349 $853 $3,316 $5,263 $3,113 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.09% 0.09% 0.12% Ratio of Net Investment Income to Average Net Assets 3.09% 3.14% 3.95% 3.95% 3.48% 3.50% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 European Stock Index Fund Financial Highlights MSCI Europe ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .773 1 1.420 1 1.964 2.530 1 2.576 1 1.800 Net Realized and Unrealized Gain (Loss) on Investments 6.563 3.082 7.977 (40.464) 15.683 13.990 Total from Investment Operations 7.336 4.502 9.941 (37.934) 18.259 15.790 Distributions Dividends from Net Investment Income (2.306) (1.912) (2.901) (2.356) (1.809) (1.380) Distributions from Realized Capital Gains       Total Distributions (2.306) (1.912) (2.901) (2.356) (1.809) (1.380) Net Asset Value, End of Period Total Return 15.08% 9.48% 26.33% -47.73% 28.60% 31.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,568 $2,858 $2,464 $1,754 $3,148 $1,205 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.11% 0.12% 0.18% Ratio of Net Investment Income to Average Net Assets 3.05% 3.10% 3.91% 3.93% 3.45% 3.44% Portfolio Turnover Rate 2 6% 11% 18% 15% 9% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 European Stock Index Fund Notes to Financial Statements Vanguard European Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through April 30, 2011. ETF Shares, known as Vanguard MSCI Europe ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating 24 European Stock Index Fund a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The funds risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. 25 European Stock Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2011, the fund had contributed capital of $1,309,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.52% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest r ates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 33,649 8,824,541  Temporary Cash Investments 514,949 6,999  Futures ContractsAssets 1 66   Forward Currency ContractsAssets 2,335   Total 550,999 8,831,540  1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the six months ended April 30, 2011: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2010 756 Change in Unrealized Appreciation (Depreciation) (756) Balance as of April 31, 2011  26 European Stock Index Fund D. At April 30, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 66 2,335 2,401 Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2011, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 1,946  1,946 Forward Currency Contracts  4,902 4,902 Realized Net Gain (Loss) on Derivatives 1,946 4,902 6,848 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 1,512  1,512 Forward Currency Contracts  (453) (453) Change in Unrealized Appreciation (Depreciation) on Derivatives 1,512 (453) 1,059 At April 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2011 704 30,780 1,440 FTSE 100 Index June 2011 217 21,836 905 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. 27 European Stock Index Fund At April 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/22/11 EUR 19,776 USD 29,296 1,700 UBS AG 6/22/11 GBP 12,549 USD 20,916 635 EUREuro. GBPBritish pound. USDU.S. dollar. At April 30, 2011, the counterparty had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2011, the fund realized net foreign currency losses of $1,278,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the funds investments are in securities considered to be passive foreign investment companies, for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. Unrealized appreciation through the most recent mark-to-market date for tax purposes on passive foreign investment company holdings at April 30, 2011, was $2,530,000, all of which has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2011, the fund realized $101,958,000 of net capital losses resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such losses are not taxable losses to the fund, they have been reclassified from accumulated net realized losses to paid-in capital. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2010, the fund had available capital loss carryforwards totaling $2,163,720,000 to offset future net capital gains of $13,739,000 through October 31, 2011, $357,042,000 through October 31, 2016, $1,510,054,000 through October 31, 2017, and $282,885,000 through October 31, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 28 European Stock Index Fund At April 30, 2011, the cost of investment securities for tax purposes was $10,784,852,000. Net unrealized depreciation of investment securities for tax purposes was $1,404,714,000, consisting of unrealized gains of $937,021,000 on securities that had risen in value since their purchase and $2,341,735,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2011, the fund purchased $622,825,000 of investment securities and sold $1,202,136,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2011 October 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 74,188 2,720 1,740,600 70,744 Issued in Lieu of Cash Distributions 36,112 1,387 228,168 8,810 Redeemed 1 (952,669) (35,248) (6,219,308) (234,838) Net Increase (Decrease)Investor Shares (842,369) (31,141) (4,250,540) (155,284) Admiral Shares Issued 932,197 14,691 506,330 8,208 Issued in Lieu of Cash Distributions 109,473 1,806 53,881 887 Redeemed 1 (209,721) (3,323) (259,589) (4,466) Net Increase (Decrease)Admiral Shares 831,949 13,174 300,622 4,629 Signal Shares Issued 48,564 1,978 64,066 2,849 Issued in Lieu of Cash Distributions 9,978 425 7,863 334 Redeemed 1 (59,097) (2,426) (59,611) (2,602) Net Increase (Decrease)Signal Shares (555) (23) 12,318 581 Institutional Shares Issued 136,300 5,123 495,957 20,114 Issued in Lieu of Cash Distributions 13,369 517 25,396 980 Redeemed 1 (882,630) (32,030) (115,278) (4,538) Net Increase (Decrease)Institutional Shares (732,961) (26,390) 406,075 16,556 ETF Shares Issued 401,033 7,652 889,512 20,028 Issued in Lieu of Cash Distributions     Redeemed 1   (638,538) (14,900) Net Increase (Decrease)ETF Shares 401,033 7,652 250,974 5,128 1 Net of redemption fees for fiscal 2011 and 2010 of $33,000 and $150,000, respectively (fund totals). H. In preparing the financial statements as of April 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Pacific Stock Index Fund Fund Profile As of April 30, 2011 Share-Class Characteristics Investor Admiral Signal Institutional ETF Shares Shares Shares Shares Shares Ticker Symbol VPACX VPADX VPASX VPKIX VPL Expense Ratio 1 0.26% 0.14% 0.14% 0.10% 0.14% Portfolio Characteristics MSCI AC MSCI World Pacific Index Fund Index ex USA Number of Stocks 491 487 1,869 Median Market Cap $20.1B $20.6B $33.8B Price/Earnings Ratio 14.4x 14.4x 13.8x Price/Book Ratio 1.3x 1.3x 1.7x Return on Equity 12.8% 12.9% 17.8% Earnings Growth Rate -3.2% -3.2% 2.8% Dividend Yield 2.7% 2.7% 2.9% Turnover Rate (Annualized) 5%   Short-Term Reserves -0.5%   Sector Diversification (% of equity exposure) MSCI AC MSCI World Pacific Index Fund Index ex USA Consumer Discretionary 13.5% 13.6% 9.0% Consumer Staples 6.1 6.1 8.5 Energy 3.1 3.0 11.6 Financials 29.0 29.1 24.8 Health Care 4.4 4.4 5.9 Industrials 16.0 16.0 11.0 Information Technology 8.1 8.1 6.3 Materials 12.6 12.5 13.0 Telecommunication Services 3.7 3.7 5.7 Utilities 3.5 3.5 4.2 Volatility Measures MSCI MSCI AC Pacific World Index Index ex USA R-Squared 0.97 0.91 Beta 1.02 0.83 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) BHP Billiton Ltd. Diversified Metals & Mining 4.1% Toyota Motor Corp. Automobile Manufacturers 2.8 Commonwealth Bank of Australia Diversified Banks 2.3 Westpac Banking Corp. Diversified Banks 2.1 Australia & New Zealand Banking Group Ltd. Diversified Banks 1.7 National Australia Bank Ltd. Diversified Banks 1.6 Honda Motor Co Ltd. Automobile Manufacturers 1.6 Mitsubishi UFJ Financial Group Inc. Diversified Banks 1.5 Canon Inc. Office Electronics 1.3 Wesfarmers Ltd. Hypermarkets & Super Centers 1.1 Top Ten 20.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratios were 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares. 30 Pacific Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Pacific Index Fund Index ex USA Europe 0.0% 0.0% 45.6% Pacific Japan 59.4% 59.2% 13.2% Australia 27.0 26.9 6.0 Hong Kong 8.1 8.3 1.8 Singapore 5.2 5.3 1.2 Other 0.3 0.3 0.1 Subtotal 100.0% 100.0% 22.3% Emerging Markets 0.0% 0.0% 23.5% Middle East 0.0% 0.0% 0.5% North America 0.0% 0.0% 8.1% 31 Pacific Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 6.40% -0.16% 4.58% Admiral Shares 8/13/2001 6.50 -0.06 5.55 1 Signal Shares 6/4/2007 6.48  -3.38 1 Institutional Shares 5/15/2000 6.52 -0.04 4.74 ETF Shares 3/4/2005 Market Price 6.35 -0.25 4.10 1 Net Asset Value 6.49 -0.06 4.11 1 1 Return since inception. Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 32 Pacific Stock Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of April 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia BHP Billiton Ltd. 3,568,781 180,687 4.1% Commonwealth Bank of Australia 1,721,166 101,606 2.3% Westpac Banking Corp. 3,322,292 90,700 2.1% Australia & New Zealand Banking Group Ltd . 2,846,262 75,817 1.7% National Australia Bank Ltd. 2,375,413 70,723 1.6% Rio Tinto Ltd. 484,229 43,835 1.0% Wesfarmers Ltd. 1,116,990 40,920 0.9% Woolworths Ltd. 1,347,339 39,209 0.9% Newcrest Mining Ltd. 798,939 36,388 0.8% Woodside Petroleum Ltd. 692,925 35,632 0.8% Westfield Group 2,433,891 24,119 0.5% QBE Insurance Group Ltd. 1,168,594 24,008 0.5% CSL Ltd. 609,151 22,987 0.5% Origin Energy Ltd. 1,179,585 21,161 0.5% AustraliaOther  370,484 8.4% 1,178,276 26.6% Hong Kong * AIA Group Ltd. 8,699,304 29,338 0.7% Hutchison Whampoa Ltd. 2,368,599 27,089 0.6% Hong Kong Exchanges and Clearing Ltd. 1,137,646 26,016 0.6% Sun Hung Kai Properties Ltd. 1,571,121 24,608 0.6% Cheung Kong Holdings Ltd. 1,546,008 24,400 0.5% Hong KongOther  228,978 5.2% 360,429 8.2% Japan Toyota Motor Corp. 3,065,183 122,274 2.8% Honda Motor Co. Ltd. 1,811,654 69,647 1.6% Mitsubishi UFJ Financial Group Inc. 14,152,320 67,925 1.5% Canon Inc. 1,259,759 59,325 1.3% Sumitomo Mitsui Financial Group Inc. 1,492,761 46,368 1.1% 33 Pacific Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Mitsubishi Corp. 1,508,472 40,921 0.9% Takeda Pharmaceutical Co. Ltd. 833,617 40,399 0.9% Softbank Corp. 901,031 38,021 0.9% Komatsu Ltd. 1,054,378 37,177 0.8% Mizuho Financial Group Inc. 22,745,713 36,037 0.8% FANUC Corp. 212,939 35,646 0.8% Mitsui & Co. Ltd. 1,930,980 34,362 0.8% NTT DoCoMo Inc. 17,031 31,599 0.7% Sony Corp. 1,116,329 31,520 0.7% Panasonic Corp. 2,453,311 30,167 0.7% Hitachi Ltd. 5,019,404 27,244 0.6% Nissan Motor Co. Ltd. 2,762,932 26,584 0.6% Nintendo Co. Ltd. 110,461 26,137 0.6% Nippon Telegraph & Telephone Corp. 530,823 24,735 0.6% Mitsubishi Electric Corp. 2,147,896 23,913 0.5% Toshiba Corp. 4,469,214 23,798 0.5% Shin-Etsu Chemical Co. Ltd. 455,481 23,696 0.5% Mitsubishi Estate Co. Ltd. 1,313,005 22,977 0.5% Tokio Marine Holdings Inc. 803,988 22,491 0.5% KDDI Corp. 3,239 21,624 0.5% Seven & I Holdings Co. Ltd. 835,979 21,038 0.5% East Japan Railway Co. 377,337 20,973 0.5% Canon Marketing Japan Inc. 62,890 696 0.0% JapanOther  1,590,397 36.0% 2,597,691 58.7% New Zealand  14,716 0.3% Singapore DBS Group Holdings Ltd. 1,924,727 23,582 0.5% Singapore Telecommunications Ltd. 8,845,220 22,579 0.5% United Overseas Bank Ltd. 1,369,395 21,972 0.5% Oversea-Chinese Banking Corp. Ltd. 2,784,983 21,749 0.5% SingaporeOther  140,114 3.2% 229,996 5.2% Total Common Stocks (Cost $5,348,589) 4,381,108 99.0% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.179% 40,243,288 40,243 0.9% 4 U.S. Government and Agency Obligations  3,700 0.1% Total Temporary Cash Investments (Cost $43,943) 1.0% 1 5 Total Investments (Cost $5,392,532) 100.0% Other Assets and Liabilities Other Assets 41,357 1.0% Liabilities 3 (43,024) (1.0%) (1,667) 0.0% Net Assets 100.0% 34 Pacific Stock Index Fund At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 6,482,022 Undistributed Net Investment Income 30,242 Accumulated Net Realized Losses (1,122,880) Unrealized Appreciation (Depreciation) Investment Securities (967,481) Futures Contracts 46 Forward Currency Contracts 978 Foreign Currencies 457 Net Assets Investor SharesNet Assets Applicable to 48,697,998 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 23,501,431 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 6,665,673 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 37,501,926 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares ETF SharesNet Assets Applicable to 28,550,093 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $20,272,000 of collateral received for securities on loan. 4 Securities with a value of $3,700,000 have been segregated as initial margin for open futures contracts. 5 The total value of securities on loan is $19,231,000. See accompanying Notes, which are an integral part of the Financial Statements. 35 Pacific Stock Index Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 63,037 Interest 2 20 Security Lending 415 Total Income 63,472 Expenses The Vanguard GroupNote B Investment Advisory Services 223 Management and AdministrativeInvestor Shares 370 Management and AdministrativeAdmiral Shares 740 Management and AdministrativeSignal Shares 67 Management and AdministrativeInstitutional Shares 51 Management and AdministrativeETF Shares 652 Marketing and DistributionInvestor Shares 270 Marketing and DistributionAdmiral Shares 120 Marketing and DistributionSignal Shares 22 Marketing and DistributionInstitutional Shares 93 Marketing and DistributionETF Shares 175 Custodian Fees 405 Shareholders ReportsInvestor Shares 11 Shareholders ReportsAdmiral Shares 7 Shareholders ReportsSignal Shares 1 Shareholders ReportsInstitutional Shares 1 Shareholders ReportsETF Shares 29 Trustees Fees and Expenses 3 Total Expenses 3,240 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (51,379) Futures Contracts (257) Foreign Currencies and Forward Currency Contracts 2,648 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 358,765 Futures Contracts 1,265 Foreign Currencies and Forward Currency Contracts (959) Change in Unrealized Appreciation (Depreciation) 359,071 Net Increase (Decrease) in Net Assets Resulting from Operations 370,315 1 Dividends are net of foreign withholding taxes of $2,250,000. 2 Interest income from an affiliated company of the fund was $15,000. See accompanying Notes, which are an integral part of the Financial Statements. 36 Pacific Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 60,232 152,280 Realized Net Gain (Loss) (48,988) 81,432 Change in Unrealized Appreciation (Depreciation) 359,071 445,377 Net Increase (Decrease) in Net Assets Resulting from Operations 370,315 679,089 Distributions Net Investment Income Investor Shares (16,209) (79,032) Admiral Shares (61,136) (23,652) Signal Shares (6,438) (4,529) Institutional Shares (15,525) (14,225) ETF Shares (60,868) (35,958) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   Institutional Shares   ETF Shares   Total Distributions (160,176) (157,396) Capital Share Transactions Investor Shares (371,338) (2,261,374) Admiral Shares 445,269 246,250 Signal Shares (12,787) (984) Institutional Shares (422,733) 259,478 ETF Shares 89,680 91,378 Net Increase (Decrease) from Capital Share Transactions (271,909) (1,665,252) Total Increase (Decrease) (61,770) (1,143,559) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $30,242,000 and $128,317,000. See accompanying Notes, which are an integral part of the Financial Statements. 37 Pacific Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .137 1 .243 1 .189 1 .281 .236 .190 Net Realized and Unrealized Gain (Loss) on Investments .753 .803 1.621 (6.228) 2.091 1.710 Total from Investment Operations .890 1.046 1.810 (5.947) 2.327 1.900 Distributions Dividends from Net Investment Income (.330) (.256) (.140) (.303) (.267) (.160) Distributions from Realized Capital Gains       Total Distributions (.330) (.256) (.140) (.303) (.267) (.160) Net Asset Value, End of Period Total Return 2 8.64% 11.09% 23.23% -42.71% 19.52% 18.39% Ratios/Supplemental Data Net Assets, End of Period (Millions) $534 $868 $2,846 $5,065 $11,281 $7,814 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.27% 0.22% 0.22% 0.27% Ratio of Net Investment Income to Average Net Assets 2.72% 2.37% 2.42% 2.32% 1.80% 1.73% Portfolio Turnover Rate 3 5% 3% 8% 9% 3% 2% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 38 Pacific Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.004 1 1.533 1 1.386 1 1.933 1.613 1.302 Net Realized and Unrealized Gain (Loss) on Investments 4.867 5.337 10.531 (40.773) 13.714 11.185 Total from Investment Operations 5.871 6.870 11.917 (38.840) 15.327 12.487 Distributions Dividends from Net Investment Income (2.751) (1.760) (1.007) (2.060) (1.817) (1.107) Distributions from Realized Capital Gains       Total Distributions (2.751) (1.760) (1.007) (2.060) (1.817) (1.107) Net Asset Value, End of Period Total Return 2 8.74% 11.13% 23.38% -42.62% 19.64% 18.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,673 $1,165 $849 $737 $1,292 $1,128 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% 0.17% Ratio of Net Investment Income to Average Net Assets 2.84% 2.49% 2.53% 2.42% 1.90% 1.83% Portfolio Turnover Rate 3 5% 3% 8% 9% 3% 2% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 39 Pacific Stock Index Fund Financial Highlights Signal Shares Six Months June 4, Ended 2007 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .339 2 .541 2 .481 2 .667 .250 Net Realized and Unrealized Gain (Loss) on Investments 1.702 1.840 3.658 (14.158) 1.500 Total from Investment Operations 2.041 2.381 4.139 (13.491) 1.750 Distributions Dividends from Net Investment Income (.961) (.611) (.349) (.709)  Distributions from Realized Capital Gains      Total Distributions (.961) (.611) (.349) (.709)  Net Asset Value, End of Period Total Return 3 8.74% 11.10% 23.38% -42.61% 5.73% Ratios/Supplemental Data Net Assets, End of Period (Millions) $165 $171 $159 $150 $247 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% 4 Ratio of Net Investment Income to Average Net Assets 2.84% 2.49% 2.53% 2.42% 1.90% 4 Portfolio Turnover Rate 5 5% 3% 8% 9% 3% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 40 Pacific Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .144 1 .243 1 .215 1 .300 .251 .206 Net Realized and Unrealized Gain (Loss) on Investments .750 .816 1.613 (6.242) 2.102 1.710 Total from Investment Operations .894 1.059 1.828 (5.942) 2.353 1.916 Distributions Dividends from Net Investment Income (.424) (.269) (.158) (.318) (.283) (.176) Distributions from Realized Capital Gains       Total Distributions (.424) (.269) (.158) (.318) (.283) (.176) Net Asset Value, End of Period Total Return 2 8.69% 11.22% 23.46% -42.62% 19.72% 18.52% Ratios/Supplemental Data Net Assets, End of Period (Millions) $409 $799 $487 $1,610 $2,720 $1,788 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.09% 0.09% 0.12% Ratio of Net Investment Income to Average Net Assets 2.88% 2.53% 2.57% 2.45% 1.93% 1.88% Portfolio Turnover Rate 3 5% 3% 8% 9% 3% 2% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 41 Pacific Stock Index Fund Financial Highlights MSCI Pacific ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .799 1 1.265 1 1.109 1 1.573 1.314 1.060 Net Realized and Unrealized Gain (Loss) on Investments 3.954 4.296 8.534 (32.974) 11.089 9.020 Total from Investment Operations 4.753 5.561 9.643 (31.401) 12.403 10.080 Distributions Dividends from Net Investment Income (2.243) (1.421) (.823) (1.669) (1.473) (.930) Distributions from Realized Capital Gains       Total Distributions (2.243) (1.421) (.823) (1.669) (1.473) (.930) Net Asset Value, End of Period Total Return 8.73% 11.11% 23.38% -42.61% 19.65% 18.43% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,644 $1,482 $1,288 $1,186 $1,503 $693 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.11% 0.12% 0.18% Ratio of Net Investment Income to Average Net Assets 2.84% 2.49% 2.53% 2.43% 1.90% 1.82% Portfolio Turnover Rate 2 5% 3% 8% 9% 3% 2% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 42 Pacific Stock Index Fund Notes to Financial Statements Vanguard Pacific Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through April 30, 2011. ETF Shares, known as Vanguard MSCI Pacific ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary 43 Pacific Stock Index Fund risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The funds risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 44 Pacific Stock Index Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2011, the fund had contributed capital of $689,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.28% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,791 4,376,317  Temporary Cash Investments 40,243 3,700  Futures ContractsLiabilities 1 (199)   Forward Currency ContractsAssets  980  Forward Currency ContractsLiabilities  (2)  Total 44,835 4,380,995  1 Represents variation margin on the last day of the reporting period. D. At April 30, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts 1 Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets  980 980 Liabilities (199) (2) (201) 1 Represents variation margin on the last day of the reporting period. 45 Pacific Stock Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2011, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (257)  (257) Forward Currency Contracts  1,353 1,353 Realized Net Gain (Loss) on Derivatives (257) 1,353 1,096 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 1,265  1,265 Forward Currency Contracts  92 92 Change in Unrealized Appreciation (Depreciation) on Derivatives 1,265 92 1,357 At April 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index June 2011 282 29,663 (126) S&P ASX 200 Index June 2011 112 14,733 172 At April 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/22/11 AUD 13,216 USD 14,361 980 UBS AG 6/15/11 JPY 327,610 USD 4,039 (2) AUDAustralian dollar. JPYJapanese yen. USDU.S. dollar. At April 30, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. 46 Pacific Stock Index Fund The fund had net unrealized foreign currency gains of $457,000 resulting from the translation of other assets and liabilities at April 30, 2011. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2011, the fund realized net foreign currency gains of $1,295,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the funds investments are in securities considered to be passive foreign investment companies, for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2011, the fund realized gains on the sale of passive foreign investment companies of $574,000, which have been included in current and prior periods taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Unrealized appreciation through the most recent mark-to-market date for tax purposes on passive foreign investment company holdings at April 30, 2011, was $2,510,000, all of which has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2011, the fund realized $28,130,000 of net capital losses resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such losses are not taxable losses to the fund, they have been reclassified from accumulated net realized losses to paid-in capital. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2010, the fund had available capital loss carryforwards totaling $1,099,252,000 to offset future net capital gains of $4,471,000 through October 31, 2011, $4,674,000 through October 31, 2013, $453,022,000 through October 31, 2016, $607,343,000 through October 31, 2017, and $29,742,000 through October 31, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2011, the cost of investment securities for tax purposes was $5,395,042,000. Net unrealized depreciation of investment securities for tax purposes was $969,991,000, consisting of unrealized gains of $382,698,000 on securities that had risen in value since their purchase and $1,352,689,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2011, the fund purchased $202,129,000 of investment securities and sold $577,852,000 of investment securities, other than temporary cash investments. 47 Pacific Stock Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2011 October 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 68,516 6,385 928,036 95,562 Issued in Lieu of Cash Distributions 15,293 1,433 77,181 7,998 Redeemed 1 (455,147) (42,599) (3,266,591) (316,059) Net Increase (Decrease)Investor Shares Admiral Shares Issued 510,070 7,310 357,184 5,342 Issued in Lieu of Cash Distributions 52,036 751 19,195 304 Redeemed 1 (116,837) (1,672) (130,129) (2,021) Net Increase (Decrease)Admiral Shares Signal Shares Issued 25,588 1,045 38,562 1,730 Issued in Lieu of Cash Distributions 5,823 242 3,686 168 Redeemed 1 (44,198) (1,857) (43,232) (1,932) Net Increase (Decrease)Signal Shares Institutional Shares Issued 36,153 3,390 320,724 32,370 Issued in Lieu of Cash Distributions 10,333 974 10,557 1,093 Redeemed 1 (469,219) (43,587) (71,803) (7,262) Net Increase (Decrease)Institutional Shares ETF Shares Issued 100,513 1,828 142,992 2,720 Issued in Lieu of Cash Distributions     Redeemed 1 (10,833) (200) (51,614) (1,100) Net Increase (Decrease)ETF Shares 1 Net of redemption fees for fiscal 2011 and 2010 of $126,000 and $186,000, respectively (fund totals). H. In preparing the financial statements as of April 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 48 Emerging Markets Stock Index Fund Fund Profile As of April 30, 2011 Share-Class Characteristics Investor Admiral Signal Institutional Institutional ETF Shares Shares Shares Shares Plus Shares Shares Ticker Symbol VEIEX VEMAX VERSX VEMIX VEMRX VWO Expense Ratio 1 0.35% 0.22% 0.22% 0.15% 0.12% 0.22% Portfolio Characteristics MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Number of Stocks 896 803 1,869 Median Market Cap $19.7B $19.9B $33.8B Price/Earnings Ratio 14.2x 13.7x 13.8x Price/Book Ratio 2.2x 2.0x 1.7x Return on Equity 21.2% 20.4% 17.8% Earnings Growth Rate 14.5% 14.4% 2.8% Dividend Yield 2.1% 2.4% 2.9% Turnover Rate (Annualized) 11%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Consumer Discretionary 7.2% 7.1% 9.0% Consumer Staples 6.6 6.6 8.5 Energy 15.1 15.1 11.6 Financials 24.6 24.8 24.8 Health Care 0.9 0.9 5.9 Industrials 7.3 7.3 11.0 Information Technology 12.7 12.4 6.3 Materials 15.0 15.0 13.0 Telecommunication Services 7.2 7.3 5.7 Utilities 3.4 3.5 4.2 Volatility Measures MSCI MSCI AC Emerging World Index Markets Index ex USA R-Squared 0.99 0.93 Beta 1.03 1.16 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Petroleo Brasileiro SA Integrated Oil & Gas 3.0% Samsung Electronics Co Ltd. Semiconductors 2.5 Vale SA Steel 2.5 Gazprom OAO Integrated Oil & Gas 2.2 Taiwan Semiconductor Electronic Manufacturing Co Ltd. Equipment & Instruments 1.5 America Movil SAB de Wireless CV Telecommunication Services 1.4 China Mobile Ltd. Wireless Telecommunication Services 1.3 Itau Unibanco Holding SA Diversified Banks 1.3 Industrial & Commercial Bank of China Diversified Banks 1.2 China Construction Bank Corp. Diversified Banks 1.1 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratios were 0.35% for Investor Shares, 0.22% for Admiral Shares, 0.22% for Signal Shares, 0.15% for Institutional Shares, 0.12% for Institutional Plus Shares (for the period since inception), and 0.22% for ETF Shares. 49 Emerging Markets Stock Index Fund Market Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Europe 0.0% 0.0% 45.6% Pacific 0.0% 0.0% 22.3% Emerging Markets China 17.2% 17.2% 4.0% Brazil 15.5 15.5 3.6 South Korea 14.9 14.8 3.5 Taiwan 11.3 11.3 2.7 South Africa 7.6 7.6 1.8 India 7.2 7.1 1.7 Russia 7.1 7.1 1.7 Mexico 4.3 4.3 1.0 Malaysia 2.9 2.8 0.7 Indonesia 2.5 2.4 0.6 Thailand 1.8 1.8 0.4 Poland 1.8 1.8 0.4 Chile 1.6 1.6 0.4 Turkey 1.5 1.5 0.3 Other 2.8 3.2 0.7 Subtotal 100.0% 100.0% 23.5% Middle East 0.0% 0.0% 0.5% North America 0.0% 0.0% 8.1% 50 Emerging Markets Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 Spliced Emerging Markets Index: Select Emerging Markets Index, administered exclusively for Vanguard by MSCI, through August 23, 2006; MSCI Emerging Markets Index thereafter. Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Note: For 2011, performance data reflect the six months ended April 30, 2011. The Fiscal-Year Total Returns chart is not adjusted for fees. In the final table, fee-adjusted returns reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. See Financial Highlights for dividend and capital gains information. 51 Emerging Markets Stock Index Fund Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/4/1994 18.06% 10.17% 16.64% Fee-Adjusted Returns 17.18 10.01 16.56 Admiral Shares 6/23/2006 18.22  13.42 1 Fee-Adjusted Returns 17.34  13.25 1 Signal Shares 1/19/2007 18.23  8.69 1 Fee-Adjusted Returns 17.35  8.50 1 Institutional Shares 6/22/2000 18.30 10.38 16.85 Fee-Adjusted Returns 17.41 10.22 16.76 Institutional Plus Shares 12/15/2010   5.25 1 Fee-Adjusted Returns   4.47 1 ETF Shares 3/4/2005 Market Price 18.11 10.33 13.99 1 Net Asset Value 18.23 10.32 13.95 1 1 Return since inception. The Fiscal-Year Total Returns chart is not adjusted for fees. In the final table, fee-adjusted returns reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. 52 Emerging Markets Stock Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of April 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Brazil Petroleo Brasileiro SA ADR Type A 19,241,180 642,078 1.0% Vale SA Class B Pfd. ADR 21,466,529 641,849 1.0% Itau Unibanco Holding SA ADR 25,321,875 601,395 0.9% Petroleo Brasileiro SA ADR 13,980,117 521,878 0.8% Vale SA Class B ADR 13,748,994 459,216 0.7% Petroleo Brasileiro SA Prior Pfd. 27,963,628 454,329 0.7% Banco Bradesco SA ADR 19,114,852 386,694 0.6% Petroleo Brasileiro SA 19,207,388 351,256 0.5% Vale SA Prior Pfd. 10,321,777 302,528 0.5% Itausa - Investimentos Itau SA Prior Pfd. 35,677,934 273,504 0.4% Itau Unibanco Holding SA Prior Pfd. 10,971,176 256,287 0.4% Vale SA 7,033,938 230,754 0.3% BrazilOther  5,009,982 7.7% 10,131,750 15.5% Chile  1,058,334 1.6% China China Mobile Ltd. 94,535,667 869,585 1.3% Industrial & Commercial Bank of China 955,560,003 810,519 1.3% China Construction Bank Corp. 756,250,857 716,111 1.1% CNOOC Ltd. 280,612,152 697,483 1.1% Bank of China Ltd. 986,400,277 545,956 0.8% PetroChina Co. Ltd. 331,841,679 481,701 0.7% Tencent Holdings Ltd. 15,803,572 451,257 0.7% China Life Insurance Co. Ltd. 116,742,470 417,287 0.6% Ping An Insurance Group Co. 26,949,988 293,835 0.5% China Petroleum & Chemical Corp. 249,905,540 251,897 0.4% ChinaOther  5,664,036 8.7% 11,199,667 17.2% 53 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Colombia BanColombia SA ADR 4,919,477 325,915 0.5% ColombiaOther  64,364 0.1% 390,279 0.6% Czech Republic  261,487 0.4% Egypt  122,398 0.2% Hungary  302,358 0.5% India Infosys Technologies Ltd. 7,251,368 476,716 0.8% Reliance Industries Ltd. 20,660,192 459,431 0.7% ICICI Bank Ltd. 10,947,492 276,659 0.4% Housing Development Finance Corp. 17,066,678 273,022 0.4% IndiaOther  3,216,566 4.9% 4,702,394 7.2% Indonesia  1,601,259 2.5% Malaysia  1,879,006 2.9% Mexico America Movil SAB de CV 309,524,298 887,029 1.3% Wal-Mart de Mexico SAB de CV 97,533,592 305,521 0.5% MexicoOther  1,643,773 2.5% 2,836,323 4.3% Morocco  17,201 0.0% Peru  357,588 0.5% Philippines  382,149 0.6% Poland  1,164,949 1.8% Russia Gazprom OAO ADR 73,353,352 1,242,880 1.9% Lukoil OAO ADR 7,225,717 502,201 0.8% Sberbank of Russia 134,563,489 491,936 0.7% MMC Norilsk Nickel OJSC ADR 10,313,906 285,502 0.4% Gazprom OAO 20,821,266 179,276 0.3% RussiaOther  1,939,003 3.0% 4,640,798 7.1% South Africa MTN Group Ltd. 26,630,396 592,323 0.9% Sasol Ltd. 9,074,162 524,359 0.8% Naspers Ltd. 6,034,148 363,390 0.6% AngloGold Ashanti Ltd. 5,963,389 303,686 0.5% Standard Bank Group Ltd. 18,539,233 291,168 0.4% South AfricaOther  2,884,655 4.4% 4,959,581 7.6% 54 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets South Korea 1 Samsung Electronics Co. Ltd. GDR 2,075,319 866,361 1.3% Samsung Electronics Co. Ltd. 699,870 584,588 0.9% Hyundai Motor Co. 2,425,137 559,356 0.9% LG Chem Ltd. 729,612 362,484 0.5% Hyundai Mobis 1,071,709 359,460 0.5% POSCO ADR 2,922,321 322,332 0.5% ^ Hyundai Heavy Industries Co. Ltd. 597,659 298,916 0.5% Kia Motors Corp. 3,737,114 268,843 0.4% Samsung Electronics Co. Ltd. Prior Pfd . 322,541 189,883 0.3% Hyundai Motor Co. 2nd Pfd. 592,701 47,703 0.1% Hyundai Motor Co. Prior Pfd. 357,108 26,887 0.0% South KoreaOther  5,808,394 8.9% 9,695,207 14.8% Taiwan Taiwan Semiconductor Manufacturing Co. Ltd. ADR 46,820,694 632,079 0.9% Hon Hai Precision Industry Co. Ltd. 134,733,588 511,654 0.8% HTC Corp. 10,785,850 490,936 0.7% Taiwan Semiconductor Manufacturing Co. Ltd. 146,060,045 377,782 0.6% Formosa Plastics Corp. 62,227,458 254,830 0.4% TaiwanOther  5,008,340 7.7% 7,275,621 11.1% Thailand  1,168,715 1.8% Turkey  979,086 1.5% Total Common Stocks (Cost $48,639,592) 99.7% 2 Coupon Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.179% 831,468,281 831,468 1.3% 5 U.S. Government and Agency Obligations  5,799 0.0% Total Temporary Cash Investments (Cost $837,267) 1.3% 2 Total Investments (Cost $49,476,859) 101.0% Other Assets and Liabilities Other Assets 275,966 0.4% Liabilities 4 (951,317) (1.4%) (675,351) (1.0%) Net Assets 65,288,066 100.0% 55 Emerging Markets Stock Index Fund At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 51,509,134 Undistributed Net Investment Income 101,363 Accumulated Net Realized Losses (2,811,171) Unrealized Appreciation (Depreciation) Investment Securities 16,486,558 Futures Contracts (83) Foreign Currencies 2,265 Net Assets Investor SharesNet Assets Applicable to 104,823,123 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 193,432,369 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 19,141,588 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 52,921,018 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares Institutional Plus SharesNet Assets Applicable to 18,839,678 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Plus Shares 56 Emerging Markets Stock Index Fund Amount ($000) ETF SharesNet Assets Applicable to 977,262,614 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares  See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $679,483,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the value of this security represented 1.3% of net assets. 2 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.9% and 1.1%, respectively, of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $727,731,000 of collateral received for securities on loan. 5 Securities with a value of $5,499,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 57 Emerging Markets Stock Index Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 511,283 Interest 2 160 Security Lending 5,446 Total Income 516,889 Expenses The Vanguard GroupNote B Investment Advisory Services 2,071 Management and AdministrativeInvestor Shares 3,968 Management and AdministrativeAdmiral Shares 5,059 Management and AdministrativeSignal Shares 421 Management and AdministrativeInstitutional Shares 388 Management and AdministrativeInstitutional Plus Shares 450 Management and AdministrativeETF Shares 27,206 Marketing and DistributionInvestor Shares 836 Marketing and DistributionAdmiral Shares 518 Marketing and DistributionSignal Shares 101 Marketing and DistributionInstitutional Shares 452 Marketing and DistributionInstitutional Plus Shares 62 Marketing and DistributionETF Shares 6,554 Custodian Fees 17,371 Shareholders ReportsInvestor Shares 37 Shareholders ReportsAdmiral Shares 33 Shareholders ReportsSignal Shares 2 Shareholders ReportsInstitutional Shares 1 Shareholders ReportsInstitutional Plus Shares  Shareholders ReportsETF Shares 272 Trustees Fees and Expenses 30 Total Expenses 65,832 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 575,988 Futures Contracts 9,126 Foreign Currencies (11,066) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 4,666,031 Futures Contracts (184) Foreign Currencies 2,443 Change in Unrealized Appreciation (Depreciation) 4,668,290 Net Increase (Decrease) in Net Assets Resulting from Operations 5,693,395 1 Dividends are net of foreign withholding taxes of $48,488,000. 2 Interest income from an affiliated company of the fund was $160,000. See accompanying Notes, which are an integral part of the Financial Statements. 58 Emerging Markets Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 451,057 813,890 Realized Net Gain (Loss) 574,048 524,799 Change in Unrealized Appreciation (Depreciation) 4,668,290 7,926,070 Net Increase (Decrease) in Net Assets Resulting from Operations 5,693,395 9,264,759 Distributions Net Investment Income Investor Shares (45,629) (92,803) Admiral Shares (125,032) (38,489) Signal Shares (11,188) (6,752) Institutional Shares (54,245) (26,615) Institutional Plus Shares (1,323)  ETF Shares (754,418) (258,615) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   Institutional Shares   Institutional Plus Shares   ETF Shares   Total Distributions (991,835) (423,274) Capital Share Transactions Investor Shares (2,537,835) (3,150,495) Admiral Shares 2,794,974 1,436,817 Signal Shares 72,615 62,406 Institutional Shares (1,939,422) 1,174,368 Institutional Plus Shares 1,873,233  ETF Shares 5,030,641 19,499,494 Net Increase (Decrease) from Capital Share Transactions 5,294,206 19,022,590 Total Increase (Decrease) 9,995,766 27,864,075 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $101,363,000 and $651,499,000. See accompanying Notes, which are an integral part of the Financial Statements. 59 Emerging Markets Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .184 .521 1 .398 1 .780 .604 1 .396 Net Realized and Unrealized Gain (Loss) on Investments 2 2.710 5.383 8.542 (21.313) 14.522 5.059 Total from Investment Operations 2.894 5.904 8.940 (20.533) 15.126 5.455 Distributions Dividends from Net Investment Income (.434) (.314) (.700) (.587) (.396) (.315) Distributions from Realized Capital Gains       Total Distributions (.434) (.314) (.700) (.587) (.396) (.315) Net Asset Value, End of Period Total Return 3 9.93% 24.92% 60.07% -56.66% 69.59% 32.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,349 $5,597 $7,024 $5,345 $14,150 $7,202 Ratio of Total Expenses to Average Net Assets 0.35% 0.35% 0.40% 0.32% 0.37% 0.42% Ratio of Net Investment Income to Average Net Assets 1.40% 1.97% 2.16% 2.81% 2.24% 2.20% Portfolio Turnover Rate 4 11% 12% 12% 20% 9% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.01, $.04, $.01, $.05, $.04, and $.05. 3 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 60 Emerging Markets Stock Index Fund Financial Highlights Admiral Shares Six Months June 23, Ended 2006 1 to For a Share Outstanding April 30, Year Ended October 31, Oct. 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .261 .696 2 .567 2 1.079 .853 2 .222 Net Realized and Unrealized Gain (Loss) on Investments 3 3.572 7.119 11.222 (28.099) 19.121 3.808 Total from Investment Operations 3.833 7.815 11.789 (27.020) 19.974 4.030 Distributions Dividends from Net Investment Income (.653) (.445) (.969) (.820) (.534)  Distributions from Realized Capital Gains       Total Distributions (.653) (.445) (.969) (.820) (.534)  Net Asset Value, End of Period Total Return 4 10.01% 25.08% 60.29% -56.63% 69.82% 16.12% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,125 $4,761 $2,674 $1,508 $3,514 $1,491 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.27% 0.20% 0.25% 0.30% 5 Ratio of Net Investment Income to Average Net Assets 1.53% 2.10% 2.29% 2.93% 2.36% 2.32% 5 Portfolio Turnover Rate 6 11% 12% 12% 20% 9% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.03, $.01, $.06, $.05, and $.04. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 61 Emerging Markets Stock Index Fund Financial Highlights Signal Shares Six Months Jan. 19, Ended 2007 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .273 .690 2 .553 2 1.029 .580 2 Net Realized and Unrealized Gain (Loss) on Investments 3 3.421 6.818 10.795 (27.029) 15.650 Total from Investment Operations 3.694 7.508 11.348 (26.000) 16.230 Distributions Dividends from Net Investment Income (.644) (.428) (.938) (.760)  Distributions from Realized Capital Gains      Total Distributions (.644) (.428) (.938) (.760)  Net Asset Value, End of Period Total Return 4 10.03% 25.04% 60.33% -56.64% 53.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $773 $644 $463 $266 $385 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.27% 0.20% 0.25% 5 Ratio of Net Investment Income to Average Net Assets 1.53% 2.10% 2.29% 2.93% 2.36% 5 Portfolio Turnover Rate 6 11% 12% 12% 20% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.03, $.01, $.05, and $.01. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 62 Emerging Markets Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .221 .571 1 .437 1 .835 .686 1 .443 Net Realized and Unrealized Gain (Loss) on Investments 2 2.707 5.388 8.547 (21.393) 14.533 5.059 Total from Investment Operations 2.928 5.959 8.984 (20.558) 15.219 5.502 Distributions Dividends from Net Investment Income (.528) (.349) (.754) (.632) (.429) (.342) Distributions from Realized Capital Gains       Total Distributions (.528) (.349) (.754) (.632) (.429) (.342) Net Asset Value, End of Period Total Return 3 10.05% 25.13% 60.41% -56.61% 69.90% 32.78% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,691 $3,473 $1,731 $887 $1,463 $559 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.23% 0.15% 0.20% 0.25% Ratio of Net Investment Income to Average Net Assets 1.60% 2.17% 2.33% 2.98% 2.41% 2.37% Portfolio Turnover Rate 4 11% 12% 12% 20% 9% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.01, $.02, $.01, $.03, $.04, and $.05. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 63 Emerging Markets Stock Index Fund Financial Highlights Institutional Plus Shares December 15, 2010 1 to For a Share Outstanding Throughout the Period April 30, 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .750 Net Realized and Unrealized Gain (Loss) on Investments 7.964 Total from Investment Operations 8.714 Distributions Dividends from Net Investment Income (1.754) Distributions from Realized Capital Gains  Total Distributions (1.754) Net Asset Value, End of Period Total Return 2 8.91% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,003 Ratio of Total Expenses to Average Net Assets 0.12% Ratio of Net Investment Income to Average Net Assets 1.63% Portfolio Turnover Rate 3 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 64 Emerging Markets Stock Index Fund Financial Highlights MSCI Emerging Markets ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 1 2007 1 2006 1 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .341 .870 2 .668 2 1.303 1.065 2 .667 Net Realized and Unrealized Gain (Loss) on Investments 3 4.274 8.535 13.520 (33.798) 22.955 8.022 Total from Investment Operations 4.615 9.405 14.188 (32.495) 24.020 8.689 Distributions Dividends from Net Investment Income (.815) (.545) (1.178) (.985) (.670) (.539) Distributions from Realized Capital Gains       Total Distributions (.815) (.545) (1.178) (.985) (.670) (.539) Net Asset Value, End of Period Total Return 10.02% 25.07% 60.28% -56.62% 69.78% 32.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $49,347 $40,817 $15,537 $4,500 $6,275 $1,582 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.27% 0.20% 0.25% 0.30% Ratio of Net Investment Income to Average Net Assets 1.53% 2.10% 2.29% 2.93% 2.36% 2.32% Portfolio Turnover Rate 4 11% 12% 12% 20% 9% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Adjusted to reflect a 2-for-1 share split as of the close of business on June 13, 2008. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.03, $.01, $.05, $.10, and $.10. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 65 Emerging Markets Stock Index Fund Notes to Financial Statements Vanguard Emerging Markets Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Plus Shares were first issued on December 15, 2010. ETF Shares, known as Vanguard MSCI Emerging Markets ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 66 Emerging Markets Stock Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on capital share transactions are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2011, the fund had contributed capital of $10,101,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 4.04% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). 67 Emerging Markets Stock Index Fund The following table summarizes the funds investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 14,774,274   Common StocksOther 2,438,358 47,913,518  Temporary Cash Investments 831,468 5,799  Total 18,044,100 47,919,317  D. At April 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) MSCI Taiwan Index May 2011 3,900 124,761 (83) E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2011, the fund realized net foreign currency losses of $11,066,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the funds investments are in securities considered to be passive foreign investment companies, for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2011, the fund realized gains on the sale of passive foreign investment companies of $1,847,000, which have been included in current and prior periods taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Unrealized appreciation through the most recent mark-to-market date for tax purposes on passive foreign investment company holdings at April 30, 2011, was $126,896,000, all of which has been distributed and is reflected in the balance of undistributed net investment income. The funds realized losses for the six months ended April 30, 2011, include $136,000 of capital gain tax paid on sales of Peruvian securities. This tax is treated as a decrease in taxable income; accordingly, this amount has been reclassified from accumulated net realized losses to undistributed net investment income. 68 Emerging Markets Stock Index Fund During the six months ended April 30, 2011, the fund realized $776,301,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2010, the fund had available capital loss carryforwards totaling $2,447,495,000 to offset future net capital gains of $15,143,000 through October 31, 2012, $167,331,000 through October 31, 2014, $460,853,000 through October 31, 2016, $1,591,794,000 though October 31, 2017, and $212,374,000 through October 31, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2011, the cost of investment securities for tax purposes was $49,603,755,000. Net unrealized appreciation of investment securities for tax purposes was $16,359,662,000, consisting of unrealized gains of $17,661,365,000 on securities that had risen in value since their purchase and $1,301,703,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2011, the fund purchased $9,807,709,000 of investment securities and sold $5,033,700,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2011 October 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1 567,250 18,819 2,083,356 80,442 Issued in Lieu of Cash Distributions 42,733 1,443 88,603 3,492 Redeemed 2 (3,147,818) (105,266) (5,322,454) (187,996) Net Increase (Decrease)Investor Shares (2,537,835) (85,004) (3,150,495) (104,062) Admiral Shares Issued 1 3,382,281 85,747 1,917,883 51,857 Issued in Lieu of Cash Distributions 113,656 2,921 33,549 1,006 Redeemed 2 (700,963) (17,888) (514,615) (15,208) Net Increase (Decrease)Admiral Shares 2,794,974 70,780 1,436,817 37,655 Signal Shares Issued 1 184,336 4,854 209,068 6,390 Issued in Lieu of Cash Distributions 9,808 262 5,772 180 Redeemed 2 (121,529) (3,213) (152,434) (4,641) Net Increase (Decrease)Signal Shares 72,615 1,903 62,406 1,929 69 Emerging Markets Stock Index Fund Six Months Ended Year Ended April 30, 2011 October 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Institutional Shares Issued 1 258,506 8,618 1,427,756 54,632 Issued in Lieu of Cash Distributions 41,282 1,395 16,645 656 Redeemed 2 (2,239,210) (74,625) (270,033) (10,041) Net Increase (Decrease)Institutional Shares (1,939,422) (64,612) 1,174,368 45,247 Institutional Plus Shares 3 Issued 1 1,938,900 19,525   Issued in Lieu of Cash Distributions 1,323 13   Redeemed 2 (66,990) (698)   Net Increase (Decrease)Institutional Plus Shares 1,873,233 18,840   ETF Shares Issued 1 6,971,519 144,748 19,778,543 470,556 Issued in Lieu of Cash Distributions     Redeemed 2 (1,940,878) (41,600) (279,049) (7,000) Net Increase (Decrease)ETF Shares 5,030,641 103,148 19,499,494 463,556 1 Includes purchase fees for fiscal 2011 and 2010 of $15,511,000 and $31,994,000, respectively (fund totals). 2 Net of redemption fees for fiscal 2011 and 2010 of $2,383,000 and $7,682,000, respectively (fund totals). 3 Inception was December 15, 2010, for Institutional Plus Shares. H. In preparing the financial statements as of April 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 70 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 71 Six Months Ended April 30, 2011 Beginning Ending Expenses Account Value Account Value Paid During 10/31/2010 4/30/2011 Period Based on Actual Fund Return European Stock Index Fund Investor Shares $1,000.00 $1,150.01 $1.39 Admiral Shares 1,000.00 1,150.69 0.75 Signal Shares 1,000.00 1,150.24 0.75 Institutional Shares 1,000.00 1,150.69 0.53 ETF Shares 1,000.00 1,150.84 0.75 Pacific Stock Index Fund Investor Shares $1,000.00 $1,086.44 $1.35 Admiral Shares 1,000.00 1,087.35 0.72 Signal Shares 1,000.00 1,087.43 0.72 Institutional Shares 1,000.00 1,086.87 0.52 ETF Shares 1,000.00 1,087.34 0.72 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $1,099.30 $1.82 Admiral Shares 1,000.00 1,100.07 1.15 Signal Shares 1,000.00 1,100.30 1.15 Institutional Shares 1,000.00 1,100.51 0.78 ETF Shares 1,000.00 1,100.17 1.15 72 Six Months Ended April 30, 2011 Beginning Ending Expenses Account Value Account Value Paid During 10/31/2010 4/30/2011 Period Based on Hypothetical 5% Yearly Return European Stock Index Fund Investor Shares $1,000.00 $1,023.51 $1.30 Admiral Shares 1,000.00 1,024.10 0.70 Signal Shares 1,000.00 1,024.10 0.70 Institutional Shares 1,000.00 1,024.30 0.50 ETF Shares 1,000.00 1,024.10 0.70 Pacific Stock Index Fund Investor Shares $1,000.00 $1,023.51 $1.30 Admiral Shares 1,000.00 1,024.10 0.70 Signal Shares 1,000.00 1,024.10 0.70 Institutional Shares 1,000.00 1,024.30 0.50 ETF Shares 1,000.00 1,024.10 0.70 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $1,023.06 $1.76 Admiral Shares 1,000.00 1,023.70 1.10 Signal Shares 1,000.00 1,023.70 1.10 Institutional Shares 1,000.00 1,024.05 0.75 ETF Shares 1,000.00 1,023.70 1.10 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratios for that period are: for the European Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for ETF Shares; and for the Emerging Markets Stock Index Fund, 0.35% for Investor Shares, 0.22% for Admiral Shares, 0.22% for Signal Shares, 0.15% for Institutional Shares, and 0.22% for ETF Shares. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. The table does not include data for share classes with less than six months of history. 73 Trustees Approve Advisory Arrangements The board of trustees of Vanguard European, Pacific, and Emerging Markets Stock Index Funds has renewed the funds investment advisory arrangements with The Vanguard Group, Inc. Vanguardthrough its Quantitative Equity Groupserves as the investment advisor for each of the funds. The board determined that continuing the funds internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the investment management services provided to the European, Pacific, and Emerging Markets Stock Index Funds over both the short and long term, and took into account the organizational depth and stability of the advisor. Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguards experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the performance of the European, Pacific, and Emerging Markets Stock Index Funds, including any periods of outperformance or underperformance of each funds target index and peer group. The board concluded that the funds have performed in line with expectations and that their results have been consistent with their investment strategies. Information about the funds most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each funds expense ratio was well below the average expense ratio charged by funds in its peer group and that each funds advisory fee rate was also well below its peer-group average. Information about the funds expenses appears in the About Your Funds Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces profits only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds low-cost arrangements with Vanguard ensure that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements after a one-year period. 74 Glossary Beta. A measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a funds beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. R-Squared. A measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a given index. If a funds total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the funds returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. 75 Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 76 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Martha G. King Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Business Administration at Dartmouth College. Chairman Emeritus and Senior Advisor John J. Brennan Executive Officers Chairman, 19962009 Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard John C. Bogle Group since 2010; Assistant Controller of each of Chairman and Chief Executive Officer, 19741996 the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 The funds or securities referred to herein are not Direct Investor Account Services > 800-662-2739 sponsored, endorsed, or promoted by MSCI, and MSCI bears no liability with respect to any such funds or Institutional Investor Services > 800-523-1036 securities. For any such funds or securities, the Text Telephone for People prospectus or the Statement of Additional Information With Hearing Impairment > 800-749-7273 contains a more detailed description of the limited relationship MSCI has with The Vanguard Group and This material may be used in conjunction any related funds. with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q722 062011 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Common Stocks (99.2%) 1 Austria (0.5%) Erste Group Bank AG 209,702 10,587 OMV AG 165,799 7,559 Voestalpine AG 119,788 5,893 Telekom Austria AG 367,074 5,674 ^,* IMMOFINANZ AG 1,093,453 5,197 Verbund AG 75,956 3,434 ^ Raiffeisen Bank International AG 54,230 2,989 Vienna Insurance Group AG Wiener Versicherung Gruppe 41,127 2,453 43,786 Belgium (1.4%) ^ Anheuser-Busch InBev NV 797,093 50,869 Delhaize Group SA 111,362 9,635 Solvay SA Class A 65,472 9,440 Groupe Bruxelles Lambert SA 89,113 8,831 Ageas 2,468,741 7,484 * KBC Groep NV 178,107 7,250 Umicore SA 126,081 7,227 ^ Belgacom SA 167,600 6,590 UCB SA 112,373 5,429 Bekaert SA 42,037 5,259 Colruyt SA 83,715 4,829 * Dexia SA 610,113 2,430 Mobistar SA 30,500 2,263 * Cie Nationale a Portefeuille 28,917 2,089 129,625 Denmark (1.6%) Novo Nordisk A/S Class B 461,347 58,403 * Danske Bank A/S 669,173 16,070 AP Moller - Maersk A/S Class B 1,453 14,726 Carlsberg A/S Class B 117,951 13,995 Novozymes A/S 51,411 8,890 * Vestas Wind Systems A/S 224,592 7,958 DSV A/S 235,795 6,166 AP Moller - Maersk A/S 606 5,960 Coloplast A/S Class B 24,906 3,664 ^ Pandora A/S 63,328 2,856 * William Demant Holding A/S 24,998 2,331 Tryg A/S 27,612 1,765 142,784 Finland (1.6%) Nokia Oyj 4,141,112 38,150 Fortum Oyj 490,884 16,900 Sampo Oyj 464,003 15,621 UPM-Kymmene Oyj 576,190 11,818 Kone Oyj Class B 170,890 10,704 Metso Oyj 140,150 8,607 Stora Enso Oyj 648,951 7,824 Wartsila Oyj 175,776 6,910 Nokian Renkaat Oyj 118,602 6,147 Kesko Oyj Class B 73,153 3,796 Elisa Oyj 149,171 3,591 Neste Oil Oyj 137,163 2,596 Orion Oyj Class B 99,535 2,475 Rautaruukki Oyj 91,551 2,375 Outokumpu Oyj 138,496 2,307 Pohjola Bank plc 151,345 2,246 ^ Sanoma Oyj 87,692 1,823 143,890 France (15.4%) Total SA 2,330,419 149,243 Sanofi-Aventis SA 1,156,828 91,525 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) BNP Paribas 1,057,450 83,596 ^ GDF Suez 1,364,697 55,802 LVMH Moet Hennessy Louis Vuitton SA 270,274 48,524 France Telecom SA 2,044,026 47,900 ^ Schneider Electric SA 268,080 47,363 Danone 642,574 47,047 Societe Generale 700,134 46,788 Air Liquide SA 312,323 46,147 Vivendi SA 1,364,452 42,782 ^ AXA SA 1,894,089 42,462 ArcelorMittal 948,115 35,038 ^ L'Oreal SA 264,204 33,492 Vinci SA 487,649 32,551 Carrefour SA 662,480 31,390 Cie de St-Gobain 439,775 30,344 ^ Unibail-Rodamco SE 101,087 23,650 Pernod-Ricard SA 219,257 22,023 Cie Generale des Etablissements Michelin Class B 194,856 19,531 Cie Generale d'Optique Essilor International SA 223,267 18,695 Credit Agricole SA 1,054,329 17,538 * Alcatel-Lucent 2,569,393 16,650 Lafarge SA 219,606 15,549 Vallourec SA 121,883 15,206 Alstom SA 227,508 15,126 PPR 83,455 14,921 * European Aeronautic Defence and Space Co. NV 452,097 13,988 * Renault SA 212,079 12,914 Veolia Environnement SA 383,253 12,801 ^ Bouygues SA 254,906 12,685 Technip SA 108,999 12,298 EDF SA 285,947 12,028 Christian Dior SA 69,840 11,204 Cap Gemini SA 163,740 9,918 SES SA 330,946 8,691 STMicroelectronics NV 696,040 8,237 Sodexo 104,255 8,122 Legrand SA 173,953 7,942 Publicis Groupe SA 137,632 7,797 * Peugeot SA 165,879 7,528 Accor SA 164,176 7,296 ^ Safran SA 186,064 7,218 Suez Environnement Co. 299,368 6,898 Groupe Eurotunnel SA 586,967 6,382 Casino Guichard Perrachon SA 60,341 6,349 SCOR SE 187,966 5,738 Lagardere SCA 129,929 5,705 * Cie Generale de Geophysique - Veritas 160,713 5,662 * Natixis 972,312 5,589 Edenred 171,414 5,315 Dassault Systemes SA 64,785 5,269 Eutelsat Communications SA 109,990 4,746 Bureau Veritas SA 54,912 4,736 Thales SA 99,608 4,400 Klepierre 104,853 4,309 CNP Assurances 158,995 3,649 Neopost SA 35,205 3,360 ICADE 25,915 3,322 Fonciere Des Regions 28,637 3,250 Aeroports de Paris 32,874 3,151 Imerys SA 40,361 3,126 * Atos Origin SA 50,620 3,119 Gecina SA 20,934 3,017 ^ Eiffage SA 43,376 2,998 Societe BIC SA 28,599 2,780 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Eurazeo 31,054 2,584 * Air France-KLM 144,657 2,553 * JCDecaux SA 72,078 2,517 Societe Television Francaise 1 131,677 2,472 Iliad SA 17,810 2,290 Eramet 5,791 2,279 Metropole Television SA 70,996 1,884 ^ PagesJaunes Groupe 143,105 1,492 BioMerieux 12,999 1,413 1,373,904 Germany (13.4%) Siemens AG 907,949 132,069 * BASF SE 1,012,025 103,919 Bayer AG 912,463 80,109 Allianz SE 500,622 78,653 Daimler AG 899,007 69,481 E.ON AG 1,987,143 67,919 Deutsche Bank AG 1,026,136 66,832 SAP AG 947,291 61,025 Deutsche Telekom AG 3,126,215 51,665 * Volkswagen AG Prior Pfd. 187,808 36,964 Bayerische Motoren Werke AG 364,932 34,358 Muenchener Rueckversicherungs AG 207,794 34,277 Linde AG 186,445 33,554 RWE AG 462,425 30,168 * Deutsche Post AG 930,598 18,392 Deutsche Boerse AG 215,825 17,918 Adidas AG 231,158 17,227 ThyssenKrupp AG 368,085 16,923 Fresenius Medical Care AG & Co. KGaA 214,775 16,891 * MAN SE 116,196 16,188 Infineon Technologies AG 1,202,049 13,628 Henkel AG & Co. KGaA Prior Pfd. 195,509 13,329 K&S AG 159,217 12,859 Fresenius SE & Co. KGaA 119,897 12,592 Porsche Automobil Holding SE Prior Pfd. 168,459 12,177 HeidelbergCement AG 155,074 11,858 Metro AG 143,715 10,547 Lanxess AG 90,744 8,303 Henkel AG & Co. KGaA 142,429 8,089 Merck KGaA 71,934 7,618 Daimler AG 95,233 7,322 ^ Beiersdorf AG 111,916 7,289 GEA Group AG 185,317 6,768 ^,* Commerzbank AG 922,935 5,873 * Volkswagen AG 32,949 5,868 ^,* Deutsche Lufthansa AG 248,629 5,641 * Continental AG 55,007 5,515 * QIAGEN NV 255,841 5,470 Hochtief AG 47,794 4,528 Brenntag AG 36,198 4,447 Wacker Chemie AG 17,275 4,277 Hannover Rueckversicherung AG 65,975 3,986 Salzgitter AG 47,031 3,688 * Kabel Deutschland Holding AG 57,833 3,613 Bayerische Motoren Werke AG Prior Pfd. 56,057 3,495 Fraport AG Frankfurt Airport Services Worldwide 39,682 3,169 * Commerzbank AG 456,689 2,848 ^ RWE AG Prior Pfd. 44,271 2,693 Axel Springer AG 15,894 2,605 United Internet AG 130,714 2,557 ProSiebenSat.1 Media AG Prior Pfd. 82,015 2,350 Suedzucker AG 72,485 2,235 Celesio AG 86,303 2,096 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) * TUI AG 161,161 2,057 Puma AG Rudolf Dassler Sport 5,700 1,900 1,197,822 Greece (0.4%) National Bank of Greece SA 895,091 6,921 Coca Cola Hellenic Bottling Co. SA 201,089 5,561 OPAP SA 243,701 5,160 Bank of Cyprus plc 911,113 3,322 * Alpha Bank AE 543,584 3,169 Public Power Corp. SA 126,100 2,087 * EFG Eurobank Ergasias SA 344,016 1,936 Hellenic Telecommunications Organization SA ADR 328,477 1,922 Hellenic Telecommunications Organization SA 127,206 1,509 National Bank of Greece SA ADR 823,772 1,310 32,897 Ireland (0.4%) CRH plc 780,279 19,369 Kerry Group plc Class A 156,489 6,482 * Elan Corp. plc 561,132 4,511 Ryanair Holdings plc ADR 68,443 2,086 * Governor & Co. of the Bank of Ireland 3,762,356 1,532 WPP plc ADR 22,861 1,492 Ryanair Holdings plc 51,347 264 ^,* Anglo Irish Bank Corp. Ltd. 2,503,596  35,736 Italy (4.4%) ENI SPA 2,874,153 76,952 Enel SPA 7,252,949 51,723 UniCredit SPA 14,896,878 38,364 Assicurazioni Generali SPA 1,283,704 30,763 Intesa Sanpaolo SPA (Registered) 8,481,241 28,170 Saipem SPA 291,140 16,537 Telecom Italia SPA (Registered) 10,317,324 15,513 Tenaris SA 522,266 13,189 * Fiat Industrial SPA 842,850 12,521 Snam Rete Gas SPA 1,582,015 9,840 Fiat SPA 842,850 9,000 Telecom Italia SPA (Bearer) 6,665,308 8,595 Atlantia SPA 328,064 8,074 * Parmalat SPA 1,931,935 7,315 Terna Rete Elettrica Nazionale SPA 1,438,057 7,200 Mediobanca SPA 527,199 6,004 Finmeccanica SPA 437,519 5,912 ^ Unione di Banche Italiane SCPA 659,127 5,908 Enel Green Power SPA 1,892,354 5,611 Prysmian SPA 224,218 5,293 Mediaset SPA 766,234 5,105 Banco Popolare SC 1,694,404 5,026 Luxottica Group SPA 131,001 4,331 ^,* Banca Monte dei Paschi di Siena SPA 2,488,483 3,372 Intesa Sanpaolo SPA (Bearer) 1,043,014 2,991 Pirelli & C SPA 275,050 2,864 Exor SPA 69,318 2,501 A2A SPA 1,230,028 2,222 * Autogrill SPA 125,202 1,795 ^ Banca Carige SPA 620,311 1,504 394,195 Netherlands (3.9%) Unilever NV 1,799,275 59,233 * ING Groep NV 4,225,778 55,671 Koninklijke Philips Electronics NV 1,088,482 32,239 Koninklijke KPN NV 1,730,650 27,460 Akzo Nobel NV 254,557 19,738 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) ASML Holding NV 465,193 19,390 Koninklijke Ahold NV 1,316,721 18,491 Heineken NV 285,877 17,105 * Aegon NV 1,883,469 14,971 Koninklijke DSM NV 170,893 11,779 TNT NV 411,018 10,115 Reed Elsevier NV 751,626 9,807 Wolters Kluwer NV 327,103 7,621 Randstad Holding NV 124,268 6,991 Fugro NV 75,244 6,897 Heineken Holding NV 125,914 6,644 * SBM Offshore NV 184,968 5,409 Corio NV 65,612 4,646 Koninklijke Boskalis Westminster NV 79,004 4,199 Koninklijke Vopak NV 77,324 3,705 ^ Delta Lloyd NV 81,566 2,146 ASML Holding NV ADR 10,028 419 * Aegon NV 843 7 344,683 Norway (1.4%) Statoil ASA 1,235,350 36,188 ^ DnB NOR ASA 1,079,791 17,558 Telenor ASA 911,558 15,748 Yara International ASA 210,396 12,318 Seadrill Ltd. 305,370 10,834 ^ Norsk Hydro ASA 993,877 8,815 ^ Orkla ASA 845,116 8,553 Subsea 7 SA 306,210 8,066 ^,* Aker Solutions ASA 175,830 4,238 ^,* Renewable Energy Corp. ASA 542,371 1,915 124,233 Portugal (0.4%) EDP - Energias de Portugal SA 2,083,227 8,511 Portugal Telecom SGPS SA 633,983 7,759 Galp Energia SGPS SA Class B 257,752 5,765 Jeronimo Martins SGPS SA 236,252 3,875 ^,* Banco Comercial Portugues SA 3,324,271 2,652 ^ Banco Espirito Santo SA 601,214 2,532 * EDP Renovaveis SA 237,114 1,826 Cimpor Cimentos de Portugal SGPS SA 227,369 1,571 * Brisa Auto-Estradas de Portugal SA 213,424 1,428 35,919 Spain (5.4%) Telefonica SA 4,455,503 119,698 Banco Santander SA 9,186,870 117,321 Banco Bilbao Vizcaya Argentaria SA 4,696,231 60,157 Iberdrola SA 4,167,373 38,646 Repsol YPF SA 806,399 28,788 Inditex SA 241,710 21,676 ACS Actividades de Construccion y Servicios SA 154,795 7,788 Abertis Infraestructuras SA 323,577 7,665 Red Electrica Corp. SA 118,046 7,521 Gas Natural SDG SA 352,719 7,253 Criteria Caixacorp SA 926,215 6,832 Ferrovial SA 477,619 6,585 Banco Popular Espanol SA 985,552 5,904 Banco de Sabadell SA 1,241,337 5,498 Enagas SA 200,239 4,951 * Amadeus IT Holding SA 217,796 4,565 Iberdrola Renovables SA 957,297 4,381 Mapfre SA 806,491 3,366 Acciona SA 28,488 3,314 Grifols SA 149,758 2,964 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Zardoya Otis SA 149,692 2,548 Bankinter SA 326,762 2,437 Acerinox SA 114,668 2,304 Indra Sistemas SA 101,100 2,293 * International Consolidated Airlines Group SA 569,536 2,271 Telefonica SA ADR 76,227 2,055 ^ Fomento de Construcciones y Contratas SA 59,324 2,016 * Gestevision Telecinco SA 179,244 2,015 * International Consolidated Airlines Group SA 477,511 1,900 ^,* Banco de Valencia SA 243,909 986 ^,* Banco de Valencia SA Rights Exp. 05/09/2011 243,911 19 485,717 Sweden (4.9%) Telefonaktiebolaget LM Ericsson Class B 3,322,845 50,419 ^ Hennes & Mauritz AB Class B 1,124,952 39,758 Nordea Bank AB 2,891,161 32,964 Volvo AB Class B 1,521,389 29,899 ^ Sandvik AB 1,112,989 23,595 ^ Atlas Copco AB Class A 738,588 21,692 TeliaSonera AB 2,460,210 20,078 Svenska Handelsbanken AB Class A 540,452 18,742 Swedbank AB Class A 790,196 14,987 Skandinaviska Enskilda Banken AB Class A 1,557,918 14,976 ^ SKF AB 430,835 13,603 Investor AB Class B 503,708 12,546 Atlas Copco AB Class B 432,133 11,454 ^,* Assa Abloy AB Class B 341,732 10,266 Svenska Cellulosa AB Class B 628,671 9,638 Skanska AB Class B 441,714 9,496 Scania AB Class B 354,882 9,220 ^ Swedish Match AB 257,498 9,139 Millicom International Cellular SA 84,129 9,126 Tele2 AB 347,083 8,716 ^ Alfa Laval AB 375,234 8,400 ^ Hexagon AB Class B 276,771 7,191 Electrolux AB Class B 266,585 6,784 ^ Boliden AB 298,826 6,740 ^ Kinnevik Investment AB Class B 238,672 6,163 ^ Getinge AB 223,054 5,934 Ratos AB 113,475 4,690 ^ Securitas AB Class B 342,671 4,295 ^ Modern Times Group AB Class B 55,626 4,267 Husqvarna AB 462,625 3,640 SSAB AB Class A 201,258 3,597 Industrivarden AB 126,080 2,516 Holmen AB 57,317 2,115 436,646 Switzerland (12.0%) Nestle SA 3,821,146 237,172 Novartis AG 2,327,473 138,020 Roche Holding AG 775,049 125,806 * UBS AG 3,989,354 79,837 ABB Ltd. 2,412,494 66,622 Credit Suisse Group AG 1,240,409 56,459 Zurich Financial Services AG 160,812 45,217 Cie Financiere Richemont SA 576,506 37,288 Syngenta AG 104,171 36,841 * Transocean Ltd. 351,433 25,985 Holcim Ltd. 269,651 23,495 Swiss Reinsurance Co. Ltd. 388,554 23,184 Swatch Group AG (Bearer) 34,138 16,811 SGS SA 6,011 11,944 Swisscom AG 25,703 11,797 2 Synthes Inc. 65,858 11,350 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Julius Baer Group Ltd. 227,475 10,645 Givaudan SA 9,188 10,223 Geberit AG 43,290 10,129 Adecco SA 136,436 9,750 Kuehne & Nagel International AG 59,869 9,574 Schindler Holding AG (Bearer) 53,915 6,978 * Actelion Ltd. 113,930 6,713 Swiss Life Holding AG 34,188 6,242 * Baloise Holding AG 55,994 6,197 Sika AG 2,242 5,727 Sonova Holding AG 50,238 5,076 GAM Holding AG 232,394 4,581 * Lindt & Spruengli AG 122 4,543 Lonza Group AG 52,307 4,498 Swatch Group AG (Registered) 47,047 4,179 Aryzta AG 65,730 3,666 * Lindt & Spruengli AG 948 3,143 Pargesa Holding SA 28,944 2,977 Schindler Holding AG (Registered) 22,992 2,961 ^,* Logitech International SA 197,885 2,744 Straumann Holding AG 8,540 2,234 Aryzta AG 26,121 1,436 * UBS AG 29,191 584 1,072,628 United Kingdom (32.1%) HSBC Holdings plc 19,500,933 212,717 Vodafone Group plc 54,559,727 157,723 BP plc 19,723,683 151,623 GlaxoSmithKline plc 5,730,566 125,186 Rio Tinto plc 1,598,947 116,669 Royal Dutch Shell plc Class B 2,971,799 115,618 BHP Billiton plc 2,429,519 102,721 British American Tobacco plc 2,202,883 96,261 BG Group plc 3,735,667 96,201 Royal Dutch Shell plc Class A 2,470,510 95,434 AstraZeneca plc 1,557,938 77,303 Anglo American plc 1,456,166 76,332 Standard Chartered plc 2,587,721 71,919 Barclays plc 12,753,526 60,631 Tesco plc 8,854,132 59,694 Xstrata plc 2,288,819 58,707 Diageo plc 2,759,096 56,130 Royal Dutch Shell plc Class A 1,438,643 56,038 Unilever plc 1,414,927 45,967 * Lloyds Banking Group plc 45,038,128 44,717 Imperial Tobacco Group plc 1,124,618 39,669 National Grid plc 3,856,283 39,566 SABMiller plc 1,049,167 39,195 Reckitt Benckiser Group plc 680,533 37,870 Prudential plc 2,804,423 36,282 Centrica plc 5,675,531 30,480 BT Group plc 8,559,607 28,102 Tullow Oil plc 983,817 23,605 Scottish & Southern Energy plc 1,022,731 23,203 Aviva plc 3,094,903 23,163 Rolls-Royce Group plc 2,062,939 22,187 BAE Systems plc 3,742,402 20,543 Compass Group plc 2,076,595 20,321 Shire plc 621,248 19,279 British Sky Broadcasting Group plc 1,253,563 17,653 Pearson plc 896,215 17,177 WPP plc 1,281,461 16,785 ARM Holdings plc 1,460,029 15,133 Experian plc 1,109,653 14,974 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Old Mutual plc 6,018,716 14,031 Legal & General Group plc 6,474,058 13,316 * Royal Bank of Scotland Group plc 19,078,241 13,297 Kingfisher plc 2,619,457 12,035 Reed Elsevier plc 1,338,555 11,859 * Cairn Energy plc 1,536,046 11,621 WM Morrison Supermarkets plc 2,345,166 11,570 Wolseley plc 311,882 11,329 Marks & Spencer Group plc 1,737,444 11,289 Land Securities Group plc 841,895 11,067 Smith & Nephew plc 980,732 10,771 Burberry Group plc 483,162 10,484 Antofagasta plc 436,736 10,044 British Land Co. plc 975,880 9,826 Smiths Group plc 433,773 9,672 Standard Life plc 2,509,959 9,512 International Power plc 1,697,110 9,393 RSA Insurance Group plc 3,831,351 8,829 * Randgold Resources Ltd. 101,006 8,783 Vodafone Group plc ADR 299,744 8,729 Capita Group plc 681,998 8,395 Aggreko plc 280,195 8,383 Man Group plc 1,976,206 8,270 Carnival plc 201,098 8,097 Resolution Ltd. 1,597,839 8,092 United Utilities Group plc 751,599 7,942 Johnson Matthey plc 235,034 7,873 J Sainsbury plc 1,339,174 7,801 BP plc ADR 167,389 7,723 Next plc 204,756 7,672 Weir Group plc 230,937 7,438 AMEC plc 369,358 7,415 Petrofac Ltd. 288,989 7,306 G4S plc 1,566,436 7,234 Intercontinental Hotels Group plc 321,423 7,056 Sage Group plc 1,458,407 6,960 Severn Trent plc 264,033 6,638 Associated British Foods plc 389,166 6,554 * Autonomy Corp. plc 239,862 6,474 Admiral Group plc 225,182 6,371 Rexam plc 973,248 6,361 Intertek Group plc 175,088 6,220 Hammerson plc 772,465 6,073 Whitbread plc 197,461 5,551 ICAP plc 622,113 5,398 Kazakhmys plc 231,730 5,383 Fresnillo plc 194,197 5,352 Vedanta Resources plc 133,704 5,221 Serco Group plc 545,518 5,160 Invensys plc 906,064 5,159 * ITV plc 4,048,085 5,155 3i Group plc 1,086,124 5,094 Lonmin plc 179,721 4,923 Cobham plc 1,288,496 4,922 Inmarsat plc 476,039 4,848 Segro plc 824,343 4,487 Bunzl plc 356,088 4,434 Eurasian Natural Resources Corp. plc 288,353 4,419 Investec plc 533,500 4,296 Babcock International Group plc 395,295 4,235 Balfour Beatty plc 765,670 4,201 Capital Shopping Centres Group plc 614,824 4,178 Schroders plc 122,372 3,888 Home Retail Group plc 892,944 3,296 Vanguard ® European Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Firstgroup plc 535,674 2,911 Thomas Cook Group plc 957,677 2,748 * Essar Energy plc 349,455 2,697 Cable & Wireless Worldwide plc 3,027,349 2,436 TUI Travel plc 598,685 2,401 London Stock Exchange Group plc 160,957 2,349 2,863,725 Total Common Stocks (Cost $10,260,375) 8,858,190 Coupon Temporary Cash Investments (5.9%) 1 Money Market Fund (5.8%) 3,4 Vanguard Market Liquidity Fund 0.179% 514,948,598 514,949 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 5,000 4,999 United States Treasury Bill 0.200% 6/30/11 2,000 2,000 6,999 Total Temporary Cash Investments (Cost $521,947) 521,948 Total Investments (105.1%) (Cost $10,782,322) 9,380,138 Other Assets and LiabilitiesNet (-5.1%) 4 (454,663) Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $432,508,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 5.3%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the value of this security represented 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $459,199,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the government. 6 Securities with a value of $3,500,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Common Stocks (99.0%) 1 Australia (26.6%) BHP Billiton Ltd. 3,568,781 180,687 Commonwealth Bank of Australia 1,721,166 101,606 Westpac Banking Corp. 3,322,292 90,700 Australia & New Zealand Banking Group Ltd. 2,846,262 75,817 National Australia Bank Ltd. 2,375,413 70,723 Rio Tinto Ltd. 484,229 43,835 Wesfarmers Ltd. 1,116,990 40,920 Woolworths Ltd. 1,347,339 39,209 Newcrest Mining Ltd. 798,939 36,388 Woodside Petroleum Ltd. 692,925 35,632 Westfield Group 2,433,891 24,119 QBE Insurance Group Ltd. 1,168,594 24,008 CSL Ltd. 609,151 22,987 Origin Energy Ltd. 1,179,585 21,161 AMP Ltd. 3,158,403 18,999 Telstra Corp. Ltd. 4,841,726 15,465 Santos Ltd. 928,483 15,430 Macquarie Group Ltd. 383,631 14,832 Foster's Group Ltd. 2,144,824 13,238 Suncorp Group Ltd. 1,421,756 13,010 Brambles Ltd. 1,594,022 11,806 Orica Ltd. 401,220 11,721 Stockland 2,650,082 11,002 Amcor Ltd. 1,360,912 10,461 Fortescue Metals Group Ltd. 1,383,346 9,376 Westfield Retail Trust 3,211,274 9,328 Insurance Australia Group Ltd. 2,302,417 9,027 Transurban Group 1,442,420 8,394 Coca-Cola Amatil Ltd. 630,123 8,260 AGL Energy Ltd. 509,914 8,138 Incitec Pivot Ltd. 1,810,257 7,492 * QR National Ltd. 1,900,472 7,161 WorleyParsons Ltd. 213,293 7,123 ASX Ltd. 193,662 6,830 GPT Group 1,962,830 6,819 Alumina Ltd. 2,698,403 6,758 TABCORP Holdings Ltd. 761,103 6,380 Wesfarmers Ltd. Price Protected Shares 168,180 6,218 Asciano Ltd. 3,248,012 5,897 Lend Lease Group 597,491 5,714 OZ Minerals Ltd. 3,576,932 5,677 Sonic Healthcare Ltd. 409,809 5,637 Cochlear Ltd. 63,035 5,573 Goodman Group 7,104,498 5,542 Mirvac Group 3,791,784 5,291 Computershare Ltd. 492,093 5,237 Dexus Property Group 5,377,376 5,200 Crown Ltd. 498,873 4,627 Toll Holdings Ltd. 745,913 4,618 CFS Retail Property Trust 2,336,210 4,587 ^ Leighton Holdings Ltd. 168,328 4,485 Boral Ltd. 806,232 4,355 Bendigo and Adelaide Bank Ltd. 411,075 4,219 BlueScope Steel Ltd. 2,047,119 3,899 Metcash Ltd. 854,049 3,805 Tatts Group Ltd. 1,434,114 3,653 OneSteel Ltd. 1,470,670 3,448 ^ Fairfax Media Ltd. 2,349,900 3,409 * James Hardie Industries SE 486,169 3,161 Ramsay Health Care Ltd. 146,408 2,905 * Qantas Airways Ltd. 1,236,690 2,866 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) *,^ Paladin Energy Ltd. 761,917 2,754 MacArthur Coal Ltd. 196,963 2,514 Sims Metal Management Ltd. ADR 127,682 2,437 Caltex Australia Ltd. 151,770 2,365 Newcrest Mining Ltd. ADR 51,388 2,354 CSR Ltd. 556,766 1,835 Goodman Fielder Ltd. 1,551,952 1,832 Harvey Norman Holdings Ltd. 590,959 1,741 Billabong International Ltd. 227,988 1,695 SP AusNet 1,537,843 1,478 MAp Group 420,342 1,362 Sims Metal Management Ltd. 54,421 1,044 1,178,276 Hong Kong (8.2%) * AIA Group Ltd. 8,699,304 29,338 Hutchison Whampoa Ltd. 2,368,599 27,089 Hong Kong Exchanges and Clearing Ltd. 1,137,646 26,016 Sun Hung Kai Properties Ltd. 1,571,121 24,608 Cheung Kong Holdings Ltd. 1,546,008 24,400 CLP Holdings Ltd. 2,138,547 17,590 Li & Fung Ltd. 3,128,681 16,012 Hang Seng Bank Ltd. 849,669 13,280 Swire Pacific Ltd. Class A 856,227 13,105 BOC Hong Kong Holdings Ltd. 4,120,992 12,954 Wharf Holdings Ltd. 1,678,871 12,320 Hang Lung Properties Ltd. 2,728,242 12,166 Hong Kong & China Gas Co. Ltd. 4,792,173 11,902 Power Assets Holdings Ltd. 1,546,165 10,827 Henderson Land Development Co. Ltd. 1,208,034 8,292 Link REIT 2,464,476 7,767 * Sands China Ltd. 2,681,600 7,535 Bank of East Asia Ltd. 1,697,622 7,029 Wynn Macau Ltd. 1,732,000 6,181 Hang Lung Group Ltd. 898,181 6,052 MTR Corp. 1,605,603 5,862 Esprit Holdings Ltd. 1,287,900 5,375 Sino Land Co. Ltd. 2,878,114 5,076 New World Development Ltd. 2,830,545 4,982 Shangri-La Asia Ltd. 1,562,092 4,361 Kerry Properties Ltd. 800,040 4,278 Wheelock & Co. Ltd. 1,024,647 4,231 SJM Holdings Ltd. 1,807,000 3,904 Cathay Pacific Airways Ltd. 1,314,220 3,284 Hysan Development Co. Ltd. 702,187 3,283 ASM Pacific Technology Ltd. 219,041 2,951 Yue Yuen Industrial Holdings Ltd. 815,717 2,818 Cheung Kong Infrastructure Holdings Ltd. 505,854 2,468 Wing Hang Bank Ltd. 197,893 2,206 NWS Holdings Ltd. 1,431,022 2,110 Hopewell Holdings Ltd. 621,323 1,879 Lifestyle International Holdings Ltd. 653,044 1,871 Orient Overseas International Ltd. 243,565 1,869 PCCW Ltd. 4,399,653 1,747 *,^ Foxconn International Holdings Ltd. 2,367,816 1,400 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 399,606 11 360,429 Japan (58.7%) Toyota Motor Corp. 3,065,183 122,274 Honda Motor Co. Ltd. 1,811,654 69,647 Mitsubishi UFJ Financial Group Inc. 14,152,320 67,925 Canon Inc. 1,259,759 59,325 Sumitomo Mitsui Financial Group Inc. 1,492,761 46,368 Mitsubishi Corp. 1,508,472 40,921 Takeda Pharmaceutical Co. Ltd. 833,617 40,399 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Softbank Corp. 901,031 38,021 Komatsu Ltd. 1,054,378 37,177 Mizuho Financial Group Inc. 22,745,713 36,037 FANUC Corp. 212,939 35,646 Mitsui & Co. Ltd. 1,930,980 34,362 NTT DoCoMo Inc. 17,031 31,599 Sony Corp. 1,116,329 31,520 Panasonic Corp. 2,453,311 30,167 Hitachi Ltd. 5,019,404 27,244 Nissan Motor Co. Ltd. 2,762,932 26,584 Nintendo Co. Ltd. 110,461 26,137 Nippon Telegraph & Telephone Corp. 530,823 24,735 Mitsubishi Electric Corp. 2,147,896 23,913 Toshiba Corp. 4,469,214 23,798 Shin-Etsu Chemical Co. Ltd. 455,481 23,696 Mitsubishi Estate Co. Ltd. 1,313,005 22,977 Tokio Marine Holdings Inc. 803,988 22,491 KDDI Corp. 3,239 21,624 Seven & I Holdings Co. Ltd. 835,979 21,038 East Japan Railway Co. 377,337 20,973 Nomura Holdings Inc. 3,926,154 20,057 Kyocera Corp. 180,844 19,953 Japan Tobacco Inc. 5,014 19,486 Astellas Pharma Inc. 494,068 18,870 Inpex Corp. 2,437 18,735 Denso Corp. 540,840 18,100 Nippon Steel Corp. 5,672,270 17,743 Kansai Electric Power Co. Inc. 833,265 17,551 JX Holdings Inc. 2,491,139 17,544 ITOCHU Corp. 1,673,127 17,429 Sumitomo Corp. 1,248,207 17,219 Murata Manufacturing Co. Ltd. 225,067 16,255 Mitsui Fudosan Co. Ltd. 930,322 16,146 Mitsubishi Heavy Industries Ltd. 3,377,617 16,139 FUJIFILM Holdings Corp. 514,294 15,988 Bridgestone Corp. 722,432 15,956 Chubu Electric Power Co. Inc. 720,333 15,784 Kao Corp. 599,497 15,007 Daiichi Sankyo Co. Ltd. 747,604 14,690 Dai-ichi Life Insurance Co. Ltd. 8,868 14,648 Asahi Glass Co. Ltd. 1,120,824 14,230 JFE Holdings Inc. 511,716 14,007 MS&AD Insurance Group Holdings 597,462 13,991 Marubeni Corp. 1,840,703 13,447 Kirin Holdings Co. Ltd. 938,261 13,203 Tokyo Gas Co. Ltd. 2,834,233 12,645 Central Japan Railway Co. 1,669 12,619 Kubota Corp. 1,289,452 12,363 Keyence Corp. 46,379 12,256 Toray Industries Inc. 1,628,172 12,077 Sumitomo Mitsui Trust Holdings Inc. 3,466,455 11,934 Fujitsu Ltd. 2,071,530 11,869 Sumitomo Electric Industries Ltd. 838,291 11,672 Secom Co. Ltd. 234,292 11,622 ORIX Corp. 116,290 11,425 Tokyo Electron Ltd. 191,185 11,068 SMC Corp. 59,906 10,943 Nidec Corp. 121,431 10,614 Terumo Corp. 188,006 10,485 Hoya Corp. 483,665 10,417 Sumitomo Metal Mining Co. Ltd. 582,122 10,394 Sharp Corp. 1,110,523 10,218 Eisai Co. Ltd. 280,195 10,189 NKSJ Holdings Inc. 1,567,190 10,101 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Nitto Denko Corp. 184,101 9,860 Asahi Kasei Corp. 1,403,989 9,705 Resona Holdings Inc. 2,043,516 9,688 Mitsubishi Chemical Holdings Corp. 1,422,554 9,633 Fast Retailing Co. Ltd. 59,221 9,338 Sumitomo Chemical Co. Ltd. 1,755,177 9,334 Suzuki Motor Corp. 375,074 8,929 Tokyo Electric Power Co. Inc. 1,600,764 8,585 Daikin Industries Ltd. 261,040 8,315 Ajinomoto Co. Inc. 739,475 8,224 Ricoh Co. Ltd. 744,880 8,220 Sumitomo Realty & Development Co. Ltd. 396,720 8,212 Asahi Breweries Ltd. 429,811 8,074 Aeon Co. Ltd. 667,895 8,047 Daiwa Securities Group Inc. 1,852,398 7,995 Osaka Gas Co. Ltd. 2,158,164 7,964 Sumitomo Metal Industries Ltd. 3,748,423 7,930 Kyushu Electric Power Co. Inc. 422,951 7,820 Aisin Seiki Co. Ltd. 212,914 7,510 Dai Nippon Printing Co. Ltd. 625,691 7,506 Nikon Corp. 357,760 7,498 T&D Holdings Inc. 302,520 7,470 Rakuten Inc. 8,017 7,444 Otsuka Holdings Co. Ltd. 277,600 7,433 Mitsui OSK Lines Ltd. 1,277,308 7,124 Yamato Holdings Co. Ltd. 443,114 7,075 TDK Corp. 136,984 7,068 Tohoku Electric Power Co. Inc. 475,405 6,982 West Japan Railway Co. 1,895 6,911 Kobe Steel Ltd. 2,771,025 6,876 Olympus Corp. 242,087 6,852 Bank of Yokohama Ltd. 1,363,400 6,754 JS Group Corp. 279,839 6,745 Rohm Co. Ltd. 109,580 6,600 Kawasaki Heavy Industries Ltd. 1,588,339 6,564 Daiwa House Industry Co. Ltd. 537,530 6,513 Daito Trust Construction Co. Ltd. 80,469 6,438 Yamada Denki Co. Ltd. 91,289 6,414 Shiseido Co. Ltd. 378,792 6,301 Nippon Yusen KK 1,695,747 6,269 Omron Corp. 227,055 6,245 Sekisui House Ltd. 641,495 6,218 Nippon Building Fund Inc. 610 6,139 NEC Corp. 2,894,035 6,104 Shizuoka Bank Ltd. 668,162 6,088 Toyota Industries Corp. 199,435 6,045 Nippon Electric Glass Co. Ltd. 394,006 5,966 Yahoo Japan Corp. 16,147 5,940 Chugoku Electric Power Co. Inc. 330,394 5,868 JGC Corp. 230,396 5,768 Makita Corp. 124,861 5,741 Isuzu Motors Ltd. 1,322,729 5,673 Hankyu Hanshin Holdings Inc. 1,275,467 5,650 Odakyu Electric Railway Co. Ltd. 696,915 5,632 * Yamaha Motor Co. Ltd. 291,321 5,600 Kuraray Co. Ltd. 382,865 5,577 Japan Real Estate Investment Corp. 549 5,435 ^ Kintetsu Corp. 1,813,138 5,429 Unicharm Corp. 136,684 5,414 Shionogi & Co. Ltd. 330,763 5,362 * Mitsubishi Motors Corp. 4,306,141 5,283 Tokyu Corp. 1,267,850 5,245 Teijin Ltd. 1,047,481 5,020 Chiba Bank Ltd. 843,620 4,995 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Dentsu Inc. 186,022 4,947 Shikoku Electric Power Co. Inc. 194,677 4,941 Toppan Printing Co. Ltd. 624,764 4,911 NGK Insulators Ltd. 280,978 4,875 Fuji Heavy Industries Ltd. 654,534 4,872 Ono Pharmaceutical Co. Ltd. 95,050 4,825 Ibiden Co. Ltd. 142,569 4,813 Oriental Land Co. Ltd. 56,002 4,755 Konica Minolta Holdings Inc. 535,468 4,715 NTT Data Corp. 1,405 4,656 NSK Ltd. 490,240 4,350 Mitsubishi Materials Corp. 1,245,805 4,325 Tobu Railway Co. Ltd. 1,099,988 4,295 OJI Paper Co. Ltd. 942,340 4,231 JSR Corp. 199,351 4,194 Mitsubishi Tanabe Pharma Corp. 249,608 4,141 Chugai Pharmaceutical Co. Ltd. 249,524 4,137 Sekisui Chemical Co. Ltd. 484,896 4,068 Sumitomo Heavy Industries Ltd. 608,274 4,011 Isetan Mitsukoshi Holdings Ltd. 413,891 3,996 Hokuriku Electric Power Co. 196,291 3,981 Brother Industries Ltd. 259,793 3,978 Shimano Inc. 73,820 3,962 Toyota Tsusho Corp. 237,051 3,953 TonenGeneral Sekiyu KK 314,300 3,899 Sega Sammy Holdings Inc. 221,598 3,882 Mazda Motor Corp. 1,676,482 3,850 Nippon Express Co. Ltd. 954,712 3,804 Hirose Electric Co. Ltd. 36,322 3,786 IHI Corp. 1,467,195 3,733 Hokkaido Electric Power Co. Inc. 203,531 3,690 Keikyu Corp. 525,193 3,666 Kurita Water Industries Ltd. 124,418 3,644 Nitori Holdings Co. Ltd. 41,952 3,628 Keio Corp. 645,085 3,623 Sony Financial Holdings Inc. 192,600 3,580 Fukuoka Financial Group Inc. 857,418 3,563 Advantest Corp. 178,127 3,540 Taisho Pharmaceutical Co. Ltd. 149,761 3,532 Mitsui Chemicals Inc. 960,812 3,520 THK Co. Ltd. 134,116 3,447 Dena Co. Ltd. 91,700 3,442 Ube Industries Ltd. 1,072,684 3,431 Mitsubishi Gas Chemical Co. Inc. 436,093 3,417 Electric Power Development Co. Ltd. 129,834 3,406 Daihatsu Motor Co. Ltd. 210,646 3,403 Bank of Kyoto Ltd. 366,188 3,393 Lawson Inc. 66,934 3,284 MEIJI Holdings Co. Ltd. 76,304 3,259 Amada Co. Ltd. 403,398 3,240 Santen Pharmaceutical Co. Ltd. 83,438 3,227 JTEKT Corp. 246,417 3,201 Benesse Holdings Inc. 76,829 3,196 Showa Denko KK 1,577,976 3,149 Sankyo Co. Ltd. 59,920 3,116 Trend Micro Inc. 108,456 3,096 Hisamitsu Pharmaceutical Co. Inc. 74,090 3,092 *,^ Elpida Memory Inc. 204,009 3,057 Obayashi Corp. 722,262 3,047 Yakult Honsha Co. Ltd. 108,263 3,007 Nippon Sheet Glass Co. Ltd. 1,004,146 2,957 Joyo Bank Ltd. 731,017 2,950 Yaskawa Electric Corp. 247,873 2,902 Japan Retail Fund Investment Corp. Class A 1,790 2,894 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Toyo Seikan Kaisha Ltd. 169,438 2,880 Jupiter Telecommunications Co. Ltd. 2,678 2,878 Hamamatsu Photonics KK 73,100 2,876 Idemitsu Kosan Co. Ltd. 24,021 2,841 Kyowa Hakko Kirin Co. Ltd. 283,854 2,832 Furukawa Electric Co. Ltd. 707,157 2,810 Hachijuni Bank Ltd. 468,180 2,795 Shimizu Corp. 658,867 2,784 Japan Steel Works Ltd. 344,632 2,783 Credit Saison Co. Ltd. 165,812 2,780 ^ GS Yuasa Corp. 405,998 2,778 Nippon Meat Packers Inc. 200,426 2,776 Stanley Electric Co. Ltd. 163,055 2,740 Kajima Corp. 950,173 2,725 All Nippon Airways Co. Ltd. 921,688 2,709 Denki Kagaku Kogyo KK 524,643 2,695 Nabtesco Corp. 105,000 2,688 Taisei Corp. 1,146,639 2,686 Hokuhoku Financial Group Inc. 1,393,083 2,659 Sojitz Corp. 1,372,778 2,649 Hitachi Construction Machinery Co. Ltd. 108,338 2,641 Nisshin Seifun Group Inc. 209,834 2,627 Sysmex Corp. 74,300 2,602 Mitsubishi UFJ Lease & Finance Co. Ltd. 64,679 2,586 NTN Corp. 536,901 2,578 Kawasaki Kisen Kaisha Ltd. 765,270 2,566 Rinnai Corp. 38,436 2,551 Nissin Foods Holdings Co. Ltd. 71,880 2,548 FamilyMart Co. Ltd. 70,122 2,545 Seiko Epson Corp. 145,694 2,535 * Sumco Corp. 129,445 2,497 NGK Spark Plug Co. Ltd. 175,963 2,449 TOTO Ltd. 309,738 2,432 Gunma Bank Ltd. 446,254 2,416 Nomura Research Institute Ltd. 111,760 2,403 Hitachi Chemical Co. Ltd. 116,157 2,394 Shimadzu Corp. 274,941 2,389 Toyo Suisan Kaisha Ltd. 103,498 2,384 Hiroshima Bank Ltd. 545,205 2,383 Asics Corp. 164,772 2,383 Hitachi Metals Ltd. 180,331 2,375 Kaneka Corp. 323,582 2,362 SBI Holdings Inc. 21,899 2,361 Miraca Holdings Inc. 61,700 2,349 Ushio Inc. 114,575 2,333 Namco Bandai Holdings Inc. 209,864 2,318 Taiyo Nippon Sanso Corp. 285,193 2,304 Showa Shell Sekiyu KK 210,885 2,301 Kamigumi Co. Ltd. 268,548 2,300 Mitsui Mining & Smelting Co. Ltd. 639,223 2,288 J Front Retailing Co. Ltd. 525,113 2,282 Shimamura Co. Ltd. 24,177 2,277 Chugoku Bank Ltd. 191,088 2,227 Iyo Bank Ltd. 265,864 2,223 Nippon Paper Group Inc. 110,503 2,220 Yamaha Corp. 176,026 2,202 Tokyu Land Corp. 508,540 2,197 Nomura Real Estate Office Fund Inc. Class A 301 2,179 Cosmo Oil Co. Ltd. 659,406 2,177 Nishi-Nippon City Bank Ltd. 765,688 2,169 Tosoh Corp. 560,152 2,167 Aeon Mall Co. Ltd. 89,620 2,155 Kansai Paint Co. Ltd. 238,664 2,153 Japan Prime Realty Investment Corp. 755 2,147 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Sumitomo Rubber Industries Ltd. 188,145 2,132 Toho Gas Co. Ltd. 452,831 2,121 Casio Computer Co. Ltd. 265,322 2,110 * Gree Inc. 101,100 2,082 Minebea Co. Ltd. 384,016 2,078 Tsumura & Co. 66,813 2,078 Yamaguchi Financial Group Inc. 230,052 2,078 Takashimaya Co. Ltd. 302,981 2,072 Konami Corp. 103,675 2,066 Daicel Chemical Industries Ltd. 313,140 2,020 NOK Corp. 117,442 2,007 Mitsui Engineering & Shipbuilding Co. Ltd. 797,352 1,980 Fuji Electric Co. Ltd. 621,927 1,959 Yokogawa Electric Corp. 239,614 1,941 Air Water Inc. 160,107 1,936 McDonald's Holdings Co. Japan Ltd. 73,899 1,894 USS Co. Ltd. 24,411 1,876 Suruga Bank Ltd. 224,422 1,873 Oracle Corp. Japan 42,987 1,863 Suzuken Co. Ltd. 74,450 1,861 Shinsei Bank Ltd. 1,535,144 1,846 Daido Steel Co. Ltd. 322,706 1,845 Dowa Holdings Co. Ltd. 280,095 1,837 UNY Co. Ltd. 209,300 1,834 77 Bank Ltd. 390,424 1,804 Tokuyama Corp. 341,282 1,774 Toho Co. Ltd. 115,474 1,748 Keisei Electric Railway Co. Ltd. 299,950 1,740 Marui Group Co. Ltd. 250,787 1,733 Yamazaki Baking Co. Ltd. 132,113 1,704 Chiyoda Corp. 171,000 1,702 Dainippon Sumitomo Pharma Co. Ltd. 176,847 1,701 Kikkoman Corp. 170,537 1,693 Koito Manufacturing Co. Ltd. 106,000 1,667 Citizen Holdings Co. Ltd. 274,827 1,664 Nomura Real Estate Holdings Inc. 105,817 1,635 Mizuho Securities Co. Ltd. 635,149 1,616 Hitachi High-Technologies Corp. 76,533 1,611 Nisshin Steel Co. Ltd. 786,901 1,571 Nissan Chemical Industries Ltd. 150,240 1,559 Japan Petroleum Exploration Co. 31,741 1,556 Sapporo Hokuyo Holdings Inc. 346,105 1,535 Tokyo Tatemono Co. Ltd. 422,732 1,529 Alfresa Holdings Corp. 43,279 1,528 Toyoda Gosei Co. Ltd. 69,875 1,527 NHK Spring Co. Ltd. 160,269 1,524 Yamato Kogyo Co. Ltd. 45,952 1,517 Obic Co. Ltd. 7,746 1,436 Mizuho Trust & Banking Co. Ltd. 1,692,452 1,431 Hino Motors Ltd. 294,656 1,397 Mitsubishi Logistics Corp. 123,466 1,366 Hakuhodo DY Holdings Inc. 26,057 1,364 MediPal Holdings Corp. 163,008 1,356 Nisshinbo Holdings Inc. 136,166 1,348 Mabuchi Motor Co. Ltd. 27,033 1,341 Maruichi Steel Tube Ltd. 52,180 1,299 Seven Bank Ltd. 678 1,285 Coca-Cola West Co. Ltd. 61,771 1,279 Kinden Corp. 143,192 1,221 Tokyo Steel Manufacturing Co. Ltd. 112,001 1,214 Aozora Bank Ltd. 550,514 1,192 Square Enix Holdings Co. Ltd. 70,475 1,174 Itochu Techno-Solutions Corp. 32,827 1,164 Aeon Credit Service Co. Ltd. 84,803 1,150 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Sapporo Holdings Ltd. 284,117 1,142 Toyota Boshoku Corp. 72,585 1,131 ABC-Mart Inc. 29,236 1,095 Ito En Ltd. 60,854 1,080 Mitsumi Electric Co. Ltd. 84,066 1,078 NTT Urban Development Corp. 1,280 1,062 Otsuka Corp. 16,832 1,057 Senshu Ikeda Holdings Inc. 705,600 1,054 Shinko Electric Industries Co. Ltd. 75,066 771 Canon Marketing Japan Inc. 62,890 696 Fuji Media Holdings Inc. 517 691 Matsui Securities Co. Ltd. 126,098 622 2,597,691 New Zealand (0.3%) Fletcher Building Ltd. 751,483 5,602 Telecom Corp. of New Zealand Ltd. 2,138,914 3,751 Auckland International Airport Ltd. 1,029,931 1,853 Sky City Entertainment Group Ltd. 632,928 1,826 Contact Energy Ltd. 349,057 1,684 14,716 Singapore (5.2%) DBS Group Holdings Ltd. 1,924,727 23,582 Singapore Telecommunications Ltd. 8,845,220 22,579 United Overseas Bank Ltd. 1,369,395 21,972 Oversea-Chinese Banking Corp. Ltd. 2,784,983 21,749 Keppel Corp. Ltd. 1,565,435 15,244 * Genting Singapore plc 6,768,522 12,022 Wilmar International Ltd. 2,131,176 9,185 CapitaLand Ltd. 2,843,028 7,907 Noble Group Ltd. 4,216,054 7,703 Singapore Airlines Ltd. 600,290 6,915 Singapore Exchange Ltd. 948,107 6,049 City Developments Ltd. 609,551 5,904 Fraser and Neave Ltd. 1,096,771 5,623 Singapore Press Holdings Ltd. 1,707,084 5,555 * Hutchison Port Holdings Trust 5,814,197 5,349 SembCorp Industries Ltd. 1,098,370 4,853 Singapore Technologies Engineering Ltd. 1,844,691 4,754 SembCorp Marine Ltd. 919,414 4,266 Golden Agri-Resources Ltd. 7,466,926 4,067 CapitaMall Trust 2,483,977 3,842 Jardine Cycle & Carriage Ltd. 119,229 3,598 Olam International Ltd. 1,404,126 3,299 Ascendas Real Estate Investment Trust 1,958,826 3,253 Yangzijiang Shipbuilding Holdings Ltd. 2,138,000 3,167 * Global Logistic Properties Ltd. 1,733,000 2,734 Keppel Land Ltd. 797,000 2,720 ComfortDelGro Corp. Ltd. 2,103,723 2,634 CapitaMalls Asia Ltd. 1,494,000 2,164 UOL Group Ltd. 518,345 2,052 ^ Cosco Corp. Singapore Ltd. 1,120,007 2,039 StarHub Ltd. 671,945 1,577 ^ Neptune Orient Lines Ltd. 1,004,688 1,548 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 699,582 91 229,996 Total Common Stocks (Cost $5,348,589) 4,381,108 Vanguard ® Pacific Stock Index Fund Schedule of Investments April 30, 2011 Market Value Coupon Shares ($000) Temporary Cash Investments (1.0%) 1 Money Market Fund (0.9%) 2,3 Vanguard Market Liquidity Fund 0.179% 40,243,288 40,243 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.140% 6/22/11 1,700 1,700 4,5 Federal Home Loan Bank Discount Notes 0.150% 5/25/11 2,000 2,000 3,700 Total Temporary Cash Investments (Cost $43,943) 43,943 Total Investments (100.0%) (Cost $5,392,532) 4,425,051 Other Assets and LiabilitiesNet (0.0%) 3 (1,667) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $19,231,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $20,272,000 of collateral received for securities on loan. 4 Securities with a value of $3,700,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Brazil (15.5%) Petroleo Brasileiro SA ADR Type A 19,241,180 642,078 Vale SA Class B Pfd. ADR 21,466,529 641,849 Itau Unibanco Holding SA ADR 25,321,875 601,395 Petroleo Brasileiro SA ADR 13,980,117 521,878 Vale SA Class B ADR 13,748,994 459,216 Petroleo Brasileiro SA Prior Pfd. 27,963,628 454,329 Banco Bradesco SA ADR 19,114,852 386,694 Petroleo Brasileiro SA 19,207,388 351,256 Vale SA Prior Pfd. 10,321,777 302,528 Itausa - Investimentos Itau SA Prior Pfd. 35,677,934 273,504 Itau Unibanco Holding SA Prior Pfd. 10,971,176 256,287 Cia de Bebidas das Americas ADR 7,710,000 251,192 Vale SA 7,033,938 230,754 BM&FBovespa SA 30,260,343 227,164 Banco Bradesco SA Prior Pfd. 11,272,472 223,415 * OGX Petroleo e Gas Participacoes SA 20,150,252 212,876 Banco do Brasil SA 8,998,662 165,307 Cia de Bebidas das Americas Prior Pfd. 4,220,970 134,474 Cia Siderurgica Nacional SA ADR 8,169,083 130,134 BRF - Brasil Foods SA 6,290,180 127,547 CCR SA 3,464,374 107,574 Banco Santander Brasil SA ADR 8,447,733 98,078 PDG Realty SA Empreendimentos e Participacoes 16,011,252 94,244 Bradespar SA Prior Pfd. 3,563,701 92,309 Cielo SA 9,659,345 90,318 Gerdau SA ADR 7,296,051 88,136 BRF - Brasil Foods SA ADR 4,152,422 85,997 Cia Energetica de Minas Gerais ADR 3,972,060 82,897 Ultrapar Participacoes SA Prior Pfd. 4,491,952 78,521 Redecard SA 5,167,964 75,095 Natura Cosmeticos SA 2,645,115 74,232 Gerdau SA Prior Pfd. 6,168,600 73,520 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 7,005,810 71,697 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 1,532,454 69,665 Lojas Renner SA 1,879,171 69,639 Souza Cruz SA 5,874,865 66,845 * HRT Participacoes em Petroleo SA 59,773 61,171 Metalurgica Gerdau SA Prior Pfd. Class A 4,144,648 59,672 Vivo Participacoes SA Prior Pfd. 1,440,152 58,432 Cia Siderurgica Nacional SA 3,640,220 56,829 Hypermarcas SA 4,226,648 56,662 All America Latina Logistica SA 6,863,527 56,542 Embraer SA ADR 1,654,420 53,736 Centrais Eletricas Brasileiras SA 3,642,761 53,164 Centrais Eletricas Brasileiras SA Prior Pfd. 2,761,719 50,575 BR Malls Participacoes SA 4,724,412 49,911 Diagnosticos da America SA 3,562,000 47,819 CETIP SA - Balcao Organizado de Ativos e Derivativos 2,824,600 46,430 Cyrela Brazil Realty SA Empreendimentos e Participacoes 4,367,159 46,275 Cia Energetica de Sao Paulo Prior Pfd. 2,375,671 45,786 Vivo Participacoes SA ADR 1,079,044 45,115 Cia Energetica de Minas Gerais Prior Pfd. 2,183,195 44,436 Cia Hering 2,047,433 44,314 Usinas Siderurgicas de Minas Gerais SA 2,664,666 43,276 Anhanguera Educacional Participacoes SA 1,886,428 42,125 Duratex SA 3,925,262 41,294 Lojas Americanas SA Prior Pfd. 4,552,438 40,512 Cia de Saneamento Basico do Estado de Sao Paulo ADR 659,121 38,572 Tele Norte Leste Participacoes SA ADR 2,218,193 37,820 MRV Engenharia e Participacoes SA 4,289,351 37,435 Tractebel Energia SA 2,052,687 36,338 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) CPFL Energia SA 1,209,649 35,062 Cia Paranaense de Energia ADR 1,270,527 35,028 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,405,423 34,296 Totvs SA 1,680,000 32,154 Fibria Celulose SA 2,038,016 31,933 Banco do Estado do Rio Grande do Sul Prior Pfd. 2,601,722 30,926 Gafisa SA 5,006,120 30,421 Tele Norte Leste Participacoes SA Prior Pfd. 1,729,323 28,899 Porto Seguro SA 1,662,704 27,627 Localiza Rent a Car SA 1,600,559 27,520 Tim Participacoes SA ADR 572,622 27,016 Cosan SA Industria e Comercio 1,756,950 26,870 AES Tiete SA Prior Pfd. 1,615,020 26,640 Suzano Papel e Celulose SA Prior Pfd. 2,704,409 26,611 Klabin SA Prior Pfd. 6,865,661 26,578 * Braskem SA Prior Pfd. 1,783,624 25,793 JBS SA 7,482,450 25,303 Rossi Residencial SA 2,675,519 24,881 Brasil Telecom SA Prior Pfd. 2,485,268 22,970 Odontoprev SA 1,422,941 22,739 Multiplan Empreendimentos Imobiliarios SA 1,069,619 22,355 * MMX Mineracao e Metalicos SA 3,388,500 21,539 Marfrig Alimentos SA 2,091,395 21,430 Amil Participacoes SA 1,756,700 21,328 Banco Santander Brasil SA 1,818,690 21,040 EcoRodovias Infraestrutura e Logistica SA 2,374,697 20,936 Sul America SA 1,590,300 20,682 EDP - Energias do Brasil SA 812,705 20,204 TAM SA Prior Pfd. 981,708 19,975 Telemar Norte Leste SA Prior Pfd. 553,250 19,215 Brookfield Incorporacoes SA 3,268,100 18,405 Tele Norte Leste Participacoes SA 846,881 18,131 * Gol Linhas Aereas Inteligentes SA Prior Pfd. 1,292,900 17,965 Embraer SA 2,239,149 17,720 Vale Fertilizantes SA Prior Pfd. 1,592,467 16,540 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 503,400 16,246 Brasil Telecom SA ADR 569,002 16,046 Tim Participacoes SA Prior Pfd. 3,532,082 16,030 Cia de Saneamento Basico do Estado de Sao Paulo 513,582 14,958 * Centrais Eletricas Brasileiras SA ADR 786,830 14,745 B2W Cia Global Do Varejo 952,499 13,302 * Braskem SA ADR 350,421 10,453 Cia Paranaense de Energia Prior Pfd. 360,739 9,784 CPFL Energia SA ADR 106,923 9,456 Centrais Eletricas Brasileiras SA ADR 623,224 9,236 Gafisa SA ADR 582,181 7,196 Fibria Celulose SA ADR 429,806 6,941 * Gol Linhas Aereas Inteligentes SA ADR 418,753 5,967 TAM SA ADR 234,192 4,890 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 62,445 2,771 * HRT Participacoes em Petroleo SA Rights Exp. 05/20/2011 17,226 110 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. Rights Exp. 05/26/11 5,001 2 * Tim Participacoes SA Rights Exp. 05/12/2011 2,953  10,131,750 Chile (1.6%) Empresas COPEC SA 7,194,804 139,549 Cencosud SA 14,544,213 114,863 Empresas CMPC SA 1,770,748 98,269 Empresa Nacional de Electricidad SA ADR 1,211,107 68,282 Sociedad Quimica y Minera de Chile SA ADR 1,108,442 67,648 CAP SA 1,192,928 64,117 Banco Santander Chile ADR 680,196 62,299 Lan Airlines SA 2,192,180 61,716 Enersis SA ADR 2,648,895 56,580 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) SACI Falabella 4,707,608 51,372 ENTEL Chile SA 1,760,702 35,577 Colbun SA 117,074,036 35,274 Enersis SA 77,487,386 33,141 Empresa Nacional de Electricidad SA 17,220,915 32,610 Banco de Credito e Inversiones 446,739 30,272 AES Gener SA 38,999,849 23,879 Cia Cervecerias Unidas SA 1,876,580 22,651 Sociedad Quimica y Minera de Chile SA Prior Pfd. Class B 344,350 20,790 Vina Concha y Toro SA 7,914,325 19,842 Corpbanca 932,337,623 14,808 Banco Santander Chile 54,277,121 4,795 1,058,334 China (17.2%) China Mobile Ltd. 94,535,667 869,585 Industrial & Commercial Bank of China 955,560,003 810,519 China Construction Bank Corp. 756,250,857 716,111 CNOOC Ltd. 280,612,152 697,483 Bank of China Ltd. 986,400,277 545,956 PetroChina Co. Ltd. 331,841,679 481,701 Tencent Holdings Ltd. 15,803,572 451,257 China Life Insurance Co. Ltd. 116,742,470 417,287 Ping An Insurance Group Co. 26,949,988 293,835 China Petroleum & Chemical Corp. 249,905,540 251,897 China Shenhua Energy Co. Ltd. 53,288,325 248,893 China Unicom Hong Kong Ltd. 92,917,048 190,042 China Merchants Bank Co. Ltd. 61,232,502 158,180 Agricultural Bank of China Ltd. 263,099,005 155,795 Belle International Holdings Ltd. 66,516,500 130,190 China Telecom Corp. Ltd. 218,343,683 127,042 China Overseas Land & Investment Ltd. 64,345,076 124,156 Yanzhou Coal Mining Co. Ltd. 30,896,720 121,533 Bank of Communications Co. Ltd. 104,073,950 110,493 China National Building Material Co. Ltd. 45,216,360 95,687 China Pacific Insurance Group Co. Ltd. 21,574,994 93,391 Anhui Conch Cement Co. Ltd. 19,300,152 91,507 Hengan International Group Co. Ltd. 11,530,000 90,118 Want Want China Holdings Ltd. 93,509,285 84,054 China Merchants Holdings International Co. Ltd. 17,589,510 81,105 China Yurun Food Group Ltd. 21,287,149 78,213 China Coal Energy Co. Ltd. 55,639,000 77,924 China Resources Enterprise Ltd. 18,993,460 76,699 * GCL-Poly Energy Holdings Ltd. 106,657,000 76,416 ^ Jiangxi Copper Co. Ltd. 22,082,598 75,235 Tingyi Cayman Islands Holding Corp. 26,642,634 70,713 China Citic Bank Corp. Ltd. 97,130,933 69,705 Kunlun Energy Co. Ltd. 38,710,330 68,700 Dongfeng Motor Group Co. Ltd. 42,728,044 66,870 Inner Mongolia Yitai Coal Co. Class B 9,380,823 65,576 China Communications Construction Co. Ltd. 66,149,704 61,268 ^ Aluminum Corp. of China Ltd. 62,011,720 58,362 ^ China Minsheng Banking Corp. Ltd. 60,734,600 58,334 Evergrande Real Estate Group Ltd. 81,236,885 58,090 * GOME Electrical Appliances Holding Ltd. 154,941,805 55,720 Lenovo Group Ltd. 93,783,309 54,730 China Mengniu Dairy Co. Ltd. 17,714,356 54,482 COSCO Pacific Ltd. 26,016,988 54,006 Kingboard Chemical Holdings Ltd. 9,528,626 52,290 Citic Pacific Ltd. 17,186,874 51,492 China Resources Land Ltd. 29,736,000 51,399 * PICC Property & Casualty Co. Ltd. 38,763,551 49,866 Zijin Mining Group Co. Ltd. 62,048,120 48,913 China Resources Power Holdings Co. Ltd. 26,496,548 48,854 China Oilfield Services Ltd. 24,052,000 47,727 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Beijing Enterprises Holdings Ltd. 8,059,000 42,920 Weichai Power Co. Ltd. 6,133,600 42,029 * Changsha Zoomlion Heavy Industry Science and Technology Development Co. Ltd. 15,248,593 40,447 ENN Energy Holdings Ltd. 11,540,000 39,725 *,^ China COSCO Holdings Co. Ltd. 40,895,000 39,393 Guangzhou Automobile Group Co. Ltd. 34,749,084 39,315 Huabao International Holdings Ltd. 25,390,838 37,708 Air China Ltd. 36,567,548 37,157 ^ Alibaba.com Ltd. 20,339,632 36,160 ^ Agile Property Holdings Ltd. 21,857,245 35,651 CSR Corp. Ltd. 31,879,877 35,232 Shimao Property Holdings Ltd. 25,487,257 34,725 ^ ZTE Corp. 9,585,328 34,605 China Railway Group Ltd. 63,950,608 34,357 Shanghai Industrial Holdings Ltd. 8,568,045 33,886 *,^ Brilliance China Automotive Holdings Ltd. 34,580,000 33,774 * China Taiping Insurance Holdings Co. Ltd. 12,144,607 33,413 Sinopharm Group Co. 9,395,600 32,609 Fushan International Energy Group Ltd. 46,439,984 32,598 Parkson Retail Group Ltd. 20,805,779 32,010 ^ Longfor Properties Co. Ltd. 19,950,280 31,822 ^ China Longyuan Power Group Corp. 30,440,000 31,367 China Resources Cement Holdings Ltd. 30,158,686 30,764 Shandong Weigao Group Medical Polymer Co. Ltd. 11,179,100 30,692 Zhaojin Mining Industry Co. Ltd. 6,597,500 30,607 Nine Dragons Paper Holdings Ltd. 26,570,000 30,430 ^ Byd Co. Ltd. 8,358,255 30,341 China Everbright Ltd. 13,400,010 29,655 China Shanshui Cement Group Ltd. 26,430,000 29,640 Golden Eagle Retail Group Ltd. 11,162,000 29,332 ^ Soho China Ltd. 33,635,606 29,131 ^ Sino-Ocean Land Holdings Ltd. 49,383,302 28,087 China Agri-Industries Holdings Ltd. 24,487,586 28,024 Country Garden Holdings Co. 67,140,821 27,268 * Semiconductor Manufacturing International Corp. 303,904,000 27,253 Huaneng Power International Inc. 49,285,978 27,219 Zhuzhou CSR Times Electric Co. Ltd. 6,841,000 27,133 Chaoda Modern Agriculture Holdings Ltd. 43,419,067 27,108 China Railway Construction Corp. Ltd. 29,973,765 26,574 ^ Great Wall Motor Co. Ltd. 14,417,000 25,908 ^ Poly Hong Kong Investments Ltd. 31,996,000 25,626 ^ China High Speed Transmission Equipment Group Co. Ltd. 19,274,280 25,578 China Vanke Co. Ltd. Class B 17,894,656 25,343 ^ Geely Automobile Holdings Ltd. 60,803,000 24,464 Tsingtao Brewery Co. Ltd. 4,564,000 24,305 Shanghai Electric Group Co. Ltd. 46,516,285 23,112 China Shipping Development Co. Ltd. 21,640,162 22,852 ^ Anta Sports Products Ltd. 14,077,000 22,824 China International Marine Containers Group Co. Ltd. Class B 10,546,598 22,582 ^ Angang Steel Co. Ltd. 17,442,374 22,468 Lonking Holdings Ltd. 30,240,000 22,353 BBMG Corp. 13,533,000 22,334 China BlueChemical Ltd. 26,517,405 21,609 ^ China Rongsheng Heavy Industry Group Co. Ltd. 25,359,969 21,446 * China Shipping Container Lines Co. Ltd. 53,393,618 21,372 ^ Shui On Land Ltd. 47,958,237 21,258 ^ Guangzhou R&F Properties Co. Ltd. 15,439,600 21,106 Guangdong Investment Ltd. 40,585,056 21,059 ^ Renhe Commercial Holdings Co. Ltd. 118,333,454 20,304 ^ Datang International Power Generation Co. Ltd. 53,682,568 20,288 Jiangsu Expressway Co. Ltd. 18,584,139 19,712 ^ Li Ning Co. Ltd. 11,390,568 19,549 Fosun International Ltd. 24,554,737 19,414 Zhejiang Expressway Co. Ltd. 23,198,704 19,181 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) ^ Hengdeli Holdings Ltd. 31,028,000 18,635 Wumart Stores Inc. 7,951,000 18,262 Sinopec Shanghai Petrochemical Co. Ltd. 37,439,952 18,178 Lee & Man Paper Manufacturing Ltd. 24,945,000 17,963 ^ Dongfang Electric Corp. Ltd. 5,363,630 17,618 China Communications Services Corp. Ltd. 28,413,311 17,370 *,^ Metallurgical Corp. of China Ltd. 40,545,000 17,222 China Dongxiang Group Co. 48,145,788 16,851 Franshion Properties China Ltd. 53,452,094 16,680 China National Materials Co. Ltd. 16,542,000 16,332 Beijing Capital International Airport Co. Ltd. 32,029,654 15,815 ^ China Shineway Pharmaceutical Group Ltd. 6,493,937 15,750 ^ Skyworth Digital Holdings Ltd. 24,566,610 15,724 KWG Property Holding Ltd. 21,276,500 15,403 ^ Maanshan Iron & Steel 27,947,134 14,776 Hidili Industry International Development Ltd. 14,447,913 14,634 ^ China Gas Holdings Ltd. 37,718,000 14,620 *,^ China Southern Airlines Co. Ltd. 26,306,000 13,801 * Sinofert Holdings Ltd. 32,429,917 13,580 * Yuexiu Property Co. Ltd. 63,516,000 13,369 ^ China Zhongwang Holdings Ltd. 24,862,932 12,800 Bosideng International Holdings Ltd. 38,402,000 12,192 Greentown China Holdings Ltd. 10,885,000 10,925 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 6,638,021 9,445 * China Travel International Inv HK 43,317,895 8,890 *,^ Hopson Development Holdings Ltd. 8,897,840 8,793 ^ Sinotruk Hong Kong Ltd. 9,443,500 7,847 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 696,212 583 11,199,667 Colombia (0.6%) BanColombia SA ADR 4,919,477 325,915 Ecopetrol SA 12,867,353 27,645 Grupo de Inversiones Suramericana SA 476,534 9,899 Almacenes Exito SA 414,237 6,370 Corp Financiera Colombiana SA 293,652 5,662 Cementos Argos SA 909,298 5,501 Inversiones Argos SA 504,109 5,262 Interconexion Electrica SA ESP 567,759 4,025 390,279 Czech Republic (0.4%) CEZ AS 2,581,774 148,104 Komercni Banka AS 247,087 65,140 Telefonica O2 Czech Republic AS 1,879,399 48,243 261,487 Egypt (0.2%) Orascom Construction Industries GDR 1,536,745 63,042 * Orascom Telecom Holding SAE GDR 9,008,338 31,174 Commercial International Bank Egypt SAE 1,681,514 7,753 Telecom Egypt 1,443,930 3,970 Egyptian Financial Group-Hermes Holding 1,068,078 3,141 Egyptian Kuwaiti Holding Co. 2,456,711 3,124 * Talaat Moustafa Group 4,105,576 2,492 National Societe Generale Bank SAE 400,000 2,489 Egyptian Co. for Mobile Services 95,739 2,304 * Ezz Steel 1,155,019 1,558 * ElSwedy Electric Co. 190,736 1,351 122,398 Hungary (0.5%) *,^ OTP Bank plc 3,764,933 133,664 * MOL Hungarian Oil and Gas plc 676,715 94,579 Richter Gedeon Nyrt 222,434 46,546 Magyar Telekom Telecommunications plc 8,079,551 27,569 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) India (7.2%) Infosys Technologies Ltd. 7,251,368 476,716 Reliance Industries Ltd. 20,660,192 459,431 ICICI Bank Ltd. 10,947,492 276,659 Housing Development Finance Corp. 17,066,678 273,022 Tata Consultancy Services Ltd. 7,414,596 195,527 HDFC Bank Ltd. ADR 922,853 158,823 ITC Ltd. 35,278,006 153,767 Larsen & Toubro Ltd. 3,260,561 117,816 Tata Motors Ltd. 4,122,583 115,424 Axis Bank Ltd. 3,249,644 94,639 Hindustan Unilever Ltd. 13,902,219 89,727 Sterlite Industries India Ltd. 21,468,112 88,467 Jindal Steel & Power Ltd. 5,929,961 87,985 Hindalco Industries Ltd. 17,602,221 86,168 Oil & Natural Gas Corp. Ltd. 12,219,848 85,194 Bharat Heavy Electricals Ltd. 1,863,546 84,415 HDFC Bank Ltd. 1,598,391 82,989 Mahindra & Mahindra Ltd. 4,151,567 71,112 Tata Steel Ltd. 4,830,434 67,502 Coal India Ltd. 7,740,279 66,710 GAIL India Ltd. 6,023,570 64,835 NTPC Ltd. 14,404,195 59,416 State Bank of India 924,217 58,731 Wipro Ltd. ADR 4,020,829 55,367 Sun Pharmaceutical Industries Ltd. 4,925,370 51,943 Adani Enterprises Ltd. 3,510,583 49,721 Infrastructure Development Finance Co. Ltd. 15,022,594 49,481 Hero Honda Motors Ltd. 1,274,201 49,298 Dr Reddy's Laboratories Ltd. ADR 1,237,747 48,569 * Cairn India Ltd. 5,947,502 46,991 Tata Power Co. Ltd. 1,564,448 46,190 Bajaj Auto Ltd. 1,371,783 45,819 ICICI Bank Ltd. ADR 873,108 44,005 Kotak Mahindra Bank Ltd. 4,355,526 42,413 Power Grid Corp. of India Ltd. 16,753,918 39,643 Sesa Goa Ltd. 5,537,666 39,409 Wipro Ltd. 3,757,640 38,237 Cipla Ltd. 5,353,670 37,527 Ambuja Cements Ltd. 9,762,023 34,980 DLF Ltd. 6,521,378 32,900 Maruti Suzuki India Ltd. 1,100,642 32,858 Jaiprakash Associates Ltd. 15,493,347 32,528 United Spirits Ltd. 1,275,161 29,914 JSW Steel Ltd. 1,375,438 29,536 HCL Technologies Ltd. 2,492,596 29,430 Steel Authority of India Ltd. 7,237,488 26,142 Reliance Infrastructure Ltd. 1,745,595 26,098 Ultratech Cement Ltd. 1,026,712 25,322 * Reliance Power Ltd. 8,522,884 25,207 Rural Electrification Corp. Ltd. 4,500,753 24,320 Lupin Ltd. 2,245,299 22,415 Zee Entertainment Enterprises Ltd. 7,304,653 22,287 ACC Ltd. 860,590 21,681 Reliance Capital Ltd. 1,647,651 21,019 Siemens India Ltd. 1,062,324 20,832 LIC Housing Finance Ltd. 4,179,375 20,775 Bharat Petroleum Corp. Ltd. 1,410,318 20,101 Canara Bank 1,347,449 19,280 Reliance Communications Ltd. 8,268,725 18,731 Ranbaxy Laboratories Ltd. 1,695,211 17,566 Unitech Ltd. 20,412,633 17,093 * Indiabulls Real Estate Ltd. 5,423,049 15,343 * Satyam Computer Services Ltd. 8,520,297 14,531 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Dr Reddy's Laboratories Ltd. 375,561 14,213 IndusInd Bank Ltd. 2,382,167 14,022 * Suzlon Energy Ltd. 10,606,184 12,755 * GMR Infrastructure Ltd. 14,358,800 12,306 United Phosphorus Ltd. 3,423,120 11,724 Piramal Healthcare Ltd. 1,007,023 10,465 * Housing Development & Infrastructure Ltd. 2,802,927 10,219 Aditya Birla Nuvo Ltd. 518,167 10,180 State Bank of India GDR 43,236 5,933 4,702,394 Indonesia (2.5%) Astra International Tbk PT 32,376,590 212,790 Bank Central Asia Tbk PT 196,496,224 170,186 Telekomunikasi Indonesia Tbk PT 160,778,479 144,917 Bank Rakyat Indonesia Persero Tbk PT 177,165,600 133,765 Bank Mandiri Tbk PT 145,937,980 122,059 Bumi Resources Tbk PT 280,431,052 112,685 Perusahaan Gas Negara PT 175,514,480 82,198 United Tractors Tbk PT 24,397,169 66,362 Semen Gresik Persero Tbk PT 48,497,820 53,884 Bank Negara Indonesia Persero Tbk PT 105,913,314 50,176 Indofood Sukses Makmur Tbk PT 75,634,796 49,088 Indocement Tunggal Prakarsa Tbk PT 24,419,603 48,570 Unilever Indonesia Tbk PT 25,277,230 45,236 Gudang Garam Tbk PT 9,153,000 43,479 Adaro Energy Tbk PT 162,890,250 42,044 Tambang Batubara Bukit Asam Tbk PT 13,920,857 36,329 Indo Tambangraya Megah PT 6,426,300 35,210 Bank Danamon Indonesia Tbk PT 42,659,349 30,970 Charoen Pokphand Indonesia Tbk PT 120,027,425 27,091 Kalbe Farma Tbk PT 61,733,938 25,829 International Nickel Indonesia Tbk PT 39,377,150 22,967 Indosat Tbk PT 24,419,273 15,315 Aneka Tambang Tbk PT 57,023,659 15,207 Astra Agro Lestari Tbk PT 5,494,180 14,902 1,601,259 Malaysia (2.9%) CIMB Group Holdings Bhd. 62,909,248 174,159 Malayan Banking Bhd. 49,993,898 147,834 Genting Bhd. 35,601,390 139,615 Sime Darby Bhd. 42,719,613 130,149 IOI Corp. Bhd. 53,749,478 96,094 Tenaga Nasional Bhd. 39,193,807 79,599 * Petronas Chemicals Group Bhd. 30,990,270 75,645 Public Bank Bhd. (Foreign) 16,367,147 72,424 * Axiata Group Bhd. 41,005,994 67,924 Maxis Bhd. 36,577,150 66,368 AMMB Holdings Bhd. 29,371,128 63,338 Genting Malaysia Bhd. 47,833,690 59,528 DiGi.Com Bhd. 5,675,873 55,807 Kuala Lumpur Kepong Bhd. 7,791,970 55,617 MISC Bhd. 17,967,590 47,370 PPB Group Bhd. 6,854,408 39,322 IJM Corp. Bhd. 17,615,850 36,892 PLUS Expressways Bhd. 23,458,182 35,618 British American Tobacco Malaysia Bhd. 2,064,272 33,475 Gamuda Bhd. 26,266,516 33,185 Petronas Gas Bhd. 8,203,024 31,199 YTL Corp. Bhd. 54,678,540 30,676 YTL Power International Bhd. 36,029,727 27,495 Hong Leong Bank Bhd. 7,462,071 26,200 SP Setia Bhd. 17,920,878 25,279 Telekom Malaysia Bhd. 17,689,740 23,848 UMW Holdings Bhd. 9,471,520 22,473 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Petronas Dagangan Bhd. 4,063,900 21,253 * AirAsia Bhd. 21,724,848 21,096 RHB Capital Bhd. 6,147,035 18,412 Berjaya Sports Toto Bhd. 11,613,396 16,562 Bursa Malaysia Bhd. 5,542,214 15,031 Alliance Financial Group Bhd. 13,136,217 13,803 Lafarge Malayan Cement Bhd. 5,615,720 13,742 Parkson Holdings Bhd. 6,716,323 12,999 MMC Corp. Bhd. 11,691,500 10,600 Hong Leong Financial Group Bhd. 2,929,000 10,155 Berjaya Corp. Bhd. 24,595,400 9,484 Genting Plantations Bhd. 3,385,500 9,150 * Malaysian Airline System Bhd. 14,441,000 8,891 Public Bank Bhd. (Local) 157,228 695 1,879,006 Mexico (4.3%) America Movil SAB de CV 309,524,298 887,029 Wal-Mart de Mexico SAB de CV 97,533,592 305,521 Fomento Economico Mexicano SAB de CV 33,836,708 212,955 Grupo Mexico SAB de CV Class B 59,453,658 205,862 * Grupo Televisa SA 36,716,614 173,860 * Cemex SAB de CV 151,107,034 131,001 Grupo Financiero Banorte SAB de CV 25,220,890 127,006 Telefonos de Mexico SAB de CV 85,010,699 79,829 Grupo Financiero Inbursa SA 13,454,830 71,752 Alfa SAB de CV Class A 4,597,631 68,854 Grupo Modelo SAB de CV 9,885,687 61,813 Industrias Penoles SAB de CV 1,549,205 60,325 Grupo Elektra SA de CV 1,158,860 52,770 Kimberly-Clark de Mexico SAB de CV Class A 8,306,008 51,394 Grupo Bimbo SAB de CV Class A 22,939,952 50,616 Mexichem SAB de CV 13,175,754 50,074 * Minera Frisco SAB de CV 9,017,108 38,875 Embotelladoras Arca SAB de CV 6,330,192 38,443 Grupo Carso SAB de CV 9,276,366 36,077 Coca-Cola Femsa SAB de CV 4,498,945 35,846 Grupo Aeroportuario del Pacifico SAB de CV Class B 6,638,807 27,612 Banco Compartamos SA de CV 3,712,600 25,801 * Urbi Desarrollos Urbanos SAB de CV 8,432,593 20,203 * Desarrolladora Homex SAB de CV 3,766,190 17,732 Grupo Aeroportuario del Pacifico SAB de CV ADR 121,617 5,073 2,836,323 Morocco (0.0%) Maroc Telecom 407,304 8,061 Douja Promotion Groupe Addoha SA 399,586 4,915 Attijariwafa Bank 88,455 4,225 17,201 Peru (0.5%) Southern Copper Corp. 3,089,801 115,744 Cia de Minas Buenaventura SA ADR 2,499,426 104,151 Credicorp Ltd. 702,503 67,806 Credicorp Ltd. 371,083 35,861 Cia de Minas Buenaventura SA 548,411 22,507 Southern Copper Corp. 305,551 11,519 357,588 Philippines (0.6%) Philippine Long Distance Telephone Co. 767,825 44,630 SM Investments Corp. 3,081,976 41,711 Ayala Land Inc. 93,377,750 35,915 Bank of the Philippine Islands 24,657,366 33,915 Manila Electric Co. 5,764,547 33,028 Ayala Corp. 2,941,046 26,902 Aboitiz Equity Ventures Inc. 28,936,190 26,825 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) SM Prime Holdings Inc. 83,607,062 23,469 Alliance Global Group Inc. 69,458,798 19,276 Aboitiz Power Corp. 25,973,326 19,190 * Metropolitan Bank & Trust 11,918,805 19,126 Energy Development Corp. 103,837,853 16,403 Jollibee Foods Corp. 7,277,019 16,082 Banco de Oro Unibank Inc. 10,825,891 13,751 Globe Telecom Inc. 566,823 11,926 382,149 Poland (1.8%) ^ Powszechna Kasa Oszczednosci Bank Polski SA 9,917,514 170,667 ^ KGHM Polska Miedz SA 2,221,897 163,442 ^ Bank Pekao SA 1,870,123 122,577 *,^ Polski Koncern Naftowy Orlen SA 5,161,273 107,577 Powszechny Zaklad Ubezpieczen SA 755,063 106,106 ^ PGE SA 10,551,950 95,232 Telekomunikacja Polska SA 11,820,278 78,143 Polskie Gornictwo Naftowe i Gazownictwo SA 29,088,586 42,604 Tauron Polska Energia SA 17,055,740 39,838 * Getin Holding SA 5,865,832 32,963 *,^ BRE Bank SA 246,840 32,160 *,^ Kernel Holding SA 797,741 21,660 ^ Asseco Poland SA 1,079,527 21,598 * Grupa Lotos SA 1,068,484 19,114 *,^ Globe Trade Centre SA 2,427,330 18,930 ^ TVN SA 2,714,248 17,986 Bank Handlowy w Warszawie SA 452,531 17,043 Enea SA 1,827,817 13,429 * ING Bank Slaski SA 38,977 12,865 * Bank Millennium SA 5,181,195 10,619 ^ PBG SA 167,085 10,328 ^ Cyfrowy Polsat SA 1,646,921 10,068 1,164,949 Russia (7.1%) Gazprom OAO ADR 73,353,352 1,242,880 Lukoil OAO ADR 7,225,717 502,201 Sberbank of Russia 134,563,489 491,936 MMC Norilsk Nickel OJSC ADR 10,313,906 285,502 NovaTek OAO GDR 1,446,500 203,988 Rosneft Oil Co. GDR 21,542,866 192,942 Gazprom OAO 20,821,266 179,276 Mobile Telesystems OJSC ADR 8,142,892 172,222 VTB Bank OJSC GDR 20,680,107 134,254 Tatneft ADR 2,972,023 134,254 Surgutneftegas OJSC ADR 11,189,655 119,655 Magnit OJSC GDR 3,350,926 94,207 Uralkali 11,201,047 93,449 * Federal Hydrogenerating Co. JSC 1,739,627,056 88,251 Mechel ADR 2,247,614 64,214 Surgutneftegas OJSC Prior Pfd. 107,255,874 62,670 * Federal Grid Co. Unified Energy System JSC 4,527,614,653 59,810 Novolipetsk Steel OJSC GDR 1,465,161 56,127 Polyus Gold OJSC ADR 1,207,310 43,527 Sistema JSFC GDR 1,489,467 42,179 Wimm-Bill-Dann Foods OJSC ADR 1,084,353 38,267 AK Transneft OAO Prior Pfd. 24,519 36,187 Sberbank of Russia Prior Pfd. 14,530,894 35,611 Severstal OAO GDR 1,925,285 34,827 Rosneft Oil Co. 3,662,063 32,557 * Polymetal JSC 1,530,381 30,104 Tatneft 4,266,590 27,865 Severstal OAO 1,417,762 26,044 * OGK-4 OJSC 246,999,305 21,995 * TMK OAO GDR 946,915 19,466 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) * Raspadskaya 2,517,862 16,754 * Inter Rao Ues OAO 12,540,031,536 16,177 Polyus Gold OJSC 191,061 13,625 Lukoil OAO 187,732 12,984 MMC Norilsk Nickel OJSC 30,127 8,575 Surgutneftegas OJSC 4,067,284 4,260 VTB Bank OJSC 442,200,349 1,428 * RusHydro JSC 10,398,901 528 4,640,798 South Africa (7.6%) MTN Group Ltd. 26,630,396 592,323 Sasol Ltd. 9,074,162 524,359 Naspers Ltd. 6,034,148 363,390 AngloGold Ashanti Ltd. 5,963,389 303,686 Standard Bank Group Ltd. 18,539,233 291,168 Impala Platinum Holdings Ltd. 7,882,761 246,516 Gold Fields Ltd. 11,168,027 199,755 FirstRand Ltd. 44,567,555 140,354 Sanlam Ltd. 29,619,160 127,049 Remgro Ltd. 6,798,029 117,882 Bidvest Group Ltd. 4,649,441 107,194 ABSA Group Ltd. 5,138,504 106,505 Anglo Platinum Ltd. 1,027,198 104,537 Shoprite Holdings Ltd. 6,447,074 101,755 Harmony Gold Mining Co. Ltd. 6,180,141 94,877 Kumba Iron Ore Ltd. 1,263,442 92,452 Truworths International Ltd. 6,975,108 80,684 Tiger Brands Ltd. 2,589,785 76,024 Steinhoff International Holdings Ltd. 19,376,211 74,717 Vodacom Group Ltd. 5,939,728 72,749 Growthpoint Properties Ltd. 24,887,017 69,092 Massmart Holdings Ltd. 3,078,050 67,390 African Bank Investments Ltd. 11,447,809 66,830 Nedbank Group Ltd. 2,848,759 63,474 African Rainbow Minerals Ltd. 1,706,309 55,574 Exxaro Resources Ltd. 2,022,233 54,737 Woolworths Holdings Ltd. 11,397,764 52,021 Aspen Pharmacare Holdings Ltd. 4,093,732 50,537 Redefine Properties Ltd. 41,457,578 49,458 RMB Holdings Ltd. 10,973,739 47,411 * Sappi Ltd. 8,609,230 46,963 Imperial Holdings Ltd. 2,604,931 46,870 Foschini Group Ltd. 3,225,288 44,519 MMI Holdings Ltd. 16,207,053 42,042 Spar Group Ltd. 2,653,941 39,372 ArcelorMittal South Africa Ltd. 2,874,411 39,365 Netcare Ltd. 17,294,799 37,342 Pretoria Portland Cement Co. Ltd. 8,539,827 32,551 Aveng Ltd. 6,057,777 32,189 Investec Ltd. 3,695,438 29,907 Reunert Ltd. 2,892,755 27,455 Discovery Holdings Ltd. 4,305,029 24,835 Telkom SA Ltd. 4,148,199 24,173 Pick n Pay Stores Ltd. 3,394,048 21,963 Murray & Roberts Holdings Ltd. 5,152,553 19,776 RMI Holdings 10,657,389 19,253 Northam Platinum Ltd. 2,792,249 18,451 Liberty Holdings Ltd. 1,646,458 18,055 4,959,581 South Korea (14.8%) 2 Samsung Electronics Co. Ltd. GDR 2,075,319 866,361 Samsung Electronics Co. Ltd. 699,870 584,588 Hyundai Motor Co. 2,425,137 559,356 LG Chem Ltd. 729,612 362,484 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Hyundai Mobis 1,071,709 359,460 POSCO ADR 2,922,321 322,332 ^ Hyundai Heavy Industries Co. Ltd. 597,659 298,916 Kia Motors Corp. 3,737,114 268,843 ^ Hynix Semiconductor Inc. 7,872,550 248,930 SK Innovation Co. Ltd. 942,855 205,109 Samsung Electronics Co. Ltd. Prior Pfd. 322,541 189,883 Shinhan Financial Group Co. Ltd. ADR 1,924,459 186,711 KB Financial Group Inc. ADR 3,292,186 175,441 Hana Financial Group Inc. 3,431,280 145,585 Samsung C&T Corp. 1,961,518 142,098 LG Electronics Inc. 1,474,571 141,958 OCI Co. Ltd. 236,193 141,287 LG Corp. 1,493,207 137,473 LG Display Co. Ltd. 3,648,806 130,886 POSCO 296,355 130,051 * NHN Corp. 645,193 127,997 Shinhan Financial Group Co. Ltd. 2,490,509 122,180 Samsung Fire & Marine Insurance Co. Ltd. 560,601 120,423 Samsung Heavy Industries Co. Ltd. 2,548,405 115,533 Shinsegae Co. Ltd. 446,315 112,448 Hyundai Steel Co. 870,656 110,915 S-Oil Corp. 710,268 106,194 Samsung Engineering Co. Ltd. 473,085 105,213 KT&G Corp. 1,728,823 102,323 KB Financial Group Inc. 1,872,833 100,394 Samsung SDI Co. Ltd. 537,204 96,262 Samsung Electro-Mechanics Co. Ltd. 939,983 90,991 Hyundai Engineering & Construction Co. Ltd. 1,052,025 88,374 ^ Honam Petrochemical Corp. 225,991 80,018 Cheil Industries Inc. 710,126 78,295 SK Holdings Co. Ltd. 408,848 73,476 SK Telecom Co. Ltd. ADR 3,857,871 73,222 Lotte Shopping Co. Ltd. 160,458 73,179 Samsung Life Insurance Co. Ltd. 788,446 71,581 GS Engineering & Construction Corp. 562,981 67,854 GS Holdings 801,964 67,238 Korea Electric Power Corp. ADR 5,491,108 66,442 Samsung Securities Co. Ltd. 786,790 65,786 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 1,495,502 64,094 Woori Finance Holdings Co. Ltd. 4,426,192 60,485 NCSoft Corp. 222,660 59,048 Hanwha Chem Corp. 1,316,780 58,766 ^ LG Household & Health Care Ltd. 136,236 54,799 Korea Zinc Co. Ltd. 134,027 52,931 Amorepacific Corp. 50,104 50,504 Daelim Industrial Co. Ltd. 441,690 49,957 Industrial Bank of Korea 2,556,280 49,126 Samsung Techwin Co. Ltd. 590,624 48,680 Hyundai Motor Co. 2nd Pfd. 592,701 47,703 Hankook Tire Co. Ltd. 1,187,566 47,698 KT Corp. ADR 2,346,092 47,626 Daewoo Securities Co. Ltd. 1,959,060 41,337 Doosan Heavy Industries and Construction Co. Ltd. 662,068 36,970 * Doosan Infracore Co. Ltd. 1,321,992 36,655 Korean Air Lines Co. Ltd. 568,100 34,729 Hyundai Department Store Co. Ltd. 235,806 34,597 Korea Exchange Bank 4,033,350 34,374 Kangwon Land Inc. 1,508,178 34,289 * BS Financial Group Inc. 2,340,685 34,073 Samsung Card Co. 674,315 33,504 Daegu Bank Ltd. 1,978,435 33,088 Hanwha Corp. 699,946 32,224 Dongbu Insurance Co. Ltd. 663,191 31,623 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) ^ LS Corp. 282,647 31,330 Hyundai Mipo Dockyard 175,224 31,122 * Korea Electric Power Corp. 1,284,531 30,776 CJ CheilJedang Corp. 130,708 30,341 Hyosung Corp. 363,383 29,827 KT Corp. 811,396 29,132 SK Telecom Co. Ltd. 190,067 28,798 Celltrion Inc. 839,033 28,786 Woori Investment & Securities Co. Ltd. 1,366,101 27,424 Hyundai Motor Co. Prior Pfd. 357,108 26,887 Woongjin Coway Co. Ltd. 789,039 26,369 Hyundai Glovis Co. Ltd. 179,477 25,649 KCC Corp. 74,426 25,238 Mando Corp. 140,474 24,704 SK C&C Co. Ltd. 237,160 24,390 Hyundai Securities Co. 1,914,631 24,286 Hyundai Development Co. 885,936 24,265 Korea Investment Holdings Co. Ltd. 612,793 24,061 Dongkuk Steel Mill Co. Ltd. 588,562 23,468 LG Uplus Corp. 3,680,578 22,361 ^ Daewoo International Corp. 548,239 21,327 Hanjin Shipping Co. Ltd. 794,290 20,670 LG Chem Ltd. Prior Pfd. 119,116 20,526 Hyundai Merchant Marine Co. Ltd. 654,310 19,981 Doosan Corp. 157,513 19,355 Korea Life Insurance Co. Ltd. 2,738,870 18,913 Yuhan Corp. 131,269 17,574 * Daewoo Engineering & Construction Co. Ltd. 1,637,044 17,444 * Hanjin Heavy Industries & Construction Co. Ltd. 478,531 17,434 ^ LS Industrial Systems Co. Ltd. 231,064 17,168 Lotte Confectionery Co. Ltd. 11,059 16,369 ^ LG Innotek Co. Ltd. 157,531 15,912 SK Networks Co. Ltd. 1,409,080 15,615 ^ Seoul Semiconductor Co. Ltd. 511,850 15,364 Mirae Asset Securities Co. Ltd. 361,673 14,656 ^ STX Pan Ocean Co. Ltd. 1,673,020 13,579 S1 Corp. 264,124 12,900 Korea Gas Corp. 366,376 11,687 LG Electronics Inc. Prior Pfd. 270,016 9,088 * SK Broadband Co. Ltd. 2,194,011 8,811 Tong Yang Securities Inc. 1,174,816 8,650 Hite Holdings Co. Ltd. 1  9,695,207 Taiwan (11.1%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 46,820,694 632,079 Hon Hai Precision Industry Co. Ltd. 134,733,588 511,654 HTC Corp. 10,785,850 490,936 Taiwan Semiconductor Manufacturing Co. Ltd. 146,060,045 377,782 Formosa Plastics Corp. 62,227,458 254,830 Nan Ya Plastics Corp. 73,529,439 225,852 China Steel Corp. 158,180,543 195,880 Formosa Chemicals & Fibre Corp. 44,376,164 179,452 Cathay Financial Holding Co. Ltd. 102,472,212 171,331 MediaTek Inc. 14,507,975 160,645 Chinatrust Financial Holding Co. Ltd. 139,267,565 127,951 Delta Electronics Inc. 27,869,245 124,752 Chunghwa Telecom Co. Ltd. ADR 3,908,898 123,326 Fubon Financial Holding Co. Ltd. 80,078,995 117,634 Mega Financial Holding Co. Ltd. 120,936,128 105,660 Uni-President Enterprises Corp. 57,323,375 82,622 Asustek Computer Inc. 8,646,753 78,060 * Chimei Innolux Corp. 74,764,699 76,960 Quanta Computer Inc. 38,818,360 76,617 Taiwan Cement Corp. 51,653,577 75,889 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Acer Inc. 40,151,105 75,324 Taiwan Mobile Co. Ltd. 28,979,585 74,839 Compal Electronics Inc. 65,817,969 74,758 United Microelectronics Corp. ADR 25,242,689 71,689 Far Eastern New Century Corp. 45,265,923 71,264 First Financial Holding Co. Ltd. 74,758,400 69,362 Yuanta Financial Holding Co. Ltd. 94,965,773 66,091 Chunghwa Telecom Co. Ltd. 20,157,613 64,124 Formosa Petrochemical Corp. 17,841,423 62,761 * AU Optronics Corp. ADR 7,418,835 60,093 China Development Financial Holding Corp. 139,948,502 58,721 Advanced Semiconductor Engineering Inc. ADR 9,930,750 58,591 Wistron Corp. 29,418,911 53,016 Catcher Technology Co. Ltd. 8,396,663 52,845 Chang Hwa Commercial Bank 57,990,094 50,683 Foxconn Technology Co. Ltd. 10,352,772 49,640 Hua Nan Financial Holdings Co. Ltd. 60,657,050 48,572 Taiwan Cooperative Bank 56,174,095 47,170 Synnex Technology International Corp. 18,397,005 47,031 Cheng Shin Rubber Industry Co. Ltd. 18,435,930 46,604 President Chain Store Corp. 8,417,547 46,210 Largan Precision Co. Ltd. 1,405,135 44,665 * MStar Semiconductor Inc. 5,212,000 43,223 Lite-On Technology Corp. 33,004,008 41,850 SinoPac Financial Holdings Co. Ltd. 85,443,813 40,602 Taiwan Fertilizer Co. Ltd. 11,876,600 40,073 * TPK Holding Co. Ltd. 1,325,180 39,672 Siliconware Precision Industries Co. ADR 5,802,121 39,338 Far EasTone Telecommunications Co. Ltd. 25,366,043 38,484 Asia Cement Corp. 28,655,833 38,420 * Taishin Financial Holding Co. Ltd. 64,006,968 37,727 * Shin Kong Financial Holding Co. Ltd. 85,533,775 37,553 E.Sun Financial Holding Co. Ltd. 48,799,590 34,627 Macronix International 52,059,318 34,227 Powertech Technology Inc. 9,386,056 34,145 * AU Optronics Corp. 41,986,669 33,845 Pou Chen Corp. 35,255,021 33,310 United Microelectronics Corp. 63,214,970 32,995 Epistar Corp. 9,843,732 32,727 Unimicron Technology Corp. 19,621,754 32,369 Advanced Semiconductor Engineering Inc. 25,725,479 30,130 WPG Holdings Ltd. 16,204,305 30,017 * China Petrochemical Development Corp. 23,888,000 29,811 * Wintek Corp. 20,149,000 29,483 * Walsin Lihwa Corp. 48,996,770 28,441 Yulon Motor Co. Ltd. 12,759,592 26,595 Tripod Technology Corp. 5,595,657 26,515 * Pegatron Corp. 24,191,045 25,595 Novatek Microelectronics Corp. 7,877,467 24,145 * Hiwin Technologies Corp. 2,405,000 24,015 * E Ink Holdings Inc. 11,191,000 22,858 Far Eastern Department Stores Co. Ltd. 12,782,371 22,629 Taiwan Glass Industrial Corp. 13,810,410 22,578 Siliconware Precision Industries Co. 16,727,860 22,432 KGI Securities Co. Ltd. 41,569,000 21,831 Polaris Securities Co. Ltd. 30,206,675 21,760 * China Airlines Ltd. 32,830,765 21,017 Simplo Technology Co. Ltd. 3,025,300 20,534 China Life Insurance Co. Ltd. 17,351,500 20,321 TSRC Corp. 6,765,398 20,234 * Eva Airways Corp. 21,780,891 20,082 Sino-American Silicon Products Inc. 5,128,000 19,044 LCY Chemical Corp. 6,081,278 18,013 Ruentex Industries Ltd. 6,348,115 17,948 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Giant Manufacturing Co. Ltd. 4,269,121 17,079 Teco Electric and Machinery Co. Ltd. 23,684,000 16,780 * Powerchip Technology Corp. 76,789,023 16,615 Inventec Co. Ltd. 30,622,033 16,488 * Evergreen Marine Corp. Taiwan Ltd. 17,733,879 16,436 Clevo Co. 7,120,938 16,322 * Yang Ming Marine Transport Corp. 18,602,450 15,779 Advantech Co. Ltd. 4,537,566 15,054 Kinsus Interconnect Technology Corp. 4,304,029 15,037 U-Ming Marine Transport Corp. 6,847,916 14,849 Coretronic Corp. 9,363,000 14,362 * Tatung Co. Ltd. 28,547,926 14,330 * Taiwan Business Bank 34,672,480 14,114 * HannStar Display Corp. 79,544,202 14,026 * Inotera Memories Inc. 27,706,436 13,933 Motech Industries Inc. 3,677,522 13,896 Richtek Technology Corp. 2,001,626 13,406 Tung Ho Steel Enterprise Corp. 10,843,144 12,839 * Qisda Corp. 22,364,928 12,751 Highwealth Construction Corp. 5,645,000 12,548 Eternal Chemical Co. Ltd. 10,432,964 12,543 Formosa Taffeta Co. Ltd. 11,553,868 12,530 Everlight Electronics Co. Ltd. 4,363,742 12,493 * Winbond Electronics Corp. 39,117,000 12,374 Feng Hsin Iron & Steel Co. 6,691,310 12,230 * Wan Hai Lines Ltd. 15,194,168 11,641 Chicony Electronics Co. Ltd. 5,746,768 11,337 Ruentex Development Co. Ltd. 6,708,000 11,189 * Nanya Technology Corp. 22,008,479 11,181 * CMC Magnetics Corp. 45,843,700 11,168 Realtek Semiconductor Corp. 5,466,405 10,890 Nan Ya Printed Circuit Board Corp. 3,096,623 10,135 Phison Electronics Corp. 1,844,297 9,955 Farglory Land Development Co. Ltd. 4,354,688 9,951 Cheng Uei Precision Industry Co. Ltd. 4,795,148 9,645 * Nan Kang Rubber Tire Co. Ltd. 6,055,000 9,617 Young Fast Optoelectronics Co. Ltd. 1,351,078 9,266 Capital Securities Corp. 17,361,140 8,468 Tainan Spinning Co. Ltd. 12,462,000 8,374 Mitac International Corp. 19,541,776 8,271 Formosa International Hotels Corp. 416,229 7,758 * Chunghwa Picture Tubes 57,326,710 7,710 Transcend Information Inc. 2,521,981 7,421 Evergreen International Storage & Transport Corp. 8,262,000 7,315 China Motor Corp. 7,412,000 7,027 Pixart Imaging Inc. 1,432,278 5,614 Vanguard International Semiconductor Corp. 10,158,396 5,226 * Tatung Co. Ltd. GDR 165,364 1,794 * China Life Insurance Rights EXP 05/12/11 2,284,946 674 * Ya Hsin Industrial Co. Ltd. 5,306,018  7,275,621 Thailand (1.8%) PTT PCL (Foreign) 10,648,337 134,022 PTT Exploration & Production PCL (Foreign) 18,471,718 114,641 Siam Commercial Bank PCL (Foreign) 24,133,457 93,923 Kasikornbank PCL (Foreign) 18,969,249 82,780 Bangkok Bank PCL (Foreign) 13,609,531 77,672 Siam Cement PCL (Foreign) 5,474,317 75,968 Bangkok Bank PCL (Local) 7,886,243 44,972 Banpu PCL (Local) 1,672,800 41,895 Advanced Info Service PCL (Foreign) 13,286,677 41,262 CP ALL PCL (Foreign) 27,913,715 40,501 PTT PCL 2,944,400 37,059 Kasikornbank PCL 8,687,700 36,887 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 Market Value Shares ($000) Charoen Pokphand Foods PCL (Foreign) 35,629,700 35,259 Indorama Ventures PCL 19,164,164 34,261 Thai Oil PCL (Foreign) 11,458,300 32,522 IRPC PCL (Foreign) 138,017,360 28,715 Banpu PCL 980,867 24,548 Krung Thai Bank PCL (Foreign) 33,902,721 22,304 PTT Aromatics & Refining PCL (Foreign) 14,433,911 19,997 PTT Chemical PCL (Foreign) 3,666,938 19,735 Bank of Ayudhya PCL(Local) 20,700,834 19,662 Thai Airways International PCL 10,832,400 13,910 Charoen Pokphand Foods PCL 14,046,100 13,900 BEC World PCL (Foreign) 10,649,325 12,323 CP ALL PCL (Local) 8,253,700 11,976 PTT Chemical PCL 2,093,847 11,269 Bank of Ayudhya PCL (Local) 10,308,800 9,943 Glow Energy PCL (Foreign) 6,297,555 9,664 PTT Aromatics & Refining PCL 3,219,000 4,460 Advanced Info Service PCL (Local) 1,377,900 4,279 Thai Oil PCL 1,430,300 4,060 BEC World PCL 3,400,400 3,935 Krung Thai Bank PCL 5,944,800 3,911 IRPC PCL 18,449,200 3,838 * Glow Energy PCL 1,183,000 1,815 PTT Exploration and Production PCL (Local) 136,500 847 1,168,715 Turkey (1.5%) Turkiye Garanti Bankasi AS 33,250,480 172,209 Akbank TAS 18,929,711 98,408 Turkiye Is Bankasi 25,071,649 88,654 Turkcell Iletisim Hizmetleri AS 12,432,679 73,540 Tupras Turkiye Petrol Rafinerileri AS 2,026,796 65,948 Haci Omer Sabanci Holding AS (Bearer) 10,027,755 53,682 KOC Holding AS 9,729,956 52,309 Anadolu Efes Biracilik Ve Malt Sanayii AS 3,273,717 50,269 ^ BIM Birlesik Magazalar AS 1,367,004 47,624 Turk Telekomunikasyon AS 8,639,387 44,988 Turkiye Halk Bankasi AS 5,123,836 44,413 * Yapi ve Kredi Bankasi AS 14,026,462 44,106 Turkiye Vakiflar Bankasi Tao 12,410,588 32,949 * Eregli Demir ve Celik Fabrikalari TAS 8,699,365 26,488 Enka Insaat ve Sanayi AS 4,831,123 21,134 * Turk Hava Yollari 6,785,606 20,004 Coca-Cola Icecek AS 1,072,890 16,145 Arcelik AS 2,693,278 15,267 Asya Katilim Bankasi AS 5,528,039 10,949 Tofas Turk Otomobil Fabrikasi AS 1  Akcansa Cimento AS  979,086 Total Common Stocks (Cost $48,639,592) 65,126,150 Coupon Temporary Cash Investments (1.3%) 1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.179% 831,468,281 831,468 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Fannie Mae Discount Notes 0.175% 5/25/11 500 500 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments April 30, 2011 5,6 Fannie Mae Discount Notes 0.150% 6/1/11 200 200 5,6 Fannie Mae Discount Notes 0.150% 7/20/11 1,000 1,000 5,6 Federal Home Loan Bank Discount Notes 0.140% 6/15/11 1,000 1,000 5 Federal Home Loan Bank Discount Notes 0.110% 7/15/11 300 300 5,6 Freddie Mac Discount Notes 0.140% 6/6/11 2,500 2,499 5,6 Freddie Mac Discount Notes 0.090% 7/5/11 300 300 5,799 Total Temporary Cash Investments (Cost $837,267) Total Investments (101.0%) (Cost $49,476,859) 65,963,417 Other Assets and LiabilitiesNet (-1.0%) 4 (675,351) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $679,483,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.1%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the value of this security represented 1.3% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $727,731,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $5,499,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. © 2011 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 722_ 062011 Vanguard Total World Stock Index Fund Semiannual Report April 30, 2011 > For the six months ended April 30, 2011, Vanguard Total World Stock Index Fund returned about 14%, in line with its target index and slightly ahead of the average result for its global peer group. > Despite unsettling news about economic challenges, political upheavals, and the Japanese crisis, global stock markets rose notably. > North American and European markets outperformed emerging and Pacific Rim markets. Contents Your Funds Total Returns. 1 Chairmans Letter. 3 Fund Profile. 8 Performance Summary. 10 Financial Statements. 11 About Your Funds Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard Total World Stock Index Fund Investor Shares 13.92% Institutional Shares 14.04 ETF Shares Market Price 14.05 Net Asset Value 14.03 FTSE All-World Index 14.12 Global Funds Average 13.65 Global Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Index returns are adjusted for withholding taxes applicable to U.S.-based mutual funds organized as Delaware statutory trusts. 1 Your Funds Total Returns Y our Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Total World Stock Index Fund Investor Shares $18.85 $21.09 $0.350 $0.000 Institutional Shares 94.62 105.79 1.925 0.000 ETF Shares 46.30 51.79 0.918 0.000 2 Chairmans Letter Dear Shareholder, Vanguard Total World Stock Index Fund, which holds almost 2,900 large- and mid-capitalization stocks of companies from around the globe, returned about 14% for the six months ended April 30, 2011. This performance closely tracked that of the funds target, the FTSE All-World Index, and was slightly ahead of the average return of peer global funds. Stocks from North America and Europe recorded the best results, although emerging market and Pacific holdings also had solid gains. Led by energy stocks, all ten industry sectors registered positive returns; all but the two smallest sectors, telecommunication services and utilities, notched double-digit gains. The U.S. dollar weakened against the worlds major currencies, boosting returns from foreign stocks for U.S.-based investors. Most notably, the dollar depreciated significantly against the euro, the dominant foreign currency in the funds holdings. (For an explanation of how currency exchange rates can affect returns, see the box on page 6.) Stock returns were strong around the globe The headlines were dominated by political upheaval, natural and nuclear disaster, and economic distress, but global stock markets produced outstanding returns for the six months ended April 30. The broad U.S. stock market returned more than 17%. 3 Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong and the pace of job creation bounced back from extremely depressed levels. For U.S.-based investors, international stock markets produced a smaller but still robust six-month return of more than 12%. Almost half of this return reflected exchange-rate gains. As the economy found its footing, rates edged higher Rising longer-term interest rates put pressure on bond prices, restraining fixed income returns for the six-month period. The broad taxable U.S. bond market had a flat return, while the broad municipal market returned 1.68%. The rise in rates reflected both confidence that the economic recovery would prove self-sustaining and anxiety that higher rates would be necessary to help curb inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of nominal and inflation-protected U.S. Treasury bonds. The return from short-term money market instruments such as the 3-month U.S. Treasury bill remained near 0%, consistent with the Federal Reserve Boards target for short-term rates. North America and Europe drove most of the funds gain Investors found reasons to applaud the global stock markets over the six months. Whenever it seemed that various Market Barometer Total Returns Periods Ended April 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -1.68 2.20 4.52 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.02 CPI Consumer Price Index 2.83% 3.16% 2.22% 4 calamities and turmoil around the world might restrain performance, higher corporate earnings and improved economic data sent stocks moving forward again. North American markets led the productive pack. The stock markets of the United States and Canada, which represented close to half of the funds assets, together returned about 16% as measured in the FTSE All-World Index. Of course, most of that return came from the United States, which is by far the biggest single market represented in the fund, accounting for more than 40% of its assets. Reflecting a growing economy and increased consumer confidence, all sectors aside from utilities produced double-digit returns. U.S.-based energy companies led the gains as rising oil prices sent the stocks of oil and gas companies higher, and equipment and service providers hopped on for the ride. Industrials and materials were also quite strong. Canadian stocks, which climbed nearly 18%, cant be overlooked. Among all the countries represented in the fund, Canada made the third-highest contribution to return. Energy, financial, and materials stocks were keys to the climb of Canada, which is also experiencing an economic rebound following the financial crisis. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional ETF Peer Group Shares Shares Shares Average Total World Stock Index Fund 0.45% 0.23% 0.25% 1.46% The fund expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the funds annualized expense ratios were 0.43% for Investor Shares, 0.22% for Institutional Shares, and 0.24% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: International Funds. 5 Europe, the funds second-largest region at about 25% of assets on average, wasnt far off the pace set by North America. European stocks advanced more than 15%. As I noted earlier, the dollars depreciation against the euro was partially responsible for this strong result. Companies from the United Kingdom, Germany, France, and Switzerland provided most of the regional gain. Global economic expansion helped the industrial sector, while higher oil and commodity prices lifted the energy and materials sectors, respectively. Investment insight A note on foreign currency translation effects When you buy stocks of companies based outside of your home country, you gain exposure to a wider array of economic and market forces, including the dynamics of the foreign exchange markets. The exchange rate of the U.S. dollar versus another currency is the price at which the dollar can be converted into that currency. For example, if the exchange rate of the U.S. dollar versus Britains pound sterling is $1.50, it takes 1.5 dollars to purchase 1 pound. If the U.S. dollar weakenssay, to a rate of $2.00then youll need 2 dollars to buy 1 pound. Conversely, if the dollar strengthens to $1.25, it will take fewer dollars to buy a pound. The price of one currency relative to another is determined by supply and demand factorsincluding interest rates, the strength of the two economies, and geopolitical risks. In the long run, the portfolio effects of exchange rate movements tend to balance out. But a rise or fall in the dollars value versus other currencies can influence short-term returns. Exchange rate changes also affect the purchasing power of each new dollar you invest in foreign stocks, just as they affect the prices of foreign goods. And they can have a less immediately visible impact on a companys profits, ultimately driving its stock price. Performance during the period From October 31, 2010, through April 30, 2011, most major currencies rose in value against the U.S. dollar. In part, this reflected the Federal Reserves policy of holding short-term interest rates near zero while some foreign central banks raised rates. For U.S.-based investors, the shrinking dollar boosted returns earned in markets abroad. Two widely used international benchmarks show the effect: the MSCI Europe Index returned more than 15% when translated into U.S. dollars, and the MSCI Emerging Markets Index returned nearly 10% in dollarsboth nearly double the indexes local-currency returns. 6 Emerging markets, which had some of the best returns worldwide in recent years, downshifted over the six-month period as inflation concerns and unrest in the Middle East weighed on performance. Still, these markets aggregate return of about 10% is fairly impressive when viewed through a historical and long-term lens. Taiwan and Russia made strong contributions. The high-profile Indian market, beset by political and inflation worries, lost ground. Of course, Japans tragic earthquake and nuclear crisis affected the overall performance of the Pacific region, which still notched a respectable return of about 8%. Japanese stocks, which had been climbing before the March catastrophes, finished the period with a gain of about 5%. The nations energy sectorwhich includes the firm in charge of the damaged nuclear plantwas responsible for much of the markets weakness, but consumer discretionary and industrial firms offered some support. Australia provided the regions best result, as its materials sector benefited from the rise in commodity prices. Manage your portfolio with a long-term perspective The recovery of global stocks has now stretched for more than two years, and memories of the financial crisis linger rather than loom. The latest six-month returns, outstanding on a historical basis, are especially impressive when you consider the many challenges the markets faced during the period. Investors tapped their brakes on bad news that might have sent them screeching to a halt a few years ago. Indeed, emotions play a role in the short-term movements of stock markets, and anguish and elation have sent the markets to lows and highs they wouldnt have reached on their own. At Vanguard, we believe that a long-term perspective is crucial and that investors should bring a logical approach to the short-term swings that will always plague stocks. This means building and maintaining a well-balanced and diversified portfolio that matches your appetite for risk, long-term goals, and time horizon. Such a portfolio may include stocks from both the United States and abroad, as well as bonds and cash reserves. Vanguard research has shown that a combination of U.S. and international stocks has experienced lower volatility than an all-domestic portfolio over longer periods. The Total World Stock Index Fund, with its skilled management by Vanguard Quantitative Equity Group, its low expenses, and its diverse mix of stocks across the globe, can be a core asset in such a well-balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2011 7 Total World Stock Index Fund Fund Profile As of April 30, 2011 Share-Class Characteristics Investor Institutional ETF Shares Shares Shares Ticker Symbol VTWSX VTWIX VT Expense Ratio 1 0.45% 0.23% 0.25% Portfolio Characteristics FTSE All-World Fund Index Number of Stocks 2,894 2,854 Median Market Cap $37.0B $37.1B Price/Earnings Ratio 14.9x 14.8x Price/Book Ratio 1.9x 1.9x Return on Equity 18.9% 18.7% Earnings Growth Rate 4.0% 4.1% Dividend Yield 2.4% 2.5% Turnover Rate (Annualized) 8%  Short-Term Reserves 0.0%  Sector Diversification (% of equity exposure) FTSE All-World Fund Index Consumer Discretionary 9.8% 9.8% Consumer Staples 9.3 9.3 Energy 11.9 11.9 Financials 21.0 21.1 Health Care 8.0 8.0 Industrials 11.1 11.1 Information Technology 11.3 11.3 Materials 9.2 9.1 Telecommunication Services 4.7 4.6 Utilities 3.7 3.8 Ten Largest Holdings (% of total net assets) Exxon Mobil Corp Integrated Oil & Gas 1.4% Apple Inc Computer Hardware 1.0 BHP Billiton Diversified Metals & Mining 0.8 Royal Dutch Shell plc Integrated Oil & Gas 0.8 Chevron Corp. Integrated Oil & Gas 0.7 Microsoft Corp. Systems Software 0.7 General Electric Co. Industrial Conglomerates 0.7 Nestle SA Packaged Foods & Meats 0.7 International Business IT Consulting & Machines Corp. Other Services 0.7 HSBC Holdings plc Diversified Banks 0.6 Top Ten 8.1% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratios were 0.43% for Investor Shares, 0.22% for Institutional Shares, and 0.24% for ETF Shares. 8 Total World Stock Index Fund Market Diversification (% of equity exposure) FTSE All-World Fund Index Europe United Kingdom 8.2% 8.2% France 4.5 4.5 Germany 3.5 3.5 Switzerland 3.0 3.1 Spain 1.6 1.6 Sweden 1.3 1.3 Italy 1.3 1.3 Netherlands 1.0 1.0 Other 2.2 2.1 Subtotal 26.6% 26.6% Pacific Japan 7.2% 7.2% Australia 3.4 3.4 Hong Kong 1.4 1.3 Other 0.8 0.8 Subtotal 12.8% 12.7% Emerging Markets China 2.5% 2.5% Brazil 2.3 2.3 South Korea 2.3 2.3 Taiwan 1.6 1.6 India 1.3 1.3 South Africa 1.2 1.2 Russia 1.0 1.0 Other 2.9 2.8 Subtotal 15.1% 15.0% Middle East 0.3% 0.3% North America United States 41.1% 41.3% Canada 4.1 4.1 Subtotal 45.2% 45.4% 9 Total World Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 26, 2008, Through April 30, 2011 Note: For 2011, performance data reflect the six months ended April 30, 2011. Index returns are adjusted for withholding taxes applicable to U.S.-based mutual funds organized as Delaware statutory trusts. Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Investor Shares 6/26/2008 13.94% 1.79% Fee-Adjusted Returns 13.65 1.70 Institutional Shares 10/9/2008 14.13 20.40 Fee-Adjusted Returns 13.85 20.27 ETF Shares 6/24/2008 Market Price 14.17 1.53 Net Asset Value 14.13 1.42 The Fiscal-Year Total Returns chart is not adjusted for fees. In the final table, fee-adjusted returns reflect the 0.25% purchase fee but not the 2% fee on redemptions of shares held for less than two months. The fees do not apply to the ETF Shares. See Financial Highlights for dividend and capital gains information. 10 Total World Stock Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of April 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia BHP Billiton Ltd. 141,223 7,150 0.5% Commonwealth Bank of Australia 67,150 3,964 0.3% AustraliaOther  37,656 2.6% 48,770 3.4% Austria  2,174 0.1% Belgium  5,231 0.4% Brazil  32,662 2.3% Canada Imperial Oil Ltd. 14,490 766 0.1% CanadaOther  57,877 4.0% 58,643 4.1% Chile  3,516 0.2% China  35,091 2.4% Colombia  1,577 0.1% Czech Republic  942 0.1% Denmark  7,040 0.5% Egypt  791 0.1% 11 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Finland  5,845 0.4% France Total SA 98,288 6,295 0.5% Sanofi-Aventis SA 57,279 4,532 0.3% FranceOther  53,174 3.7% 64,001 4.5% Germany Siemens AG 40,233 5,852 0.4% *,^ BASF SE 40,626 4,172 0.3% GermanyOther  39,705 2.8% 49,729 3.5% Greece  1,321 0.1% Hong Kong  19,236 1.3% Hungary  1,201 0.1% 1 India  18,640 1.3% Indonesia  4,879 0.3% Ireland  1,502 0.1% Israel  4,385 0.3% Italy  18,477 1.3% Japan Toyota Motor Corp. 103,130 4,114 0.3% TonenGeneral Sekiyu KK 11,000 136 0.0% JapanOther  98,182 6.9% 102,432 7.2% Luxembourg  602 0.0% Malaysia  7,197 0.5% Mexico  9,423 0.7% Morocco  224 0.0% Netherlands  13,984 1.0% New Zealand  766 0.1% Norway  5,604 0.4% Peru  1,189 0.1% 12 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Philippines  1,031 0.1% Poland  2,726 0.2% Portugal  1,908 0.1% Russia  14,470 1.0% Singapore  9,970 0.7% South Africa  16,995 1.2% South Korea 1 Samsung Electronics Co. Ltd. GDR 12,756 5,325 0.4% South KoreaOther  26,986 1.9% 32,311 2.3% Spain Telefonica SA 202,082 5,429 0.4% Banco Santander SA 363,730 4,645 0.3% SpainOther  12,387 0.9% 22,461 1.6% Sweden  18,642 1.3% Switzerland Nestlé SA 152,492 9,465 0.7% Novartis AG 99,022 5,872 0.4% Roche Holding AG 30,655 4,976 0.3% 1 SwitzerlandOther  22,762 1.6% 43,075 3.0% Taiwan  22,722 1.6% Thailand  3,269 0.2% Turkey  2,642 0.2% United Kingdom HSBC Holdings plc 772,406 8,425 0.6% Vodafone Group plc 2,284,336 6,604 0.5% BP plc 829,252 6,375 0.5% Royal Dutch Shell plc Class A 156,118 6,081 0.4% GlaxoSmithKline plc 228,283 4,987 0.4% Rio Tinto plc 67,214 4,904 0.3% Royal Dutch Shell plc Class B 118,942 4,627 0.3% BHP Billiton plc 95,666 4,045 0.3% United KingdomOther  70,499 4.9% 116,547 8.2% 13 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets United States Exxon Mobil Corp. 221,919 19,529 1.4% * Apple Inc. 40,252 14,017 1.0% Chevron Corp. 88,224 9,655 0.7% Microsoft Corp. 369,783 9,622 0.7% General Electric Co. 469,571 9,603 0.7% International Business Machines Corp. 54,554 9,306 0.6% AT&T Inc. 261,459 8,137 0.6% Procter & Gamble Co. 122,671 7,961 0.6% Johnson & Johnson 120,861 7,943 0.6% Oracle Corp. 218,211 7,867 0.5% JPMorgan Chase & Co. 172,040 7,850 0.5% Pfizer Inc. 354,805 7,437 0.5% Coca-Cola Co. 101,894 6,874 0.5% Wells Fargo & Co. 230,319 6,705 0.5% Wal-Mart Stores Inc. 117,203 6,444 0.4% * Citigroup Inc. 1,275,383 5,854 0.4% * Google Inc. Class A 10,478 5,701 0.4% Intel Corp. 241,523 5,601 0.4% Philip Morris International Inc. 79,642 5,530 0.4% Bank of America Corp. 443,840 5,450 0.4% Schlumberger Ltd. 60,047 5,389 0.4% ConocoPhillips 62,918 4,966 0.3% Merck & Co. Inc. 134,353 4,830 0.3% PepsiCo Inc. 69,709 4,802 0.3% Verizon Communications Inc. 124,613 4,708 0.3% Cisco Systems Inc. 242,217 4,253 0.3% Occidental Petroleum Corp. 35,485 4,056 0.3% QUALCOMM Inc. 70,243 3,993 0.3% * Berkshire Hathaway Inc. Class A 32 3,992 0.3% United StatesOther  380,138 26.6% 588,213 41.2% Total Common Stocks (Cost $1,137,083) 99.8% Coupon Temporary Cash Investment Money Market Fund Vanguard Market Liquidity Fund (Cost $38,484) 0.179% 38,483,970 38,484 2.7% Total Investments (Cost $1,175,567) 102.5% Other Assets and Liabilities Other Assets 5,748 0.4% Liabilities 3 (41,075) (2.9%) (35,327) (2.5%) Net Assets 100.0% 14 Total World Stock Index Fund At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 1,143,780 Undistributed Net Investment Income 7,021 Accumulated Net Realized Losses (10,661) Unrealized Appreciation (Depreciation) Investment Securities 286,973 Foreign Currencies 100 Net Assets Investor SharesNet Assets Applicable to 15,560,372 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 328,171 Net Asset Value Per ShareInvestor Shares Institutional SharesNet Assets Applicable to 861,302 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 91,119 Net Asset Value Per ShareInstitutional Shares ETF SharesNet Assets Applicable to 19,462,475 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,007,923 Net Asset Value Per ShareETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $36,718,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the aggregate value of these securities was $7,229,000, representing 0.5% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $38,484,000 of collateral received for securities on loan. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Total World Stock Index Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 14,499 Interest 2 6 Security Lending 102 Total Income 14,607 Expenses The Vanguard GroupNote B Investment Advisory Services 88 Management and AdministrativeInvestor Shares 519 Management and AdministrativeInstitutional Shares 48 Management and AdministrativeETF Shares 731 Marketing and DistributionInvestor Shares 41 Marketing and DistributionInstitutional Shares 9 Marketing and DistributionETF Shares 126 Custodian Fees 128 Shareholders ReportsInvestor Shares 3 Shareholders ReportsInstitutional Shares  Shareholders ReportsETF Shares 22 Trustees Fees and Expenses 1 Total Expenses 1,716 Net Investment Income 12,891 Realized Net Gain (Loss) Investment Securities Sold (1,171) Foreign Currencies (23) Realized Net Gain (Loss) (1,194) Change in Unrealized Appreciation (Depreciation) Investment Securities 151,200 Foreign Currencies 52 Change in Unrealized Appreciation (Depreciation) 151,252 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $852,000. 2 Interest income from an affiliated company of the fund was $6,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Total World Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 12,891 19,020 Realized Net Gain (Loss) (1,194) 29,502 Change in Unrealized Appreciation (Depreciation) 151,252 66,555 Net Increase (Decrease) in Net Assets Resulting from Operations 162,949 115,077 Distributions Net Investment Income Investor Shares (4,815) (2,072) Institutional Shares (1,119) (292) ETF Shares (16,015) (9,007) Realized Capital Gain Investor Shares   Institutional Shares   ETF Shares   Total Distributions (21,949) (11,371) Capital Share Transactions Investor Shares 40,248 99,427 Institutional Shares 34,957 25,727 ETF Shares 174,642 160,401 Net Increase (Decrease) from Capital Share Transactions 249,847 285,555 Total Increase (Decrease) 390,847 389,261 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $7,021,000 and $16,075,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Total World Stock Index Fund Financial Highlights Investor Shares Six Months June 26, Ended 2008 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .165 .359 2 .328 2 .160 2 Net Realized and Unrealized Gain (Loss) on Investments 2.425 2.076 2.698 (6.450) Total from Investment Operations 2.590 2.435 3.026 (6.290) Distributions Dividends from Net Investment Income (.350) (.245) (.076)  Distributions from Realized Capital Gains     Total Distributions (.350) (.245) (.076)  Net Asset Value, End of Period Total Return 3 13.92% 14.73% 22.25% -31.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $328 $255 $131 $41 Ratio of Total Expenses to Average Net Assets 0.43% 0.45% 0.50% 0.46% 4 Ratio of Net Investment Income to Average Net Assets 1.98% 2.03% 2.28% 2.32% 4 Portfolio Turnover Rate 5 8% 7% 18% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction or account service fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 Total World Stock Index Fund Financial Highlights Institutional Shares Six Months Oct. 9, Ended 2008 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .941 1.893 2 1.884 2 .124 2 Net Realized and Unrealized Gain (Loss) on Investments 3 12.154 10.538 13.457 1.696 Total from Investment Operations 13.095 12.431 15.341 1.820 Distributions Dividends from Net Investment Income (1.925) (1.351) (.431)  Distributions from Realized Capital Gains     Total Distributions (1.925) (1.351) (.431)  Net Asset Value, End of Period Total Return 4 14.04% 15.01% 22.55% 2.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $91 $48 $17 $7 Ratio of Total Expenses to Average Net Assets 0.22% 0.23% 0.25% 0.20% 5 Ratio of Net Investment Income to Average Net Assets 2.19% 2.25% 2.53% 2.58% 5 Portfolio Turnover Rate 6 8% 7% 18% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.03, $.05, and $.01. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 Total World Stock Index Fund Financial Highlights ETF Shares Six Months June 24, Ended 2008 1 to April 30, Year Ended
